Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 1 of 230



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                         Case No.: 18-20921-CIV-ALTONAGA/Goodman


   GOVERNMENT EMPLOYEES INSURANCE
   CO., GEICO INDEMNITY CO., GEICO
   GENERAL INSURANCE COMPANY and
   GEICO CASUALTY CO.,
                                                                 Jury Trial Demand
          Plaintiffs,
   vs.

   DG ESTHETIC AND THERAPY CENTER,
   INC., DANIA LIMA, D. A. HEALTH CARE
   ASSOCIATES, INC., DAMARYS ALFONSO,
   ANA B. MEJIAS, BEACON HEALTHCARE
   CENTER, INC., RAYXEL HERRERA,
   MAIRA L. GUERRA, and MICHAEL W.
   FORMISANO, M.D.,

         Defendants.
   ______________________________________/


                                    AMENDED COMPLAINT

          Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”),

   sue Defendants and allege as follows:

          1.     This action seeks to recover more than $1,500,000.00 that Defendants wrongfully

   obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent no-

   fault (“no-fault”, “personal injury protection”, or “PIP”) insurance charges through Defendants

   DG Esthetic and Therapy Center, Inc. (“DG Esthetic”), D.A. Health Care Associates, Inc. (“DA

   Health”), and Beacon Healthcare Center, Inc. (“Beacon”), relating to medically unnecessary,

   illusory, unlawful, and otherwise unreimbursable health care services, including initial
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 2 of 230



   examinations, follow-up examinations, and physical therapy services (collectively the

   “Fraudulent Services”), that purportedly were provided to Florida automobile accident victims

   (“Insureds”) who were eligible for coverage under GEICO no-fault insurance policies.

          2.      In addition, GEICO seeks a declaration that it is not legally obligated to pay

   reimbursement of pending, fraudulent no-fault insurance claims that Defendants have submitted

   or caused to be submitted through DG Esthetic, DA Health, and Beacon, because:

          (i)     at all relevant times, DG Esthetic, DA Health, and Beacon operated in violation of
                  the licensing and operating requirements set forth in the Florida Health Care
                  Clinic Act, Fla. Stat. § 400.990 et seq. (the “Clinic Act”), rendering them
                  ineligible to collect no-fault insurance benefits in the first instance, and rendering
                  their no-fault insurance charges noncompensable and unenforceable;

          (ii)    the underlying Fraudulent Services were not medically necessary, and were
                  provided – to the extent that they were provided at all – pursuant to pre-
                  determined fraudulent protocols designed solely to financially enrich Defendants,
                  rather than to treat or otherwise benefit the Insureds who purportedly were
                  subjected to them;

          (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of
                  Florida law, because they were provided – to the extent that they were provided at
                  all – by unsupervised massage therapists, and Florida law prohibits no-fault
                  insurance reimbursement for massage or for services provided by unsupervised
                  massage therapists;

          (iv)    the Fraudulent Services were not reimbursable as a matter of Florida law, because
                  they were provided – to the extent that they were provided at all – by independent
                  contractors, and Florida law prohibits no-fault insurance reimbursement for
                  services provided by independent contractors;

          (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                  and

          (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                  the level of services that purportedly were provided in order to fraudulently inflate
                  the charges submitted to GEICO.

          3.      Defendants fall into the following categories:

          (i)     Defendants DG Esthetic, DA Health, and Beacon (collectively, the “Clinic
                  Defendants”), through which the Fraudulent Services purportedly were performed


                                                    2
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 3 of 230



                 and were billed to insurance companies, including GEICO, falsely purported to be
                 properly-licensed health care clinics that operated in compliance with the
                 licensing and operating requirements set forth in the Clinic Act.

         (ii)    Defendants Dania Lima (“Lima”), Damarys Alfonso (“Alfonso”), and Rayxel
                 Herrera (“Herrera”) were the owners and sole shareholders of, respectively, DG
                 Esthetic, DA Health, and Beacon.

         (iii)   Defendant Michael W. Formisano, M.D. (“Formisano”) is a physician licensed to
                 practice medicine in Florida, falsely purported to serve as the medical director of
                 the Clinic Defendants, and purported to perform many of the Fraudulent Services
                 on behalf of the Clinic Defendants.

         (iv)    Defendant Ana B. Mejias, LMT (“Mejias”) is a massage therapist licensed to
                 practice massage therapy in Florida, and purported to perform many of the
                 Fraudulent Services on behalf of DG Esthetic and DA Health.

         (v)     Defendants Maira L. Guerra, LMT (“Guerra”) is a massage therapist licensed to
                 practice massage therapy in Florida, and purported to perform many of the
                 Fraudulent Services on behalf of Beacon.

         4.      As set forth below, Defendants at all relevant times have known that:

         (i)     the Clinic Defendants operated in violation of the licensing and operating
                 requirements set forth in the Florida Health Care Clinic Act, Fla. Stat. § 400.990
                 et seq. (the “Clinic Act”), rendering them ineligible to collect no-fault insurance
                 benefits in the first instance, and rendering their no-fault insurance charges
                 noncompensable and unenforceable;

         (ii)    the underlying Fraudulent Services were not medically necessary, and were
                 provided – to the extent that they were provided at all – pursuant to pre-
                 determined fraudulent protocols designed solely to financially enrich Defendants,
                 rather than to treat or otherwise benefit the Insureds who purportedly were
                 subjected to them;

         (iii)   in many cases, the Fraudulent Services were not reimbursable as a matter of
                 Florida law, because they were provided – to the extent that they were provided at
                 all – by unsupervised massage therapists, and Florida law prohibits no-fault
                 insurance reimbursement for massage or for services provided by unsupervised
                 massage therapists;

         (iv)    the Fraudulent Services were not reimbursable as a matter of Florida law, because
                 they were provided – to the extent that they were provided at all – by independent
                 contractors, and Florida law prohibits no-fault insurance reimbursement for
                 services provided by independent contractors;



                                                  3
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 4 of 230



          (v)     in many cases, the Fraudulent Services never were provided in the first instance;
                  and

          (vi)    the billing codes used for the Fraudulent Services misrepresented and exaggerated
                  the level of services that purportedly were provided in order to fraudulently inflate
                  the charges submitted to GEICO.

          5.      As such, Defendants do not now have – and never had – any right to be

   compensated for the Fraudulent Services that were billed to GEICO through the Clinic

   Defendants.

          6.      The charts annexed hereto as Exhibits “1” – “3” set forth a large and

   representative sample of the fraudulent claims that have been identified to date that Defendants

   have submitted, or caused to be submitted, to GEICO.

          7.      Defendants’ interrelated fraudulent schemes began no later than 2013 and have

   continued uninterrupted since that time. As a result of Defendants’ fraudulent schemes, GEICO

   has incurred damages of more than $1,500,000.00.

          8.      Defendants’ interrelated fraudulent schemes are the latest in a long line of

   insurance fraud scams aimed at Florida consumers and insurers. They are part of an insurance

   fraud epidemic that – in 2014-2015 alone – led to almost 1,200 convictions in Florida. See

   Florida Department of Financial Services, Division of Insurance Fraud Annual Report for Fiscal

   Year 2014-2015.

                                            THE PARTIES

   I.     Plaintiffs

          9.      Plaintiffs Government Employees Insurance Co., GEICO Indemnity Co., GEICO

   General Insurance Company and GEICO Casualty Co. (collectively, “GEICO”) are Maryland

   corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

   authorized to conduct business and to issue automobile insurance policies in Florida.


                                                    4
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 5 of 230



   II.    Defendants

          10.        Defendant DG Esthetic is a Florida corporation with its principal place of

   business on Miami, Florida.        At all relevant times, DG Esthetic falsely purported to be a

   properly-licensed health care clinic that operated in compliance with the licensing requirements

   set forth in the Clinic Act. DG Esthetic was incorporated in Florida on or about August 21,

   2009, had Lima as its president, owner, and sole shareholder, falsely purported to have

   Formisano as its medical director, and was used as a vehicle to submit fraudulent no-fault

   insurance billing to GEICO and other insurers.

          11.        Defendant Lima resides in and is a citizen of Florida. Lima was the president,

   owner, and sole shareholder of DG Esthetic, and used DG Esthetic as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers. Lima is not and never has

   been licensed as a physician.

          12.        Defendant DA Health is a Florida corporation with its principal place of business

   in Miami, Florida. At all relevant times, DA Health falsely purported to be a properly-licensed

   health care clinic that operated in compliance with the licensing requirements set forth in the

   Clinic Act. DA Health was incorporated in Florida on or about April 3, 2006, had Alfonso as its

   president, owner, and sole shareholder, falsely purported to have Formisano as its medical

   director, and was used as a vehicle to submit fraudulent no-fault insurance billing to GEICO and

   other insurers.

          13.        Defendant Alfonso resides in and is a citizen of Florida.      Alfonso was the

   president, owner, and sole shareholder of DA Health, and used DA Health as a vehicle to submit

   fraudulent no-fault insurance billing to GEICO and other insurers. Alfonso is not and never has

   been licensed as a physician.



                                                     5
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 6 of 230



          14.        Defendant Mejias resides in and is a citizen of Florida. Mejias was licensed to

   practice massage therapy in Florida on July 11, 2012, and purported to perform many of the

   Fraudulent Services on behalf of DA Health and DG Esthetic.

          15.        Defendant Beacon is a Florida corporation with its principal place of business in

   Miami, Florida. At all relevant times, Beacon falsely purported to be a properly-licensed health

   care clinic that operated in compliance with the licensing and operating requirements set forth in

   the Clinic Act. Beacon was incorporated in Florida on or about October 19, 2015, had Herrera as

   its president, owner, and sole shareholder, falsely purported to have Formisano as its medical

   director, and was used as a vehicle to submit fraudulent no-fault insurance billing to GEICO and

   other insurers.

          16.        Defendant Herrera resides in and is a citizen of Florida. Herrera was the president,

   owner, and sole shareholder of Beacon, and used Beacon as a vehicle to submit fraudulent no-

   fault insurance billing to GEICO and other insurers. Herrera is not and never has been licensed

   as a physician.

          17.        Defendant Guerra resides in and is a citizen of Florida. Guerra was licensed to

   practice massage therapy in Florida on April 15, 2003, and purported to perform many of the

   Fraudulent Services on behalf of Beacon.

          18.        Defendant Formisano resides in and is a citizen of Florida. Formisano was

   licensed to practice medicine in Florida on September 27, 2004, falsely purported to serve as

   medical director at DG Esthetic, DA Health, and Beacon, and purported to perform many of the

   Fraudulent Services on behalf of DG Esthetic, DA Health, and Beacon.

                                      JURISDICTION AND VENUE

          19.        This Court has jurisdiction over the subject matter of this action under 28 U.S.C.



                                                      6
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 7 of 230



   § 1332(a)(1) because the total matter in controversy, exclusive of interest and costs, exceeds the

   jurisdictional threshold of $75,000.00, and is between citizens of different states.

          20.     This Court also has original jurisdiction pursuant to 28 U.S.C. § 1331 over claims

   brought under 18 U.S.C. §§ 1961 et seq. (the Racketeer Influenced and Corrupt Organizations

   (“RICO”) Act).

          21.     In addition, this Court has supplemental jurisdiction over the subject matter of the

   claims asserted in this action pursuant to 28 U.S.C. § 1367.

          22.     Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Southern

   District of Florida is the District where one or more of Defendants reside and because this is the

   District where a substantial amount of the activities forming the basis of the Complaint occurred.

                                            ALLEGATIONS

   I.     An Overview of the Pertinent Law Governing No-Fault Insurance Reimbursement

   A.     The Florida No-Fault Law

          23.     Florida has a comprehensive statutory system designed to ensure that motor

   vehicle accident victims are compensated for their injuries. The statutory system is embodied

   within the Florida Motor Vehicle No-Fault Law (the “No-Fault Law”, Fla. Stat. §§ 627.730-

   627.7405), which requires automobile insurers to provide Personal Injury Protection benefits

   (“PIP Benefits”) to Insureds.

          24.     Under the No Fault Law, an Insured can assign his or her right to PIP Benefits to

   health care services providers in exchange for those services. See Fla. Stat. § 627.736. Pursuant

   to a duly executed assignment, a health care services provider may submit claims directly to an

   insurance company in order to receive payment for medically necessary services, using the

   required claim forms, including the Healthcare Financing Administration insurance claim form



                                                     7
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 8 of 230



   (known as the “HCFA-1500 form”). See id.

   B.     No-Fault Reimbursement and Compliance with Florida Law Governing Healthcare
          Practice

          25.     In order for a health care service to be eligible for PIP reimbursement, it must be

   “lawfully” provided. See Fla. Stat. § 627.736.

          26.     Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of state

   and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

   627.732.

          27.     Thus, health care services providers, including clinics licensed under the Clinic

   Act, may not recover PIP Benefits for health care services that were not provided in substantial

   compliance with all relevant applicable criminal, civil, and administrative requirements of

   Florida and federal law related to the provision of the underlying services or treatment. See, e.g.,

   State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F. Supp. 3d 1154, 1163 (S.D. Fla.

   2015); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Fla., 103 F. Supp. 3d 1343, 1355

   (S.D. Fla. 2015).

          28.     By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits for health care services that were not provided in substantial compliance with all

   relevant applicable criminal, civil, and administrative requirements of Florida and federal law

   related to the provision of the underlying services or treatment.

   C.     No-Fault Reimbursement and the Clinic Act

          29.     Subject to certain limited exceptions that are not applicable in this case, the Clinic

   Act defines “clinic” to mean “an entity where health care services are provided to individuals




                                                    8
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 9 of 230



   and which tenders charges for reimbursement for such services, including a mobile clinic and a

   portable equipment provider.” See Fla. Stat. § 400.9905.

          30.     Pursuant to the Clinic Act, clinics operating in Florida must – among other things

   – “appoint a medical director or clinic director who shall agree in writing to accept legal

   responsibility for [certain enumerated] activities on behalf of the clinic.” See Fla. Stat. §

   400.9935(1).

          31.     Among other things, a clinic medical director must “[c]onduct systematic reviews

   of clinic billings to ensure that the billings are not fraudulent or unlawful. Upon discovery of an

   unlawful charge, the medical director or clinic director shall take immediate corrective action.”

   See Fla. Stat. § 400.9935(1).

          32.     In addition, a clinic medical director must “[e]nsure that all practitioners

   providing health care services or supplies to patients maintain a current active and unencumbered

   Florida license”, and “[e]nsure that all health care practitioners at the clinic have active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          33.     Pursuant to the Clinic Act, “[a] charge or reimbursement claim made by or on

   behalf of a clinic that is required to be licensed under this part but that is not so licensed, or that

   is otherwise operating in violation of this part, regardless of whether a service is rendered or

   whether the charge or reimbursement claim is paid, is an unlawful charge and is noncompensable

   and unenforceable. A person who knowingly makes or causes to be made an unlawful charge

   commits theft within the meaning of, and punishable as provided in, [Fla. Stat. §] 812.014.” See

   Fla. Stat. § 400.9935(3).




                                                     9
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 10 of 230



             34.   Thus, pursuant to both the No-Fault Law and the Clinic Act, clinics that operate in

   violation of the Clinic Act’s medical director or other operating requirements are not entitled to

   collect PIP Benefits, whether or not the underlying health care services were medically necessary

   or actually provided. See, e.g., Allstate Ins. Co. v. Vizcay, 826 F.3d 1326, 1330-1331 (11th Cir.

   2015); B&A Diagnostic, Inc., supra, 145 F. Supp. 3d at 1164-1165.

             35.   By extension, insurers such as GEICO are not required to make any payments of

   PIP Benefits to clinics that operate in violation of the Clinic Act’s medical director or other

   requirements, whether or not the underlying health care services were medically necessary or

   actually provided. See, e.g., Med. Serv. Ctr. of Fla., supra, 103 F. Supp. 3d at 1355 (“Florida law

   clearly states that [an insurer] can refuse payment for services unlawfully rendered. Fla. Stat. §

   627.736(5)(b)(1)(b). As a result of Defendants' conduct, Plaintiffs paid claims which it was

   statutorily entitled to deny. Accordingly, it would be inequitable to allow Defendants to retain

   those benefits, regardless of whether those services were medically necessary.”); State Farm Fire

   & Cas. Co. v. Silver Star Health & Rehab, Inc., 2011 U.S. Dist. LEXIS 145629 at * 16 - * 17

   (M.D. Fla. Dec. 19, 2011)(same).

   D.        No-Fault Reimbursement and Independent Contractors

             36.   Under Florida law, a healthcare clinic may only recover PIP benefits for services

   rendered by the clinic or its employees. See Fla. Stat. 627.736(5)(a).

             37.   Specifically, Fla. Stat. 627.736(5)(a) provides that only a “physician, hospital,

   clinic, or other person lawfully rendering treatment to an injured person…may charge only a

   reasonable amount for the services and supplies rendered….” Fla. Stat. 627.736(5)(a) (emphasis

   added).




                                                   10
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 11 of 230



          38.     A healthcare clinic does not “render” healthcare services through its hiring of an

   independent contractor to perform the services. See, e.g., Prosper Diagnostic Centers, Inc. v.

   Allstate Ins. Co., 964 So. 2d 763, 765 (Fla. 4th DCA 2007).

          39.     Concomitantly, a healthcare clinic may not recover PIP benefits for services

   rendered solely by independent contractors. See, id.

          40.     Therefore, charges submitted to an insurer by a healthcare clinic for services not

   rendered by the clinic – i.e., services rendered by independent contractors – are noncompensable

   and unenforceable under Florida law.

   E.     No-Fault Reimbursement and Medical Necessity

          41.     Pursuant to the No-Fault Law, insurers such as GEICO are only required to pay

   PIP Benefits for medically necessary services. See Fla. Stat. § 627.736. Concomitantly, a health

   care services provider, including a clinic organized under the Clinic Act, is only eligible to

   receive PIP Benefits for medically necessary services. Id.

          42.     Pursuant to the No-Fault Law, “medically necessary” means:

          a medical service or supply that a prudent physician would provide for the purpose of
          preventing, diagnosing, or treating an illness, injury, disease, or symptom in a manner
          that is:

                  (a) In accordance with generally accepted standards of medical practice;

                  (b) Clinically appropriate in terms of type, frequency, extent, site, and duration;
                      and

                  (c) Not primarily for the convenience of the patient, physician, or other health
                      care provider.

   See Fla. Stat. § 627.732.




                                                  11
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 12 of 230



   F.     No-Fault Reimbursement, Massage Therapy, and Massage Therapists

          43.     Prior to January 1, 2013, the No-Fault Law permitted health care services

   providers, including clinics organized under the Clinic Act, to collect PIP Benefits for massage

   therapy, so long as – among other things – the massage therapy was “provided, supervised,

   ordered, or prescribed” by a licensed physician, chiropractor, or dentist, or was provided in a

   properly licensed or accredited institutional setting. See 2012 Fla. ALS 197.

          44.     However, the No-Fault Law was amended, effective January 1, 2013, to prohibit

   PIP reimbursement for massage or for services provided by massage therapists. See 2012 Fla.

   ALS 197; see also Fla. Stat. § 627.736(1)(a)(5)(“Medical benefits [that are reimbursable under

   the No-Fault Law] do not include massage …, regardless of the person, entity, or licensee

   providing massage …, and a licensed massage therapist … may not be reimbursed for medical

   benefits under this section.”)

          45.     The No-Fault Law was amended to prohibit PIP reimbursement for massage or

   for services provided by massage therapists in response to widespread PIP fraud involving

   massage services and massage therapists. See, e.g., Florida House of Representatives Staff

   Analysis for House Bill 119 (amending the No-Fault Law), noting that “PIP fraud remains

   rampant”, and citing dramatic increases in PIP claims for massage therapy as a significant part of

   the problem.

          46.     Pursuant to Fla. Stat. § 486.028, massage therapists may not practice physical

   therapy, or hold themselves out as being able to practice physical therapy, unless they have an

   actual license to practice physical therapy, as opposed to massage therapy.




                                                   12
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 13 of 230



   G.     No-Fault Billing and No-Fault Reimbursement

          47.      Pursuant to the No-Fault Law, insurers such as GEICO are not required to pay

   PIP Benefits:

          (i)      For any service or treatment that was not lawful at the time rendered;

          (ii)     To any person who knowingly submits a false or misleading statement relating to
                   the claim or charges; or

          (iii)    With respect to a bill or statement that does not substantially meet the billing
                   requirements set forth in the No-Fault Law.

   See Fla. Stat. § 627.736.

          48.      The No-Fault Law’s billing requirements provide – among other things – that all

   PIP billing must, to the extent applicable, comply with the instructions promulgated by the

   Centers for Medicare & Medicaid Services for the completion of HCFA-1500 forms, as well as

   the guidelines promulgated by the American Medical Association (“AMA”) in connection with

   the use of current procedural terminology (“CPT”) codes. See Fla. Stat. § 627.736.

   II.    Defendants’ Interrelated Fraudulent Schemes

          49.      Since at least 2013, and continuing through the present day, Defendants

   masterminded and implemented a series of interrelated fraudulent schemes in which they billed

   GEICO, or caused GEICO to be billed, more than $1,500,000.00 for medically unnecessary,

   illusory, and otherwise unreimbursable services.

   A.     The Fraudulent Operation of the Clinic Defendants Without Legitimate Medical
          Directors

   1.     The Fraudulent Operation of DA Health Without a Legitimate Medical Director

           50.     In or about early 2013, Alfonso – who is not and never has been licensed as a

   physician – sought to use DA Health as a vehicle to submit a large volume of fraudulent PIP

   billing to GEICO and other insurers.


                                                   13
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 14 of 230



             51.     However, because DA Health was subject to the Clinic Act, Alfonso could not

   lawfully operate DA Health, or use DA Health as a vehicle to submit PIP billing to GEICO and

   other insurers, unless she recruited and retained a licensed physician to serve as DA Health’s

   medical director. See Fla. Stat. §§ 400.9905, 440.9935.

             52.     However, if Alfonso recruited and retained a legitimate physician to serve as a

   legitimate medical director at DA Health, the physician actually would be obligated to fulfill the

   statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Alfonso’s ability

   to use DA Health as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other Florida automobile insurers.

             53.     Accordingly, Alfonso required a pliable physician willing to falsely pose as the

   “medical director” at DA Health, but who – in actuality – would not even attempt to fulfill the

   statutory requirements applicable to a clinic medical director, and thereby would permit Alfonso

   to use DA Health as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other insurers.

             54.     Thereafter, in or about July 2013, Alfonso recruited and retained Formisano, a

   licensed physician who was willing to falsely pose as the legitimate medical director of DA

   Health.

             55.     Upon information and belief, Formisano was receptive to Alfonso’s offer because

   his advanced age, in addition to his lack of experience and credentials, made it extremely

   difficult for him to obtain legitimate, sufficiently-remunerative employment as a physician.

             56.     For instance, Formisano was approximately 69 years old in 2013, when he first

   began to falsely purport to serve as DA Health’s “medical director”.



                                                    14
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 15 of 230



          57.     Though Formisano graduated from medical school in Mexico in 1986, Formisano

   did not become licensed to practice medicine until 2004, by which time he was already 59 years

   old.

          58.     In addition, Formisano never obtained any board certification in any medical

   specialty, which – together with his advanced age, delayed licensure, and lack of experience –

   severely limited his employment prospects as a legitimate physician.

          59.     Upon information and belief, Formisano also was receptive to Alfonso’s offer

   because his extreme financial straits had left him desperate for money.

          60.     Between 2004 and 2012, Formisano operated a solo medical practice, but the

   practice was not financially successful.

          61.     Indeed, by 2012, Formisano was insolvent. For example, Formisano had accrued

   approximately $176,000.00 in debt that he was unable to pay on his then-current monthly

   income, and he declared bankruptcy – in large part due to his inability to pay his mortgage,

   automobile loan, and credit card debt.

          62.     Shortly after Formisano declared bankruptcy, he began to falsely purport to serve

   as medical director at a large number of Florida health care clinics, including not only DG

   Esthetic, DA Health, and Beacon, but also Delta Healthcare Center, Corp. (“Delta Healthcare”),

   and Alternative Medical Center of Florida, Inc. (“Alternative Medical”).

          63.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain DA Health’s licensure and to permit DA Health to operate as a clinic,

   Alfonso and DA Health entered into a secret scheme with Formisano.           In exchange for a

   designated salary from Alfonso and DA Health, Formisano agreed to falsely represent, to the

   Florida Agency for Health Care Administration, to the Insureds who sought treatment at DA



                                                  15
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 16 of 230



   Health, and to the insurers including GEICO that received PIP claims from DA Health, that he

   was the true medical director at DA Health, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at DA Health.

          64.     However, Formisano never genuinely served as medical director at DA Health.

   Instead, from the beginning of his association with DA Health as its phony “medical director”,

   Formisano ceded all day-to-day decision-making and oversight regarding health care services at

   DA Health, and the resulting billing, to Alfonso.

          65.     Formisano never legitimately served as medical director at DA Health, inasmuch

   as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic

   reviews of DA Health’s billings to ensure that the billings were not fraudulent or unlawful, and

   never even made any attempt to discover the unlawful charges submitted through DA Health,

   much less take any immediate corrective action. See Fla. Stat. § 400.9935(1).

          66.     Rather, true authority over the provision of health care services through DA

   Health, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by Alfonso.

          67.     In keeping with the fact that Formisano never legitimately served as medical

   director at DA Health, Formisano simultaneously: (i) purported to serve as medical director at

   numerous other Florida clinics, including Beacon, DG Esthetic, Delta Healthcare, and

   Alternative Medical; (ii) purported to personally perform, or at least directly supervise, a massive

   number of individual health care services at numerous health care clinics and other medical

   practices throughout the Miami area; and (iii) operated a solo medical practice of his own.




                                                   16
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 17 of 230



             68.   It is improbable – to the point of impossibility – that Formisano could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at DA

   Health.

             69.   Alfonso used the façade of Formisano’s phony “appointment” as DA Health’s

   ersatz “medical director” to do indirectly what she was forbidden from doing directly – namely:

   (i) to operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at DA Health; (iii) to permit

   health care services to be provided at DA Health by individuals who lacked the proper licensure

   to perform the services; and (iv) to use DA Health as a vehicle to submit a massive amount of

   fraudulent PIP billing to GEICO and other insurers.

             70.   In fact, the only thing that Formisano did during his phony tenure as DA Health’s

   fake “medical director” was to occasionally purport to perform the initial and follow-up

   examinations that were billed through DA Health to GEICO and other insurers, and to sign bills

   and treatment reports prepared by other DA Health personnel, including Mejias, at Alfonso’s

   direction.

             71.   Formisano unlawfully permitted Alfonso to dictate every aspect of the manner in

   which Insureds would be treated at DA Health, and to dictate every aspect of the manner in

   which health care services at DA Health would be billed to GEICO and other insurers, because

   he sought to continue profiting from the fraudulent billing submitted through DA Health.

   2.        The Fraudulent Operation of DG Esthetic Without a Legitimate Medical Director

             72.   Concomitantly, in or about early 2013, Lima – who is not and never has been

   licensed as a physician – sought to use DG Esthetic as a vehicle to submit a large volume of

   fraudulent PIP billing to GEICO and other insurers.



                                                   17
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 18 of 230



          73.        However, because DG Esthetic was subject to the Clinic Act, Lima could not

   lawfully operate DG Esthetic, or use DG Esthetic as a vehicle to submit PIP billing to GEICO

   and other insurers, unless she recruited and retained a licensed physician to serve as DG

   Esthetic’s medical director. See Fla. Stat. §§ 400.9905, 440.9935.

          74.        However, if Lima recruited and retained a legitimate physician to serve as a

   legitimate medical director at DG Esthetic, the physician actually would be obligated to fulfill

   the statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Lima’s ability to

   use DG Esthetic as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other Florida automobile insurers.

          75.        Accordingly, Lima required a pliable physician willing to falsely pose as the

   “medical director” at DG Esthetic, but who – in actuality – would not even attempt to fulfill the

   statutory requirements applicable to a clinic medical director, and thereby would permit Lima to

   use DG Esthetic as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other insurers.

          76.        Thereafter, in or about August 2013, Lima recruited and retained Formisano, a

   licensed physician who was willing to falsely pose as the legitimate medical director of DG

   Esthetic, just as he had done at DA Health.

          77.        Upon information and belief, Formisano was receptive to Lima’s offer – just as he

   was receptive to Alfonso’s offer – because of his difficulty obtaining legitimate, sufficiently-

   remunerative employment as a physician, and because of his extreme financial straits.

          78.        In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain DG Esthetic’s licensure and to permit DG Esthetic to operate as a



                                                    18
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 19 of 230



   clinic, Lima and DG Esthetic entered into a secret scheme with Formisano. In exchange for a

   designated salary from Lima and DG Esthetic, Formisano agreed to falsely represent, to the

   Florida Agency for Health Care Administration, to the Insureds who sought treatment at DG

   Esthetic, and to the insurers including GEICO that received PIP claims from DG Esthetic, that he

   was the true medical director at DG Esthetic, and that he truly fulfilled the statutory requirements

   applicable to clinic medical directors at DG Esthetic.

          79.     However, Formisano never genuinely served as medical director at DG Esthetic.

   Instead, from the beginning of his association with DG Esthetic as its phony “medical director”,

   Formisano ceded all day-to-day decision-making and oversight regarding health care services at

   DG Esthetic, and the resulting billing, to Lima.

          80.     Formisano never legitimately served as medical director at DG Esthetic, inasmuch

   as he never ensured that all health care practitioners at the clinic had active appropriate

   certification or licensure for the level of care being provided, never conducted systematic

   reviews of DG Esthetic’s billings to ensure that the billings were not fraudulent or unlawful, and

   never even made any attempt to discover the unlawful charges submitted through DG Esthetic,

   much less take any immediate corrective action. See Fla. Stat. § 400.9935(1).

          81.     Rather, true authority over the provision of health care services through DG

   Esthetic, and the resulting billing – including the authority that would, at a legitimate clinic, be

   vested in the medical director – was held at all times by Lima.

          82.     In keeping with the fact that Formisano never legitimately served as medical

   director at DG Esthetic, Formisano simultaneously: (i) purported to serve as medical director at

   numerous other Florida clinics, including Beacon, DA Health, Delta Healthcare, and Alternative

   Medical; (ii) purported to personally perform, or at least directly supervise, a massive number of



                                                      19
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 20 of 230



   individual health care services at numerous health care clinics and other medical practices

   throughout the Miami area; and (iii) operated a solo medical practice of his own.

          83.     It is improbable – to the point of impossibility – that Formisano could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at DG

   Esthetic.

          84.     Lima used the façade of Formisano’s phony “appointment” as DG Esthetic’s

   ersatz “medical director” to do indirectly what she was forbidden from doing directly – namely:

   (i) to operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at DG Esthetic; (iii) to permit

   health care services to be provided at DG Esthetic by individuals who lacked the proper licensure

   to perform the services; and (iv) to use DG Esthetic as a vehicle to submit a massive amount of

   fraudulent PIP billing to GEICO and other insurers.

          85.     In fact, the only thing that Formisano did during his phony tenure as DG

   Esthetic’s fake “medical director” was to occasionally purport to perform the initial and follow-

   up examinations that were billed through DG Esthetic to GEICO and other insurers, and to sign

   bills and treatment reports prepared by other DG Esthetic personnel, including Mejias, at Lima’s

   direction.

          86.     Formisano unlawfully permitted Lima to dictate every aspect of the manner in

   which Insureds would be treated at DG Esthetic, and to dictate every aspect of the manner in

   which health care services at DG Esthetic would be billed to GEICO and other insurers, because

   he sought to continue profiting from the fraudulent billing submitted through DG Esthetic.

   3.     The Fraudulent Operation of Beacon Without a Legitimate Medical Director

          87.     In or about October 2015, Herrera – who is not and never has been licensed as a

   physician – incorporated Beacon.

                                                   20
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 21 of 230



           88.       Thereafter, Herrera sought to use Beacon as a vehicle to submit a large volume of

   fraudulent PIP billing to GEICO and other insurers.

           89.       However, because Beacon was subject to the Clinic Act, Herrera could not

   lawfully operate Beacon, or use Beacon as a vehicle to submit PIP billing to GEICO and other

   insurers, unless he recruited and retained a licensed physician to serve as Beacon’s medical

   director. See Fla. Stat. §§ 400.9905, 440.9935.

           90.       However, if Herrera recruited and retained a legitimate physician to serve as a

   legitimate medical director at Beacon, the physician actually would be obligated to fulfill the

   statutory requirements applicable to a clinic medical director. See, e.g., Fla. Stat. §

   400.9935(1). By extension, any such legitimate medical director would impede Herrera’s ability

   to use Beacon as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other Florida automobile insurers.

           91.       Accordingly, Herrera required a pliable physician willing to falsely pose as the

   “medical director” at Beacon, but who – in actuality – would not even attempt to fulfill the

   statutory requirements applicable to a clinic medical director, and thereby would permit Herrera

   to use Beacon as a vehicle to submit a large amount of fraudulent PIP billing to GEICO and

   other insurers.

           92.       Thereafter, in or about 2015, Herrera recruited and retained Formisano, a licensed

   physician who was willing to falsely pose as the legitimate medical director of Beacon.

           93.       Upon information and belief, Formisano was receptive to Herrera’s offer – just as

   he was receptive to Alfonso’s offer and Lima’s offer – because of his difficulty obtaining

   legitimate, sufficiently-remunerative employment as a physician, and because of his extreme

   financial straits.



                                                     21
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 22 of 230



          94.     In order to circumvent Florida law and induce the Florida Agency for Health Care

   Administration to maintain Beacon’s licensure and to permit Beacon to operate as a clinic,

   Herrera and Beacon entered into a secret scheme with Formisano. In exchange for a designated

   salary from Herrera and Beacon, Formisano agreed to falsely represent, to the Florida Agency

   for Health Care Administration, to the Insureds who sought treatment at Beacon, and to the

   insurers including GEICO that received PIP claims from Beacon, that he was the true medical

   director at Beacon, and that he truly fulfilled the statutory requirements applicable to clinic

   medical directors at Beacon.

          95.     However, Formisano never genuinely served as medical director at Beacon.

   Instead, from the beginning of his association with Beacon as its phony “medical director”,

   Formisano ceded all day-to-day decision-making and oversight regarding health care services at

   Beacon, and the resulting billing, to Herrera.

          96.     Formisano never legitimately served as medical director at Beacon, inasmuch as

   he never ensured that all health care practitioners at the clinic had active appropriate certification

   or licensure for the level of care being provided, never conducted systematic reviews of

   Beacon’s billings to ensure that the billings were not fraudulent or unlawful, and never even

   made any attempt to discover the unlawful charges submitted through Beacon, much less take

   any immediate corrective action. See Fla. Stat. § 400.9935(1).

          97.     Rather, true authority over the provision of health care services through Beacon,

   and the resulting billing – including the authority that would, at a legitimate clinic, be vested in

   the medical director – was held at all times by Herrera.

          98.     In keeping with the fact that Formisano never legitimately served as medical

   director at Beacon, Formisano simultaneously: (i) purported to serve as medical director at



                                                    22
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 23 of 230



   numerous other Florida clinics, including DA Health, DG Esthetic, Delta Healthcare, and

   Alternative Medical; (ii) purported to personally perform, or at least directly supervise, a massive

   number of individual health care services at numerous health care clinics and other medical

   practices throughout the Miami area; and (iii) operated a solo medical practice of his own.

          99.     It is improbable – to the point of impossibility – that Formisano could have

   simultaneously fulfilled these various roles while also fulfilling his medical director role at

   Beacon.

          100.    Herrera used the façade of Formisano’s phony “appointment” as Beacon’s ersatz

   “medical director” to do indirectly what he was forbidden from doing directly – namely: (i) to

   operate a clinic without a legitimate medical director; (ii) to engage in unlicensed medical

   decision-making with respect to the Insureds who sought treatment at Beacon; (iii) to permit

   health care services to be provided at Beacon by individuals who lacked the proper licensure to

   perform the services; and (iv) to use Beacon as a vehicle to submit a massive amount of

   fraudulent PIP billing to GEICO and other insurers.

          101.    In fact, the only thing that Formisano did during his phony tenure as Beacon’s

   fake “medical director” was to occasionally purport to perform the initial and follow-up

   examinations that were billed through Beacon to GEICO and other insurers, and to sign bills and

   treatment reports prepared by other Beacon personnel, including Guerra, at Herrera’s direction.

          102.    Formisano unlawfully permitted Herrera to dictate every aspect of the manner in

   which Insureds would be treated at Beacon, and to dictate every aspect of the manner in which

   health care services at Beacon would be billed to GEICO and other insurers, because he sought

   to continue profiting from the fraudulent billing submitted through Beacon.




                                                   23
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 24 of 230



   B.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at the Clinic Defendants

          103.    In keeping with the fact that Formisano never truly served as medical director at

   DG Esthetic, DA Health, and Beacon, and never fulfilled the statutory obligations of a clinic

   medical director at DG Esthetic, DA Health, and Beacon, Formisano permitted DG Esthetic, DA

   Health, Beacon, and their associates to routinely falsely represent the identities of the health care

   providers who rendered services at DG Esthetic, DA Health, and Beacon, in order to obtain

   payment for the Fraudulent Services to which they otherwise would not be entitled.

   1.     The Fraudulent Misrepresentations Regarding the Identities of the Health Care
          Providers Rendering Services at DA Health

          104.    DA Health, Alfonso, Formisano, and Mejias (collectively, the “DA Health

   Defendants”) billed for a limited range of health care services through DA Health, specifically:

   (i) purported initial patient examinations; (ii) purported follow-up patient examinations; and (iii)

   purported physical therapy services, including hot/cold packs, mechanical traction, paraffin bath,

   infrared therapy, contrast baths, ultrasound therapy, neuromuscular reeducation, hydro-bed

   therapy, therapeutic exercises, manual therapy, therapeutic activities, “self-care training”, and

   electrical stimulation.

          105.    As set forth in Exhibit “1”, the purported physical therapy services constituted the

   vast majority of the services that the DA Health Defendants billed through DA Health to GEICO.

          106.    Formisano was between approximately 70 and 73 years old during the period

   from 2013 to the present when he falsely purported to serve as “medical director” at DA Health.

          107.    Even so, during Formisano’s tenure as DA Health’s purported “medical director”,

   Formisano also purported to serve as the “medical director” for numerous other medical clinics,

   including Beacon, DG Esthetic, Delta, and Alternative Medical Center, purported to personally



                                                    24
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 25 of 230



   perform or directly supervise a massive amount of medical services for other health care

   providers, and operated a solo medical practice.

             108.   As a result, Formisano was only occasionally physically present at DA Health,

   and did not personally perform – or even directly supervise – the massive amount of physical

   therapy services that DA Health purported to provide to GEICO Insureds.

             109.   Indeed, during his tenure as DA Health’s purported “medical director”, Formisano

   only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other DA Health personnel, including Mejias, at Alfonso’s

   direction.

             110.   Even when Formisano was physically present at DA Health, he never provided,

   supervised, ordered, or prescribed the physical therapy services purportedly provided at DA

   Health.

             111.   All of the physical therapy services that DA Health purported to provide between

   2013 and the present were performed by Mejias and other massage therapists associated with DA

   Health, who reported directly to Alfonso without any legitimate supervision or oversight by

   Formisano or any other licensed physician.

             112.   As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”

   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.




                                                   25
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 26 of 230



             113.   However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

             114.   What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

             115.   Mejias was licensed as a massage therapist. Mejias was never licensed as a

   physical therapist.

             116.   As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited DA Health from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists such as

   Mejias.

             117.   The DA Health Defendants were well-aware of the fact that – with respect to

   insurance policies issued after January 1, 2013 – DA Health could not legally recover PIP

   Benefits for services provided by unsupervised massage therapists such as Mejias. For example,

   the amendments to the No-Fault Law prohibiting PIP reimbursement for massage or for services

   provided by massage therapists were widely reported, as was the preceding legal struggle by

   various massage therapists and massage trade organizations to fight the amendments.

             118.   In keeping with the fact that the DA Health Defendants knew that – with respect

   to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP Benefits

   for services provided by unsupervised massage therapists, in 2013 the DA Health Defendants



                                                   26
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 27 of 230



   began to list Formisano as the treating provider on virtually every single bill submitted to

   GEICO for virtually every single service that the DA Health Defendants purported to provide to

   GEICO Insureds, including almost every individual physical therapy service that was billed

   through DA Health to GEICO.

          119.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics, to perform a massive

   number of individual health care services at numerous health care practices throughout the

   Miami area, and to operate his own solo medical practice, Formisano could not physically have

   performed, or even directly supervised, the massive number of physical therapy services that

   were billed through DA Health to GEICO between late 2013 and the present.

          120.    Even so, the DA Health Defendants routinely falsely represented in the billing

   they submitted or caused to be submitted through DA Health to GEICO for physical therapy

   services between late 2013 and the present that Formisano personally performed, or at least

   directly supervised, the underlying physical therapy services.

          121.    For example:

          (i)     On March 5, 2014, the DA Health Defendants purported to provide at least 56
                  individual physical therapy services to at least 10 individual Insureds, and falsely
                  contended in the resulting bills to GEICO that Formisano personally performed or
                  at least directly supervised every one of those treatments. What is more, those
                  putative treatments included at least 7.25 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services. That same day, Formisano also purported to
                  personally perform, or at least directly supervise: (a) one 30-minute patient
                  examination at DA Health; and (b) at least 50 additional physical therapy services
                  purportedly provided to at least 10 additional GEICO Insureds at Alternative
                  Medical, including at least 9.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. In all, GEICO received billing for at least 17.25 hours of
                  services that Formisano purported to personally perform, or at least directly
                  supervise, on March 5, 2014.



                                                   27
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 28 of 230



         (ii)    On March 12, 2014, the DA Health Defendants purported to provide at least 59
                 individual physical therapy services to at least nine individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Formisano personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 7.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Formisano also
                 purported to personally perform, or at least directly supervise: (a) at least 41
                 additional physical therapy services purportedly provided to at least nine
                 additional GEICO Insureds at Alternative Medical, including at least eight hours
                 of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services; and (b) at
                 least 11 more physical therapy services purportedly provided to at least two more
                 GEICO Insureds at DG Esthetic, including at least 1.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. In all, GEICO received billing
                 for at least 16.5 hours of services that Formisano purported to personally perform,
                 or at least directly supervise, on March 12, 2014.

         (iii)   On May 5, 2014, the DA Health Defendants purported to provide at least 10
                 individual physical therapy services to at least two individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Formisano personally performed or
                 at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 1.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Formisano also purported to
                 personally perform, or at least directly supervise: (a) at least 65 additional
                 physical therapy services purportedly provided to at least 15 additional GEICO
                 Insureds at Alternative Medical, including at least 14.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (b) at least 15 more
                 physical therapy services purportedly provided to at least two more GEICO
                 Insureds at DG Esthetic, including at least three hours of physical therapy services
                 that required direct, one-on-one patient contact between the treating provider and
                 the Insureds throughout the services. In all, GEICO received billing for at least 19
                 hours of services that Formisano purported to personally perform, or at least
                 directly supervise, on May 5, 2014.

         (iv)    On July 21, 2015 the DA Health Defendants purported to provide at least 36
                 individual physical therapy services to at least six individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Formisano personally performed or
                 at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 5.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Formisano also purported to
                 personally perform, or at least directly supervise: (a) one 15-minute patient


                                                  28
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 29 of 230



                examination at DA Health; (b) at least 34 additional physical therapy services
                purportedly provided to at least seven additional GEICO Insureds at Alternative
                Medical, including at least 6.75 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (c) two patient examinations at Alternative Medical that
                required at least 40 minutes, in total, to perform; and (d) at least six more physical
                therapy services purportedly provided to at another GEICO Insured at DG
                Esthetic, including at least 30 minutes of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services. In all, GEICO received billing for at least 13.66 hours of
                services that Formisano purported to personally perform, or at least directly
                supervise, on July 21, 2015.

         (v)    On November 4, 2015 the DA Health Defendants purported to provide at least 28
                individual physical therapy services to at least five individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least four hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least 93
                additional physical therapy services purportedly provided to at least 20 additional
                GEICO Insureds at Alternative Medical, including at least 18.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; and (b) at least 10
                more physical therapy services purportedly provided to at two more GEICO
                Insureds at his solo medical practice, including at least two hours minutes of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insured throughout the services. In all, GEICO
                received billing for at least 24.75 hours of services that Formisano purported to
                personally perform, or at least directly supervise, on November 4, 2015.

         (vi)   On January 20, 2016, the DA Health Defendants purported to provide at least 23
                individual physical therapy services to at least four individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least four hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least 17
                additional physical therapy services purportedly provided to at least three
                additional GEICO Insureds at still another healthcare clinic called AMS Medical
                and Rehabilitation Center, Inc. (“AMS Medical”), including at least three hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (b) at least 80 more
                physical therapy services purportedly provided to at least 16 more GEICO


                                                 29
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 30 of 230



                 Insureds at Alternative Medical, including at least 15 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (c) at least 45 more
                 physical therapy services purportedly provided to at least seven more GEICO
                 Insureds at DG Esthetic, including at least 6.5 hours of physical therapy services
                 that required direct, one-on-one patient contact between the treating provider and
                 the Insureds throughout the services. In all, GEICO received billing for at least
                 28.5 hours of services that Formisano purported to personally perform, or at least
                 directly supervise, on January 20, 2016.

         (vii)   On April 7, 2016, the DA Health Defendants purported to provide at least 29
                 individual physical therapy services to at least five individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Formisano personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 4.75 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Formisano also
                 purported to personally perform, or at least directly supervise: (a) at least 37
                 additional physical therapy services purportedly provided to at least eight
                 additional GEICO Insureds at Alternative Medical, including at least 7.25 hours
                 of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services; (b) at least
                 17 more physical therapy services purportedly provided to at least three more
                 GEICO Insureds at DG Esthetic, including at least three hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (c) two patient
                 examinations at his solo medical practice that required at least an hour, in total, to
                 perform. In all, GEICO received billing for at least 16 hours of services that
                 Formisano purported to personally perform, or at least directly supervise, on April
                 7, 2016.

         (viii) On July 26, 2016, the DA Health Defendants purported to provide at least 29
                individual physical therapy services to at least five individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least five hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) two patient
                examinations at DA Health that required at least an hour, in total, to perform; (b)
                at least 30 additional physical therapy services purportedly provided to at least
                seven additional GEICO Insureds at Alternative Medical, including at least five
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insureds throughout the services; (c) three
                patient examinations at Alternative Medical that required at least 45 minutes, in
                total, to perform; (d) at least 12 more physical therapy services purportedly


                                                  30
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 31 of 230



                provided to at least two more GEICO Insureds at DG Esthetic, including at least
                1.75 hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (e)
                at least 12 more physical therapy services purportedly provided to at least two
                more GEICO Insureds at still another health care clinic called Genesis Medical
                Center, Corp. (“Genesis Medical”), including at least two hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; and (f) at least 19 more
                physical therapy services purportedly provided to at least four more GEICO
                Insureds at his solo medical practice, including at least 2.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services. In all, GEICO received
                billing for at least 18.25 hours of services that Formisano purported to personally
                perform, or at least directly supervise, on July 26, 2016.

         (ix)   On August 1, 2016, the DA Health Defendants purported to provide at least 27
                individual physical therapy services to at least five individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 4.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least 31
                additional physical therapy services purportedly provided to at least seven
                additional GEICO Insureds at Alternative Medical, including at least 6.75 hours
                of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insureds throughout the services; (b) at least
                10 more physical therapy services purportedly provided to at least two more
                GEICO Insureds at Beacon, including at least 1.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (c) at least 12 more physical
                therapy services purportedly provided to at least two more GEICO Insureds at DG
                Esthetic, including at least 2.25 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (d) a patient examination at DG Esthetic that required at
                least 30 minutes to perform; (e) at least 12 more physical therapy services
                purportedly provided to at least two more GEICO Insureds at Genesis Medical,
                including at least two hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insureds throughout
                the services; and (f) at least 19 more physical therapy services purportedly
                provided to at least four more GEICO Insureds at his solo medical practice,
                including at least 3.5 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insureds throughout
                the services. In all, GEICO received billing for at least 21 hours of services that
                Formisano purported to personally perform, or at least directly supervise, on
                August 1, 2016.


                                                 31
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 32 of 230




          (x)     On February 14, 2017, the DA Health Defendants purported to provide at least six
                  individual physical therapy services to an Insured, and falsely contended in the
                  resulting bills to GEICO that Formisano personally performed or at least directly
                  supervised every one of those treatments. What is more, those putative treatments
                  included at least 1.25 hours of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services. That same day, Formisano also purported to personally perform, or
                  at least directly supervise: (a) at least six additional physical therapy services
                  purportedly provided to an Insured at AMS Medical, including at least one hour
                  of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insureds throughout the services; (b) at least
                  five more physical therapy services purportedly provided to an Insured at Beacon,
                  including at least one hour of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services; (c) at least 29 more physical therapy services purportedly provided to
                  at least five more GEICO Insureds at DG Esthetic, including at least 5.5 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (d) at least five
                  more physical therapy services purportedly provided to an Insured at yet another
                  health care clinic called Medical and Rehabilitation Center, Inc. (“Medical
                  Rehab”), including at least one hour of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services; and (e) at least 14 more physical therapy services
                  purportedly provided to at least three more GEICO Insureds at his solo medical
                  practice, including at least three hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services. In all, GEICO received billing for at least 12.75 hours of
                  services that Formisano purported to personally perform, or at least directly
                  supervise, on February 14, 2017.

          122.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “1”, the DA Health Defendants routinely falsely

   represented that Formisano had performed – or at least directly supervised – an improbable, and

   often impossible, number of physical therapy services on individual dates, considering the

   amounts of services he simultaneously was purporting to perform or directly supervise at the

   other Clinic Defendants, other health care clinics, and at his solo medical practice.

          123.    It is improbable, to the point of impossibility, that Formisano – who was

   advanced in age at the time, and simultaneously working or purporting to work at various other


                                                    32
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 33 of 230



   medical practices and clinics – routinely performed or directly supervised such a high volume of

   physical therapy services on individual dates.

          124.    Upon information and belief, the fraudulent billing for physical therapy services

   that the DA Health Defendants submitted or caused to be submitted through DA Health to

   GEICO constituted only a fraction of the total fraudulent billing for physical therapy services

   that the DA Health Defendants submitted through DA Health to all of the automobile insurers in

   the Florida automobile insurance market.

          125.    GEICO is only one of the automobile insurance companies doing business in the

   Florida automobile insurance market.

          126.    It is extremely improbable, to the point of impossibility, that the DA Health

   Defendants only submitted fraudulent billing to GEICO, and that the DA Health Defendants did

   not simultaneously bill other automobile insurers.

          127.    Thus, upon information and belief, the impossible number of physical therapy

   services that Formisano purported to directly supervise or provide to GEICO Insureds at DA

   Health on individual dates of service, including the dates of service identified above, constituted

   only a fraction of the total number of physical therapy services that Formisano purported to

   directly supervise or provide at DA Health, including to individuals insured by companies other

   than GEICO, on those same dates of service.

          128.    In fact, Formisano did not perform or directly supervise any of the physical

   therapy services that were billed through DA Health to GEICO.

          129.    What is more, since at least January 1, 2013, DA Health did not actually provide

   any legitimate physical therapy services to GEICO Insureds.




                                                    33
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 34 of 230



          130.    Rather: (i) all of the putative “physical therapy” services that the DA Health

   Defendants purported to provide through DA Health to Insureds since January 1, 2013 were

   performed, to the extent that they were performed at all, by Mejias and other massage therapists

   associated with DA Health, rather than by Formisano; (ii) Formisano did not even legitimately

   supervise the putative “physical therapy” services that were billed through DA Health to GEICO

   since January 1, 2013; and (iii) none of the putative “physical therapy” services that were billed

   through DA Health to GEICO since January 1, 2013 actually constituted physical therapy,

   because Mejias and the other massage therapists associated with DA Health are not and never

   have been licensed as physical therapists.

          131.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          132.    All of the billing that the DA Health Defendants submitted through DA Health to

   GEICO, including the billing for putative physical therapy services, was submitted on HCFA-

   1500 forms.

          133.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, the name of the healthcare provider who

   actually rendered or directly supervised the underlying physical therapy treatment must be listed

   on the HCFA-1500 form. See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set.

          134.    To “directly supervise” a physical therapy treatment, a physician “must be present

   in the office suite and immediately available to furnish assistance and direction throughout the



                                                  34
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 35 of 230



   performance of the procedure. It does not mean that the physician must be present in the room

   when the procedure is performed.” See, e.g., Medicare Claims Processing Manual, Chapter 26 –

   Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R. 410.32.

          135.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          136.      The DA Health Defendants were well-aware of the fact that – because Mejias and

   the other massage therapists associated with DA Health were unsupervised massage therapists,

   rather than physical therapists – DA Health could not recover PIP Benefits for any services that

   Mejias or the other massage therapists associated with DA Health purported to provide with

   respect to insurance policies issued after January 1, 2013.

          137.      As a result, and in order to conceal the fact that Mejias and the other massage

   therapists associated with DA Health unlawfully provided, without any legitimate supervision

   by Formisano, all of the “physical therapy” services that were billed through DA Health to

   GEICO with respect to insurance policies issued after January 1, 2013, the DA Health

   Defendants deliberately omitted any reference to either Mejias the other massage therapists

   associated with DA Health on the HCFA-1500 forms that they used to bill for the putative

   physical therapy services.




                                                   35
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 36 of 230



          138.    Instead, in the claims for physical therapy services identified in Exhibit “1”, the

   DA Health Defendants falsely listed Formisano on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.

          139.    For example:

          (i)     On or about December 11, 2014, the DA Health Defendants billed GEICO for
                  physical therapy services that purportedly were provided through DA Health to an
                  Insured named KL on December 3, 2014. The HCFA-1500 form falsely
                  represented that Formisano performed, or at least directly supervised, the
                  pertinent physical therapy services, and the DA Health Defendants deliberately
                  omitted any reference to Mejias from the HCFA-1500 form. However, the
                  underlying physical therapy treatment notes were signed by Mejias, in keeping
                  with the fact that the pertinent services were performed – to the extent that they
                  were performed at all – by Mejias, without any legitimate supervision by
                  Formisano.

          (ii)    On or about February 24, 2015, the DA Health Defendants billed GEICO for
                  physical therapy services that purportedly were provided through DA Health to an
                  Insured named JT on February 24, 2015. The HCFA-1500 form falsely
                  represented that Formisano performed, or at least directly supervised, the
                  pertinent physical therapy services, and the DA Health Defendants deliberately
                  omitted any reference to Mejias from the HCFA-1500 form. However, the
                  underlying physical therapy treatment notes were signed by Mejias, in keeping
                  with the fact that the pertinent services were performed – to the extent that they
                  were performed at all – by Mejias, without any legitimate supervision by
                  Formisano.

          (iii)   On or about May 28, 2015, the DA Health Defendants billed GEICO for physical
                  therapy services that purportedly were provided through DA Health to an Insured
                  named JF on May 14, 2015. The HCFA-1500 form falsely represented that
                  Formisano performed, or at least directly supervised, the pertinent physical
                  therapy services, and the DA Health Defendants deliberately omitted any
                  reference to Mejias from the HCFA-1500 form. However, the underlying physical
                  therapy treatment notes were signed by Mejias, in keeping with the fact that the
                  pertinent services were performed – to the extent that they were performed at all –
                  by Mejias, without any legitimate supervision by Formisano.

          (iv)    On or about August 20, 2015, the DA Health Defendants billed GEICO for
                  physical therapy services that purportedly were provided through DA Health to an
                  Insured named MS on August 6, 2015. The HCFA-1500 form falsely represented
                  that Formisano performed, or at least directly supervised, the pertinent physical
                  therapy services, and the DA Health Defendants deliberately omitted any
                  reference to Mejias from the HCFA-1500 form. However, the underlying physical


                                                   36
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 37 of 230



                 therapy treatment notes were signed by Mejias, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Mejias, without any legitimate supervision by Formisano.

         (v)     On or about November 20, 2015, the DA Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DA Health to an
                 Insured named AC on November 4, 2015. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DA Health Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (vi)    On or about February 25, 2016, the DA Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DA Health to an
                 Insured named NB on February 16, 2016. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DA Health Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (vii)   On or about July 12, 2016, the DA Health Defendants billed GEICO for physical
                 therapy services that purportedly were provided through DA Health to an Insured
                 named JD on July 7, 2016. The HCFA-1500 form falsely represented that
                 Formisano performed, or at least directly supervised, the pertinent physical
                 therapy services, and the DA Health Defendants deliberately omitted any
                 reference to Mejias from the HCFA-1500 form. However, the underlying physical
                 therapy treatment notes were signed by Mejias, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Mejias, without any legitimate supervision by Formisano.

         (viii) On or about July 28, 2016, the DA Health Defendants billed GEICO for physical
                therapy services that purportedly were provided through DA Health to an Insured
                named HM on July 7, 2016. The HCFA-1500 form falsely represented that
                Formisano performed, or at least directly supervised, the pertinent physical
                therapy services, and the DA Health Defendants deliberately omitted any
                reference to Mejias from the HCFA-1500 form. However, the underlying physical
                therapy treatment notes were signed by Mejias, in keeping with the fact that the
                pertinent services were performed – to the extent that they were performed at all –
                by Mejias, without any legitimate supervision by Formisano.



                                                 37
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 38 of 230



          (ix)   On or about December 28, 2016, the DA Health Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DA Health to an
                 Insured named EM on December 27, 2016. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DA Health Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

          (x)    On or about June 14, 2017, the DA Health Defendants billed GEICO for physical
                 therapy services that purportedly were provided through DA Health to an Insured
                 named SM on June 12, 2017. The HCFA-1500 form falsely represented that
                 Formisano performed, or at least directly supervised, the pertinent physical
                 therapy services, and the DA Health Defendants deliberately omitted any
                 reference to Mejias from the HCFA-1500 form. However, the underlying physical
                 therapy treatment notes were signed by Mejias, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Mejias, without any legitimate supervision by Formisano.

          140.   These are only representative examples. In virtually all of the claims for physical

   therapy services that are identified in Exhibit “1”, the DA Health Defendants falsely represented

   in the HCFA-1500 forms they submitted to GEICO that Formisano had performed or at least

   directly supervised the underlying physical therapy services, when in fact the services were

   performed by Mejias or other massage therapists associated with DA Health, to the extent that

   they were performed at all, without any supervision by Formisano.

          141.   In the claims for physical therapy services identified in Exhibit “1”, the DA

   Health Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)    the putative physical therapy services were illegally performed – to the extent
                 they were performed at all – by massage therapists, without any supervision by
                 any licensed physicians or physical therapists, in contravention of Florida law;




                                                  38
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 39 of 230



          (ii)    DA Health could not lawfully recover PIP Benefits for the putative physical
                  therapy services, because they were illegally performed by massage therapists,
                  without any supervision by any licensed physicians or physical therapists, in
                  contravention of Florida law; and

          (iii)   the DA Health Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services in their billing for the putative “physical therapy” services.

          142.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that DA Health was operated without a legitimate medical director.

          143.    For instance, Formisano – who purported to serve as the “medical director” at DA

   Health beginning in 2013 – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          144.    Nor, for that matter, did Formisano “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain[ed] a current active and unencumbered

   Florida license”, or “[e]nsure that all health care practitioners at the clinic [had] active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          145.    Had Formisano actually fulfilled his statutory role as medical director at DA

   Health, he would have noted – among other things – that the DA Health Defendants routinely

   fraudulently represented in DA Health’s billing that the physical therapy services were

   performed by Formisano.

          146.    Had Formisano actually fulfilled his statutory role as medical director at DA

   Health, he would have noted – among other things – that the DA Health Defendants routinely

   fraudulently concealed the fact that the physical therapy services were provided – to the extent

   that they were provided at all – by Mejias and other massage therapists associated with DA


                                                 39
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 40 of 230



   Health, who were massage therapists and not physical therapists, and therefore were

   unreimbursable under the No-Fault Law.

           147.    Had Formisano actually fulfilled his statutory role as medical director at DA

   Health, he would have ensured – among other things – that all of the individuals providing

   physical therapy services had active appropriate licensure to perform physical therapy services.

   Formisano also would have ensured that individuals providing physical therapy were being

   supervised by a licensed physician while the treatment was being rendered.

           148.    Formisano did none of these things, because he never actually served as a

   legitimate medical director at DA Health in the first instance, rendering DA Health ineligible to

   collect PIP Benefits in the first instance.

   2.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at DG Esthetic

           149.    DG Esthetic, Lima, Formisano, and Mejias (collectively, the “DG Esthetic

   Defendants”) billed for a limited range of health care services through DG Esthetic, specifically:

   (i) purported initial patient examinations; (ii) purported follow-up patient examinations; and (iii)

   purported physical therapy services, including hot/cold packs, mechanical traction, paraffin bath,

   infrared therapy, contrast baths, ultrasound therapy, neuromuscular reeducation, hydro-bed

   therapy, therapeutic exercises, manual therapy, therapeutic activities, “self-care training,” and

   electrical stimulation.

           150.    As set forth in Exhibit “2”, the purported physical therapy services constituted the

   vast majority of the services that the DG Esthetic Defendants billed through DG Esthetic to

   GEICO.




                                                    40
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 41 of 230



          151.    Formisano was between approximately 70 and 73 years old during the period

   from 2013 to the present when he falsely purported to serve as “medical director” at DG

   Esthetic.

          152.    Even so, during Formisano’s tenure as DG Esthetic’s purported “medical

   director”, Formisano also purported to serve as the “medical director” for numerous other

   medical clinics, including Beacon, DA Health, Delta, and Alternative Medical Center, purported

   to personally perform or directly supervise a massive amount of medical services for other health

   care providers, and operated a solo medical practice.

          153.    As a result, Formisano was only occasionally physically present at DG Esthetic,

   and did not personally perform – or even directly supervise – the massive amount of physical

   therapy services that DG Esthetic purported to provide to GEICO Insureds.

          154.    Indeed, during his tenure as DG Esthetic’s purported “medical director”,

   Formisano only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other DG Esthetic personnel, including Mejias, at Lima’s

   direction.

          155.    Even when Formisano was physically present at DG Esthetic, he never provided,

   supervised, ordered, or prescribed the physical therapy services purportedly provided at DG

   Esthetic.

          156.    All of the physical therapy services that DG Esthetic purported to provide

   between 2013 and the present were performed by Mejias and other massage therapists associated

   with DG Esthetic, who reported directly to Lima without any legitimate supervision or oversight

   by Formisano or any other licensed physician.



                                                   41
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 42 of 230



             157.   As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”

   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

             158.   However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

             159.   What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

             160.   Mejias and the other massage therapists associated with DG Esthetic were

   licensed as massage therapists. They were never licensed as physical therapists.

             161.   As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited DG Esthetic from recovering PIP Benefits for services – including but

   not limited to physical therapy services – provided by unsupervised massage therapists such as

   Mejias.

             162.   The DG Esthetic Defendants were well-aware of the fact that – with respect to

   insurance policies issued after January 1, 2013 – DG Esthetic could not legally recover PIP

   Benefits for services provided by unsupervised massage therapists such as Mejias. For example,

   and as set forth above, the amendments to the No-Fault Law prohibiting PIP reimbursement for



                                                   42
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 43 of 230



   massage or for services provided by massage therapists were widely reported, as was the

   preceding legal struggle by various massage therapists and massage trade organizations to fight

   the amendments.

          163.    In keeping with the fact that the DG Esthetic Defendants knew that – with respect

   to insurance policies issued after January 1, 2013 – they could not lawfully recover PIP Benefits

   for services provided by unsupervised massage therapists, in 2013 the DG Esthetic Defendants

   began to list Formisano as the treating provider on virtually every single bill submitted to

   GEICO for virtually every single service that the DG Esthetic Defendants purported to provide to

   GEICO Insureds, including almost every individual physical therapy service that was billed

   through DG Esthetic to GEICO.

          164.    Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics, to perform a massive

   number of individual health care services at numerous health care practices throughout the

   Miami area, and to operate his own solo medical practice, Formisano could not physically have

   performed, or even directly supervised, the physical therapy services that were billed through

   DG Esthetic to GEICO between late 2013 and the present.

          165.    Even so, the DG Esthetic Defendants routinely falsely represented in the billing

   they submitted or caused to be submitted through DG Esthetic to GEICO for physical therapy

   services between late 2013 and the present that Formisano personally performed, or at least

   directly supervised, the underlying physical therapy services.

          166.    For example:

          (i)     On October 14, 2014, the DG Esthetic Defendants purported to provide at least 16
                  individual physical therapy services to at least three individual Insureds, and
                  falsely contended in the resulting bills to GEICO that Formisano personally
                  performed or at least directly supervised every one of those treatments. What is


                                                   43
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 44 of 230



                more, those putative treatments included at least 2.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least 23
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at AMS Medical, including at least 4.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (b) at least 32 more
                physical therapy services purportedly provided to at least 12 more GEICO
                Insureds at Alternative Medical, including at least 6.5 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (c) at least 11 more physical
                therapy services purportedly provided to at least two more GEICO Insureds at DA
                Health, including at least 1.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; and (d) a patient examination at Alternative Medical,
                which took at least 30 minutes to perform. In all, GEICO received billing for at
                least 15.75 hours of services that Formisano purported to personally perform, or at
                least directly supervise, on October 14, 2014.

         (ii)   On February 12, 2015, the DG Esthetic Defendants purported to provide at least
                16 individual physical therapy services to at least three individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 2.25 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least 10
                additional physical therapy services purportedly provided to at least two
                additional GEICO Insureds at AMS Medical, including at least 1.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; (b) at least 30 more
                physical therapy services purportedly provided to at least six more GEICO
                Insureds at Alternative Medical, including at least five hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (c) at least six more physical
                therapy services purportedly provided to yet another GEICO Insured at DA
                Health, including at least 1.25 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services; and (d) five patient examinations at Alternative Medical,
                and two patient examinations at DG Esthetic, which collectively took at least 2.5
                hours to perform. In all, GEICO received billing for at least 12.75 hours of
                services that Formisano purported to personally perform, or at least directly
                supervise, on February 12, 2015.




                                                 44
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 45 of 230



         (iii)   On May 4, 2015, the DG Esthetic Defendants purported to provide at least 23
                 individual physical therapy services to at least four individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Formisano personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 3.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Formisano also
                 purported to personally perform, or at least directly supervise: (a) at least 11
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at AMS Medical, including at least 1.75 hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (b) at least 47 more
                 physical therapy services purportedly provided to at least 10 more GEICO
                 Insureds at Alternative Medical, including at least 9.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; and (c) at least 17 more
                 physical therapy services purportedly provided to at least three more GEICO
                 Insureds at DA Health, including at least 2.5 hours of physical therapy services
                 that required direct, one-on-one patient contact between the treating provider and
                 the Insured throughout the services. In all, GEICO received billing for at least
                 16.75 hours of services that Formisano purported to personally perform, or at least
                 directly supervise, on May 4, 2015.

         (iv)    On December 21, 2015, the DG Esthetic Defendants purported to provide at least
                 26 individual physical therapy services to at least four individual Insureds, and
                 falsely contended in the resulting bills to GEICO that Formisano personally
                 performed or at least directly supervised every one of those treatments. What is
                 more, those putative treatments included at least 4.75 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services. That same day, Formisano also
                 purported to personally perform, or at least directly supervise: (a) at least 12
                 additional physical therapy services purportedly provided to at least two
                 additional GEICO Insureds at AMS Medical, including at least two hours of
                 physical therapy services that required direct, one-on-one patient contact between
                 the treating provider and the Insureds throughout the services; (b) at least 93 more
                 physical therapy services purportedly provided to at least 20 more GEICO
                 Insureds at Alternative Medical, including at least 17.5 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; (d) at least 35 more physical
                 therapy services purportedly provided to at least six more GEICO Insureds at DA
                 Health, including at least six hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; and (e) at least 10 more physical therapy services
                 purportedly provided to at least two more GEICO Insureds at his solo medical
                 practice, including at least 1.5 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds


                                                  45
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 46 of 230



                throughout the services. In all, GEICO received billing for at least 31.75 hours of
                services that Formisano purported to personally perform, or at least directly
                supervise, on December 21, 2015.

         (v)    On January 4, 2016, the DG Esthetic Defendants purported to provide at least 35
                individual physical therapy services to at least six individual Insureds, and falsely
                contended in the resulting bills to GEICO that Formisano personally performed or
                at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least six hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Formisano also purported to
                personally perform, or at least directly supervise: (a) at least 18 additional
                physical therapy services purportedly provided to at least three additional GEICO
                Insureds at AMS Medical, including at least three hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (b) at least 93 more physical
                therapy services purportedly provided to at least 20 more GEICO Insureds at
                Alternative Medical, including at least 17.5 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; and (c) at least 17 more physical therapy
                services purportedly provided to at least three more GEICO Insureds at DA
                Health, including at least three hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services. In all, GEICO received billing for at least 29.5 hours of
                services that Formisano purported to personally perform, or at least directly
                supervise, on January 4, 2016.

         (vi)   On January 14, 2016, the DG Esthetic Defendants purported to provide at least 34
                individual physical therapy services to at least six individual Insureds, and falsely
                contended in the resulting bills to GEICO that Formisano personally performed or
                at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 5.75 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Formisano also purported to
                personally perform, or at least directly supervise: (a) at least 17 additional
                physical therapy services purportedly provided to at least three additional GEICO
                Insureds at AMS Medical, including at least three hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services; (b) at least 190 more physical
                therapy services purportedly provided to at least 18 more GEICO Insureds at
                Alternative Medical, including at least 16.5 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; and (c) at least 23 more physical therapy
                services purportedly provided to at least four more GEICO Insureds at DA
                Health, including at least four hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds


                                                 46
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 47 of 230



                 throughout the services. In all, GEICO received billing for at least 29.25 hours of
                 services that Formisano purported to personally perform, or at least directly
                 supervise, on January 14, 2016.

         (vii)   On March 22, 2016, the DG Esthetic Defendants purported to provide at least 36
                 individual physical therapy services to at least six individual Insureds, and falsely
                 contended in the resulting bills to GEICO that Formisano personally performed or
                 at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 6.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Formisano also purported to
                 personally perform, or at least directly supervise: (a) at least 16 additional
                 physical therapy services purportedly provided to at least three additional GEICO
                 Insureds at AMS Medical, including at least 2.75 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services; (b) at least 58 more physical
                 therapy services purportedly provided to at least 12 more GEICO Insureds at
                 Alternative Medical, including at least 12 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services; and (c) at least 11 more physical therapy
                 services purportedly provided to at least two more GEICO Insureds at DA Health,
                 including at least 1.75 hours of physical therapy services that required direct, one-
                 on-one patient contact between the treating provider and the Insureds throughout
                 the services. In all, GEICO received billing for at least 23 hours of services that
                 Formisano purported to personally perform, or at least directly supervise, on
                 March 22, 2016.

         (viii) On July 6, 2016, the DG Esthetic Defendants purported to provide at least 29
                individual physical therapy services to at least five individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least six hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least six
                additional physical therapy services purportedly provided to an additional GEICO
                Insured at AMS Medical, including at least one hour of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; (b) at least 61 more physical therapy
                services purportedly provided to at least 13 more GEICO Insureds at Alternative
                Medical, including at least 11.25 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (c) at least 22 more physical therapy services purportedly
                provided to at least four more GEICO Insureds at DA Health, including at least
                four hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services;


                                                  47
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 48 of 230



                and (d) at least 12 more physical therapy services purportedly provided to at least
                three more GEICO Insureds at his solo medical practice, including at least 2.5
                hours of physical therapy services that required direct, one-on-one patient contact
                between the treating provider and the Insureds throughout the services. In all,
                GEICO received billing for at least 24.75 hours of services that Formisano
                purported to personally perform, or at least directly supervise, on July 6, 2016.

         (ix)   On August 8, 2016, the DG Esthetic Defendants purported to provide at least 27
                individual physical therapy services to at least five individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least 4.75 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also
                purported to personally perform, or at least directly supervise: (a) at least six
                additional physical therapy services purportedly provided to an additional GEICO
                Insured at AMS Medical, including at least one hour of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; (b) at least 15 more physical therapy
                services purportedly provided to at least four more GEICO Insureds at Alternative
                Medical, including at least 3.75 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (c) at least 22 more physical therapy services purportedly
                provided to at least four more GEICO Insureds at DA Health, including at least
                3.5 hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (d)
                at least 11 more physical therapy services purportedly provided to at least two
                more GEICO Insureds at Genesis Medical, including at least 2.5 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; (e) at least six more
                physical therapy services purportedly provided to still another GEICO Insured at
                his solo medical practice, including at least one hour of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insured throughout the services; and (f) one patient examination at Alternative
                Medical, and two patient examinations at DG Esthetic, which collectively took at
                least 1.5 hours to perform. In all, GEICO received billing for at least 18 hours of
                services that Formisano purported to personally perform, or at least directly
                supervise, on August 8, 2016.

         (x)    On October 3, 2016, the DG Esthetic Defendants purported to provide at least 47
                individual physical therapy services to at least eight individual Insureds, and
                falsely contended in the resulting bills to GEICO that Formisano personally
                performed or at least directly supervised every one of those treatments. What is
                more, those putative treatments included at least eight hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insureds throughout the services. That same day, Formisano also


                                                48
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 49 of 230



                  purported to personally perform, or at least directly supervise: (a) at least six
                  additional physical therapy services purportedly provided to an additional GEICO
                  Insured at AMS Medical, including at least 45 minutes of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services; (b) at least 60 more physical
                  therapy services purportedly provided to at least 12 more GEICO Insureds at
                  Alternative Medical, including at least 11 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insureds throughout the services; (c) at least 11 more physical therapy services
                  purportedly provided to at least two more GEICO Insureds at DA Health,
                  including at least 1.25 hours of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services; (d) at least five more physical therapy services purportedly provided
                  to still another GEICO Insured at his solo medical practice, including at least one
                  hour of physical therapy services that required direct, one-on-one patient contact
                  between the treating provider and the Insured throughout the services; (e) at least
                  six more physical therapy services purportedly provided to yet another GEICO
                  Insured at still another health care clinic called Sunset Medical Center (“Sunset
                  Medical”), including at least one hour of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insureds
                  throughout the services; and (f) two patient examinations at Alternative Medical,
                  and one patient examination at DG Esthetic, which collectively took at least 1.25
                  hours to perform. In all, GEICO received billing for at least 24.25 hours of
                  services that Formisano purported to personally perform, or at least directly
                  supervise, on October 3, 2016.

          167.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “1”, the DG Esthetic Defendants routinely falsely

   represented that Formisano had performed – or at least directly supervised – an improbable, and

   often impossible number of physical therapy services on individual dates, considering the

   amounts of services he simultaneously was purporting to perform or directly supervise at the

   other Clinic Defendants, other health care clinics, and at his solo medical practice.

          168.    It is improbable, to the point of impossibility, that Formisano – who was

   advanced in age at the time, and simultaneously working or purporting to work at various other

   medical practices and clinics – routinely performed or directly supervised such a high volume of

   physical therapy services on individual dates.



                                                    49
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 50 of 230



          169.    Upon information and belief, the fraudulent billing for physical therapy services

   that the DG Esthetic Defendants submitted or caused to be submitted through DG Esthetic to

   GEICO constituted only a fraction of the total fraudulent billing for physical therapy services

   that the DG Esthetic Defendants submitted through DG Esthetic to all of the automobile insurers

   in the Florida automobile insurance market.

          170.    As set forth above, GEICO is only one of the automobile insurance companies

   doing business in the Florida automobile insurance market.

          171.    It is extremely improbable, to the point of impossibility, that the DG Esthetic

   Defendants only submitted fraudulent billing to GEICO, and that the DG Esthetic Defendants did

   not simultaneously bill other automobile insurers.

          172.    Thus, upon information and belief, the impossible number of physical therapy

   services that Formisano purported to directly supervise or provide to GEICO Insureds at DG

   Esthetic on individual dates of service, including the dates of service identified above,

   constituted only a fraction of the total number of physical therapy services that Formisano

   purported to directly supervise or provide at DG Esthetic, including to individuals insured by

   companies other than GEICO, on those same dates of service.

          173.    In fact, Formisano did not perform or directly supervise any of the physical

   therapy services that were billed through DG Esthetic to GEICO.

          174.    What is more, since at least January 1, 2013, DG Esthetic did not actually provide

   any legitimate physical therapy services to GEICO Insureds.

          175.    Rather: (i) all of the putative “physical therapy” services that the DG Esthetic

   Defendants purported to provide through DG Esthetic to Insureds since January 1, 2013 were

   performed, to the extent that they were performed at all, by Mejias and other massage therapists



                                                  50
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 51 of 230



   associated with DG Esthetic, rather than by Formisano; (ii) Formisano did not even legitimately

   supervise the putative “physical therapy” services that were billed through DG Esthetic to

   GEICO since January 1, 2013; and (iii) none of the putative “physical therapy” services that

   were billed through DG Esthetic to GEICO since January 1, 2013 actually constituted physical

   therapy, because Mejias and the other massage therapists associated with DG Esthetic are not

   and never have been licensed as physical therapists.

          176.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          177.    All of the billing that the DG Esthetic Defendants submitted through DG Esthetic

   to GEICO, including the billing for putative physical therapy services, was submitted on HCFA-

   1500 forms.

          178.    As set forth above, pursuant to the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms, the name of the

   healthcare provider who actually rendered or directly supervised the underlying physical therapy

   treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          179.    As set forth above, to “directly supervise” a physical therapy treatment, a

   physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing




                                                  51
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 52 of 230



   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          180.      Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,

   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          181.      The DG Esthetic Defendants were well-aware of the fact that – because Mejias

   and the other massage therapists associated with DG Esthetic were unsupervised massage

   therapists, rather than physical therapists – DG Esthetic could not recover PIP Benefits for any

   services that Mejias or the other massage therapists associated with DG Esthetic purported to

   provide with respect to insurance policies issued after January 1, 2013.

             182.   As a result, and in order to conceal the fact that Mejias and the other massage

   therapists associated with DG Esthetic unlawfully provided, without any legitimate supervision

   by Formisano, all of the “physical therapy” services that were billed through DG Esthetic to

   GEICO with respect to insurance policies issued after January 1, 2013, the DG Esthetic

   Defendants deliberately omitted any reference to either Mejias the other massage therapists

   associated with DG Esthetic on the HCFA-1500 forms that they used to bill for the putative

   physical therapy services.

             183.   Instead, in the claims for physical therapy services identified in Exhibit “2”, the

   DG Esthetic Defendants falsely listed Formisano on the HCFA-1500 forms as the supposed

   provider or direct supervisor of the physical therapy services.



                                                    52
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 53 of 230



         184.    For example:

         (i)     On or about January 26, 2015, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named DN on January 26, 2015. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (ii)    On or about February 4, 2015, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named ML on February 4, 2015. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (iii)   On or about November 16, 2015, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named MG on October 30, 2015. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (iv)    On or about February 5, 2016, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named FV on January 22, 2016. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.



                                                 53
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 54 of 230



         (v)     On or about March 8, 2016, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named AT on February 24, 2016. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (vi)    On or about June 14, 2016, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named MO on June 7, 2016. The HCFA-1500 form falsely represented
                 that Formisano performed, or at least directly supervised, the pertinent physical
                 therapy services, and the DG Esthetic Defendants deliberately omitted any
                 reference to Mejias from the HCFA-1500 form. However, the underlying physical
                 therapy treatment notes were signed by Mejias, in keeping with the fact that the
                 pertinent services were performed – to the extent that they were performed at all –
                 by Mejias, without any legitimate supervision by Formisano.

         (vii)   On or about August 26, 2016, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named AV on August 22, 2016. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

         (viii) On or about March 24, 2017, the DG Esthetic Defendants billed GEICO for
                physical therapy services that purportedly were provided through DG Esthetic to
                an Insured named MS on March 23, 2017. The HCFA-1500 form falsely
                represented that Formisano performed, or at least directly supervised, the
                pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                omitted any reference to Mejias from the HCFA-1500 form. However, the
                underlying physical therapy treatment notes were signed by Mejias, in keeping
                with the fact that the pertinent services were performed – to the extent that they
                were performed at all – by Mejias, without any legitimate supervision by
                Formisano.

         (ix)    On or about August 31, 2017, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named NM on August 17, 2017. The HCFA-1500 form falsely


                                                 54
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 55 of 230



                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

          (x)    On or about October 25, 2017, the DG Esthetic Defendants billed GEICO for
                 physical therapy services that purportedly were provided through DG Esthetic to
                 an Insured named CR on October 13, 2017. The HCFA-1500 form falsely
                 represented that Formisano performed, or at least directly supervised, the
                 pertinent physical therapy services, and the DG Esthetic Defendants deliberately
                 omitted any reference to Mejias from the HCFA-1500 form. However, the
                 underlying physical therapy treatment notes were signed by Mejias, in keeping
                 with the fact that the pertinent services were performed – to the extent that they
                 were performed at all – by Mejias, without any legitimate supervision by
                 Formisano.

          185.   These are only representative examples. In virtually all of the claims for physical

   therapy services that are identified in Exhibit “2”, the DG Esthetic Defendants falsely

   represented in the HCFA-1500 forms they submitted to GEICO that Formisano had performed or

   at least directly supervised the underlying physical therapy services, when in fact the services

   were performed by Mejias or another massage therapist associated with DG Esthetic, to the

   extent that they were performed at all, without any supervision by Formisano.

          186.   In the claims for physical therapy services identified in Exhibit “2”, the DG

   Esthetic Defendants routinely fraudulently misrepresented that the physical therapy services

   were lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)    the putative physical therapy services were illegally performed – to the extent
                 they were performed at all – by massage therapists, without any supervision by
                 any licensed physicians or physical therapists, in contravention of Florida law;

          (ii)   DG Esthetic could not lawfully recover PIP Benefits for the putative physical
                 therapy services, because they were illegally performed by massage therapists,



                                                 55
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 56 of 230



                  without any supervision by any licensed physicians or physical therapists, in
                  contravention of Florida law; and

          (iii)   the DG Esthetic Defendants systematically fraudulently misrepresented and
                  concealed the identities of the individuals who performed the putative physical
                  therapy services in their billing for the putative “physical therapy” services.

          187.    These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that DG Esthetic was operated without a legitimate medical director.

          188.    For instance, Formisano – who purported to serve as the “medical director” at DG

   Esthetic beginning in 2013 – did not, and could not have, “[c]onduct[ed] systematic reviews of

   clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

   400.9935(1).

          189.    Nor, for that matter, did Formisano “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain[ed] a current active and unencumbered

   Florida license”, or “[e]nsure that all health care practitioners at the clinic [had] active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).

          190.    Had Formisano actually fulfilled his statutory role as medical director at DG

   Esthetic, he would have noted – among other things – that the DG Esthetic Defendants routinely

   fraudulently represented in DG Esthetic’s billing that the physical therapy services were

   performed by Formisano.

          191.    Had Formisano actually fulfilled his statutory role as medical director at DG

   Esthetic, he would have noted – among other things – that the DG Esthetic Defendants routinely

   fraudulently concealed the fact that the physical therapy services were provided – to the extent

   that they were provided at all – by Mejias and other massage therapists associated with DG




                                                 56
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 57 of 230



   Esthetic, who were massage therapists and not physical therapists, and therefore were

   unreimbursable under the No-Fault Law.

           192.    Had Formisano actually fulfilled his statutory role as medical director at DG

   Esthetic, he would have ensured – among other things – that all of the individuals providing

   physical therapy services had active appropriate licensure to perform physical therapy services.

   Formisano also would have ensured that individuals providing physical therapy were being

   supervised by a licensed physician while the treatment was being rendered.

           193.    Formisano did none of these things, because he never actually served as a

   legitimate medical director at DG Esthetic in the first instance, rendering DG Esthetic ineligible

   to collect PIP Benefits in the first instance.

   3.      The Fraudulent Misrepresentations Regarding the Identities of the Health Care
           Providers Rendering Services at Beacon

           194.    Like the DA Health Defendants and the DG Esthetic Defendants, Beacon,

   Herrera, Formisano, and Guerra (collectively, the “Beacon Defendants”) billed for a limited

   range of health care services through Beacon, specifically: (i) purported initial patient

   examinations; (ii) purported follow-up patient examinations; and (iii) purported physical therapy

   services, including hot/cold packs, mechanical traction, infrared therapy, contrast baths,

   ultrasound therapy, neuromuscular reeducation, hydro-bed therapy, therapeutic exercises, manual

   therapy, therapeutic activities, and electrical stimulation.

           195.    As set forth in Exhibit “3”, the purported physical therapy services constituted the

   vast majority of the services that the Beacon Defendants billed through Beacon to GEICO.

           196.    Formisano was between approximately 73 and 74 years old during the period

   from 2016 to the present when he falsely purported to serve as “medical director” at Beacon.




                                                     57
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 58 of 230



          197.    Even so, during Formisano’s tenure as Beacon’s purported “medical director”,

   Formisano also purported to serve as the “medical director” for numerous other medical clinics,

   including DG Esthetic, DA Health, Delta, and Alternative Medical Center, purported to

   personally perform or directly supervise a massive amount of medical services for other health

   care providers, and operated a solo medical practice.

          198.    As a result, Formisano was only occasionally physically present at Beacon, and

   did not personally perform – or even directly supervise – the massive amount of physical therapy

   services that Beacon purported to provide to GEICO Insureds.

          199.    Indeed, during his tenure as Beacon’s purported “medical director”, Formisano

   only visited the clinic sporadically to purport to conduct initial and follow-up patient

   examinations – to the extent the examinations were performed at all – and to sign bills and

   treatment reports prepared by other Beacon personnel, including Guerra, at Herrera’s direction.

          200.    Even when Formisano was physically present at Beacon, he never provided,

   supervised, ordered, or prescribed the physical therapy services purportedly provided at Beacon.

          201.    All of the physical therapy services that Beacon purported to provide between

   2016 and the present were performed by Guerra or other unsupervised massage therapists at

   Beacon – including Leydiana R. Fernandez, LMT (“Fernandez”) and Gustavo Ramirez, LMT

   (“Ramirez”) – who reported directly to Herrera without any legitimate supervision or oversight

   by Formisano or any other licensed physician.

          202.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

   care services providers, including clinics, to collect PIP Benefits for massage therapy, so long as

   – among other things – the massage therapy was “provided, supervised, ordered, or prescribed”




                                                   58
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 59 of 230



   by a licensed physician, chiropractor, or dentist, or was provided in a properly licensed or

   accredited institutional setting. See 2012 Fla. ALS 197.

          203.    However – and again, as set forth above – in response to rampant PIP fraud

   involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

   2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

   See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

          204.    What is more, and as set forth above, massage therapists may not practice

   physical therapy, or hold themselves out as being able to practice physical therapy, unless they

   have an actual license to practice physical therapy, as opposed to massage therapy. See Fla. Stat.

   § 486.028.

          205.    Guerra, Fernandez, and Ramirez were licensed as massage therapists. They were

   never licensed as physical therapists.

          206.    As a result, with respect to insurance policies issued after January 1, 2013, the

   No-Fault Law prohibited Beacon from recovering PIP Benefits for services – including but not

   limited to physical therapy services – provided by unsupervised massage therapists such as

   Guerra, Fernandez, and Ramirez.

          207.    The Beacon Defendants were well-aware of the fact that – with respect to

   insurance policies issued after January 1, 2013 – Beacon could not legally recover PIP Benefits

   for services provided by unsupervised massage therapists such as Guerra, Fernandez, and

   Ramirez. For example, and as set forth above, the amendments to the No-Fault Law prohibiting

   PIP reimbursement for massage or for services provided by massage therapists were widely

   reported, as was the preceding legal struggle by various massage therapists and massage trade

   organizations to fight the amendments.



                                                  59
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 60 of 230



          208.   Moreover, when the Beacon Defendants first began submitting billing through

   Beacon to GEICO in 2016, they frequently listed Ramirez on the bills as the treating provider

   who provided the underlying physical therapy services.

          209.   GEICO frequently denied reimbursement to the Beacon Defendants for the

   physical therapy services that Ramirez purported to perform on behalf of Beacon, because

   Ramirez was a massage therapist, not a physical therapist, and because massage therapy is not

   eligible for PIP reimbursement.

          210.   In early 2017, once the Beacon Defendants had received a number of claims

   denials from GEICO, denying claims for services that Ramirez purported to perform, the Beacon

   Defendants abruptly stopped listing Ramirez as the treating provider on their bills, and began to

   list Formisano as the treating provider on virtually every single bill submitted to GEICO for

   virtually every single service that the Beacon Defendants purported to provide to GEICO

   Insureds, including almost every individual physical therapy service that was billed through

   Beacon to GEICO.

          211.   Considering his advanced age, and the fact that he simultaneously was purporting

   to serve as medical director at no fewer than five health care clinics, to perform a massive

   number of individual health care services at numerous health care practices throughout the

   Miami area, and to operate his own solo medical practice, Formisano could not physically have

   performed, or even directly supervised, the physical therapy services that were billed through

   Beacon to GEICO between 2017 and the present.

          212.   Even so, the Beacon Defendants routinely falsely represented in the billing they

   submitted or caused to be submitted through Beacon to GEICO for physical therapy services




                                                  60
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 61 of 230



   between early 2017 and the present that Formisano personally performed, or at least directly

   supervised, the underlying physical therapy services.

          213.    For example:

          (i)     On February 6, 2017, the Beacon Defendants purported to provide at least 10
                  individual physical therapy services to a GEICO Insured, and falsely contended in
                  the resulting bills to GEICO that Formisano personally performed or at least
                  directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 1.5 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insured
                  throughout the services. That same day, Formisano also purported to personally
                  perform, or at least directly supervise: (a) at least nine additional physical therapy
                  services purportedly provided to an additional GEICO Insureds at AMS Medical,
                  including at least 1.75 hours of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services; (b) at least 18 more physical therapy services purportedly provided
                  to three more GEICO Insureds at DA Health, including at least 3.75 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; (c) at least 58 more
                  physical therapy services purportedly provided at least eight more GEICO
                  Insureds at DG Esthetic, including at least 10.25 hours of physical therapy
                  services that required direct, one-on-one patient contact between the treating
                  provider and the Insureds throughout the services; (d) at least seven more physical
                  therapy services purportedly provided to at least another GEICO Insured at
                  Genesis Medical, including at least 1.5 hours of physical therapy services that
                  required direct, one-on-one patient contact between the treating provider and the
                  Insured throughout the services; and (e) at least 16 more physical therapy services
                  purportedly provided to two more GEICO Insureds at his solo medical practice,
                  including at least 3.5 hours of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insured throughout
                  the services. In all, GEICO received billing for at least 22.25 hours of services
                  that Formisano purported to personally perform, or at least directly supervise, on
                  February 6, 2017.

          (ii)    On March 9, 2017, the Beacon Defendants purported to provide at least nine
                  individual physical therapy services to a GEICO Insured, and falsely contended in
                  the resulting bills to GEICO that Formisano personally performed or at least
                  directly supervised every one of those treatments. What is more, those putative
                  treatments included at least 1.25 hours of physical therapy services that required
                  direct, one-on-one patient contact between the treating provider and the Insured
                  throughout the services. That same day, Formisano also purported to personally
                  perform, or at least directly supervise: (a) at least 24 additional physical therapy
                  services purportedly provided to at least three additional GEICO Insureds at AMS
                  Medical, including at least 4.5 hours of physical therapy services that required


                                                   61
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 62 of 230



                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; (b) at least 28 more physical therapy services purportedly
                 provided to four more GEICO Insureds at DG Esthetic, including at least five
                 hours of physical therapy services that required direct, one-on-one patient contact
                 between the treating provider and the Insureds throughout the services; (c) at least
                 10 more physical therapy services purportedly provided to another GEICO
                 Insured at Medical Rehab, including at least 2.5 hours of physical therapy services
                 that required direct, one-on-one patient contact between the treating provider and
                 the Insureds throughout the services; and (d) at least 15 more physical therapy
                 services purportedly provided to at least two more GEICO Insureds at his solo
                 medical practice, including at least 3.25 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insured throughout the services. In all, GEICO received billing for at least 16.5
                 hours of services that Formisano purported to personally perform, or at least
                 directly supervise, on March 9, 2017.

         (iii)   On March 21, 2017, the Beacon Defendants purported to provide at least five
                 individual physical therapy services to a GEICO Insured, and falsely contended in
                 the resulting bills to GEICO that Formisano personally performed or at least
                 directly supervised every one of those treatments. What is more, those putative
                 treatments included at least 45 minutes of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insured
                 throughout the services. That same day, Formisano also purported to personally
                 perform, or at least directly supervise: (a) at least 17 additional physical therapy
                 services purportedly provided to at least three additional GEICO Insureds at AMS
                 Medical, including at least 3.25 hours of physical therapy services that required
                 direct, one-on-one patient contact between the treating provider and the Insureds
                 throughout the services; (b) at least five more physical therapy services
                 purportedly provided to another GEICO Insured at DA Health, including at least
                 one hour of physical therapy services that required direct, one-on-one patient
                 contact between the treating provider and the Insured throughout the services; (c)
                 at least 35 more physical therapy services purportedly provided to at least seven
                 more GEICO Insureds at DG Esthetic, including at least 5.75 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; (d) at least 19 more
                 physical therapy services purportedly provided to at least four more GEICO
                 Insureds at his solo medical practice, including at least 3.5 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insured throughout the services; and (e) three patient
                 examinations at DG Esthetic, which required at least one hour to perform. In all,
                 GEICO received billing for at least 15.25 hours of services that Formisano
                 purported to personally perform, or at least directly supervise, on March 21, 2017.

         (iv)    On April 4, 2017, the Beacon Defendants purported to provide at least eight
                 individual physical therapy services to a GEICO Insured, and falsely contended in
                 the resulting bills to GEICO that Formisano personally performed or at least


                                                  62
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 63 of 230



               directly supervised every one of those treatments. What is more, those putative
               treatments included at least 1.5 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insured
               throughout the services. That same day, Formisano also purported to personally
               perform, or at least directly supervise: (a) at least 39 additional physical therapy
               services purportedly provided to at least five additional GEICO Insureds at AMS
               Medical, including at least seven hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (b) at least 14 more physical therapy services purportedly
               provided to at least three more GEICO Insureds at DA Health, including at least
               1.75 hours of physical therapy services that required direct, one-on-one patient
               contact between the treating provider and the Insureds throughout the services; (c)
               at least 14 more physical therapy services purportedly provided to two more
               GEICO Insureds at DG Esthetic, including at least 2.5 hours of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insureds throughout the services; (d) at least 27 more physical
               therapy services purportedly provided to two more GEICO Insureds at Medical
               Rehab, including at least 6.75 hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; and (e) at least 14 more physical therapy services
               purportedly provided to at least two more GEICO Insureds at his solo medical
               practice, including at least three hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services. In all, GEICO received billing for at least 22.5 hours of
               services that Formisano purported to personally perform, or at least directly
               supervise, on April 4, 2017.

         (v)   On April 12, 2017, the Beacon Defendants purported to provide at least five
               individual physical therapy services to a GEICO Insured, and falsely contended in
               the resulting bills to GEICO that Formisano personally performed or at least
               directly supervised every one of those treatments. What is more, those putative
               treatments included at least 45 minutes of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insured
               throughout the services. That same day, Formisano also purported to personally
               perform, or at least directly supervise: (a) at least 23 additional physical therapy
               services purportedly provided to at least four additional GEICO Insureds at AMS
               Medical, including at least four hours of physical therapy services that required
               direct, one-on-one patient contact between the treating provider and the Insureds
               throughout the services; (b) at least 12 more physical therapy services purportedly
               provided to at least two more GEICO Insureds at DA Health, including at least
               two hours of physical therapy services that required direct, one-on-one patient
               contact between the treating provider and the Insureds throughout the services; (c)
               at least six more physical therapy services purportedly provided to another
               GEICO Insured at DG Esthetic, including at least one hour of physical therapy
               services that required direct, one-on-one patient contact between the treating
               provider and the Insured throughout the services; (d) at least six more physical


                                                63
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 64 of 230



                therapy services purportedly provided to another GEICO Insured at Genesis
                Medical, including at least 1.25 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services; (e) at least 25 more physical therapy services purportedly
                provided to at least five more GEICO Insureds at Medical Rehab, including at
                least 6.25 hours of physical therapy services that required direct, one-on-one
                patient contact between the treating provider and the Insureds throughout the
                services; (f) a patient examination at Medical Rehab that required at least 45
                minutes to perform; and (g) at least five more physical therapy services
                purportedly provided to another GEICO Insured at his solo medical practice,
                including at least one hour of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insured throughout
                the services. In all, GEICO received billing for at least 17 hours of services that
                Formisano purported to personally perform, or at least directly supervise, on April
                12, 2017.

         (vi)   On May 30, 2017, the Beacon Defendants purported to provide at least five
                individual physical therapy services to a GEICO Insured, and falsely contended in
                the resulting bills to GEICO that Formisano personally performed or at least
                directly supervised every one of those treatments. What is more, those putative
                treatments included at least 45 minutes of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services. That same day, Formisano also purported to personally
                perform, or at least directly supervise: (a) at least 24 additional physical therapy
                services purportedly provided to at least four additional GEICO Insureds at AMS
                Medical, including at least four hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insureds
                throughout the services; (b) at least 11 more physical therapy services purportedly
                provided to at least two more GEICO Insureds at DA Health, including at least
                two hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (c)
                at least 11 more physical therapy services purportedly provided to two more
                GEICO Insureds at DG Esthetic, including at least 2.25 hours of physical therapy
                services that required direct, one-on-one patient contact between the treating
                provider and the Insured throughout the services; (d) at least 34 more physical
                therapy services purportedly provided to at least seven more GEICO Insureds at
                Medical Rehab, including at least 8.5 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services; (e) at least five more physical therapy services
                purportedly provided to another GEICO Insured at his solo medical practice,
                including at least one hour of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insured throughout
                the services; and (f) a patient examination at AMS Medical, which required at
                least 15 minutes to perform. In all, GEICO received billing for at least 18.75
                hours of services that Formisano purported to personally perform, or at least
                directly supervise, on May 30, 2017.


                                                 64
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 65 of 230




         (vii)   On June 22, 2017, the Beacon Defendants purported to provide at least 30
                 individual physical therapy services to three GEICO Insureds, and falsely
                 contended in the resulting bills to GEICO that Formisano personally performed or
                 at least directly supervised every one of those treatments. What is more, those
                 putative treatments included at least 4.5 hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services. That same day, Formisano also purported to
                 personally perform, or at least directly supervise: (a) at least 33 additional
                 physical therapy services purportedly provided to four additional GEICO Insureds
                 at AMS Medical, including at least six hours of physical therapy services that
                 required direct, one-on-one patient contact between the treating provider and the
                 Insureds throughout the services; (b) at least 21 more physical therapy services
                 purportedly provided to at least three more GEICO Insureds at DA Health,
                 including at least 3.5 hours of physical therapy services that required direct, one-
                 on-one patient contact between the treating provider and the Insureds throughout
                 the services; (c) at least eight more physical therapy services purportedly provided
                 to another GEICO Insured at DG Esthetic, including at least 1.5 hours of physical
                 therapy services that required direct, one-on-one patient contact between the
                 treating provider and the Insureds throughout the services; and (d) at least 13
                 more physical therapy services purportedly provided to two more GEICO
                 Insureds at Medical Rehab, including at least 3.25 hours of physical therapy
                 services that required direct, one-on-one patient contact between the treating
                 provider and the Insureds throughout the services . In all, GEICO received billing
                 for at least 18.75 hours of services that Formisano purported to personally
                 perform, or at least directly supervise, on June 22, 2017.

         (viii) On July 18, 2017, the Beacon Defendants purported to provide at least 29
                individual physical therapy services to three GEICO Insureds, and falsely
                contended in the resulting bills to GEICO that Formisano personally performed or
                at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least 5.25 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Formisano also purported to
                personally perform, or at least directly supervise: (a) at least eight additional
                physical therapy services purportedly provided to another GEICO Insured at AMS
                Medical, including at least 1.5 hours of physical therapy services that required
                direct, one-on-one patient contact between the treating provider and the Insured
                throughout the services; (b) at least 21 more physical therapy services purportedly
                provided to at least three more GEICO Insureds at DA Health, including at least
                3.75 hours of physical therapy services that required direct, one-on-one patient
                contact between the treating provider and the Insureds throughout the services; (c)
                at least 15 more physical therapy services purportedly provided to two more
                GEICO Insureds at Medical Rehab, including at least 3.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insureds throughout the services; and (d) at least seven


                                                  65
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 66 of 230



                more physical therapy services purportedly provided to another GEICO Insured at
                his solo medical practice, including at least 1.5 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insured throughout the services . In all, GEICO received billing for at least
                15.75 hours of services that Formisano purported to personally perform, or at least
                directly supervise, on July 18, 2017.

         (ix)   On August 3, 2017, the Beacon Defendants purported to provide at least 22
                individual physical therapy services to two GEICO Insureds, and falsely
                contended in the resulting bills to GEICO that Formisano personally performed or
                at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least four hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Formisano also purported to
                personally perform, or at least directly supervise: (a) at least 23 additional
                physical therapy services purportedly provided to three additional GEICO
                Insureds at AMS Medical, including at least 4.5 hours of physical therapy services
                that required direct, one-on-one patient contact between the treating provider and
                the Insureds throughout the services; (b) at least 27 more physical therapy
                services purportedly provided to at least five more GEICO Insureds at DA Health,
                including at least 4.25 hours of physical therapy services that required direct, one-
                on-one patient contact between the treating provider and the Insureds throughout
                the services; (c) at least eight more physical therapy services purportedly provided
                to another GEICO Insured at DG Esthetic, including at least 1.75 hours of
                physical therapy services that required direct, one-on-one patient contact between
                the treating provider and the Insureds throughout the services; and (d) at least
                eight more physical therapy services purportedly provided to another GEICO
                Insured at his solo medical practice, including at least 1.75 hours of physical
                therapy services that required direct, one-on-one patient contact between the
                treating provider and the Insured throughout the services . In all, GEICO received
                billing for at least 16.25 hours of services that Formisano purported to personally
                perform, or at least directly supervise, on August 3, 2017.

         (x)    On September 20, 2017, the Beacon Defendants purported to provide at least 21
                individual physical therapy services to two GEICO Insureds, and falsely
                contended in the resulting bills to GEICO that Formisano personally performed or
                at least directly supervised every one of those treatments. What is more, those
                putative treatments included at least five hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services. That same day, Formisano also purported to
                personally perform, or at least directly supervise: (a) at least 16 additional
                physical therapy services purportedly provided to two additional GEICO Insureds
                at AMS Medical, including at least 2.5 hours of physical therapy services that
                required direct, one-on-one patient contact between the treating provider and the
                Insureds throughout the services; (b) at least 14 more physical therapy services
                purportedly provided to at least two more GEICO Insureds at DA Health,


                                                 66
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 67 of 230



                  including at least 2.75 hours of physical therapy services that required direct, one-
                  on-one patient contact between the treating provider and the Insureds throughout
                  the services; (c) at least 21 more physical therapy services purportedly provided to
                  three more GEICO Insureds at DG Esthetic, including at least 4.25 hours of
                  physical therapy services that required direct, one-on-one patient contact between
                  the treating provider and the Insureds throughout the services; and (d) at least
                  seven more physical therapy services purportedly provided to another GEICO
                  Insured at his solo medical practice, including at least 1.5 hours of physical
                  therapy services that required direct, one-on-one patient contact between the
                  treating provider and the Insured throughout the services . In all, GEICO received
                  billing for at least 16 hours of services that Formisano purported to personally
                  perform, or at least directly supervise, on September 20, 2017.

          214.    These are only representative examples. In the claims for physical therapy

   services that are identified in Exhibit “3”, the Beacon Defendants routinely falsely represented

   that Formisano had performed – or at least directly supervised – an improbable, and often

   impossible number of physical therapy services on individual dates, considering the amounts of

   services he simultaneously was purporting to perform or directly supervise at the other Clinic

   Defendants, other health care clinics, and at his solo medical practice.

          215.    It is improbable, to the point of impossibility, that Formisano – who was

   advanced in age at the time, and simultaneously working or purporting to work at various other

   medical practices and clinics – routinely performed or directly supervised such a high volume of

   physical therapy services on individual dates.

          216.    Upon information and belief, the fraudulent billing for physical therapy services

   that the Beacon Defendants submitted or caused to be submitted through Beacon to GEICO

   constituted only a fraction of the total fraudulent billing for physical therapy services that the

   Beacon Defendants submitted through Beacon to all of the automobile insurers in the Florida

   automobile insurance market.

          217.    As set forth above, GEICO is only one of the automobile insurance companies

   doing business in the Florida automobile insurance market.


                                                    67
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 68 of 230



           218.   It is extremely improbable, to the point of impossibility, that the Beacon

   Defendants only submitted fraudulent billing to GEICO, and that the Beacon Defendants did not

   simultaneously bill other automobile insurers.

           219.   Thus, upon information and belief, the impossible number of physical therapy

   services that Formisano purported to directly supervise or provide to GEICO Insureds at Beacon

   on individual dates of service, including the dates of service identified above, constituted only a

   fraction of the total number of physical therapy services that Formisano purported to directly

   supervise or provide at Beacon, including to individuals insured by companies other than

   GEICO, on those same dates of service.

           220.   In fact, Formisano did not perform or directly supervise any of the physical

   therapy services that were billed through Beacon to GEICO.

           221.   What is more, from the date of its incorporation, Beacon did not actually provide

   any legitimate physical therapy services to GEICO Insureds.

           222.   Rather: (i) all of the putative “physical therapy” services that the Beacon

   Defendants purported to provide through Beacon to Insureds were performed, to the extent that

   they were performed at all, by Guerra, Fernandez, Ramirez, and other massage therapists

   associated with Beacon, rather than by Formisano; (ii) Formisano did not even legitimately

   supervise the putative “physical therapy” services that were billed through Beacon to GEICO;

   and (iii) none of the putative “physical therapy” services that were billed through Beacon to

   GEICO actually constituted physical therapy, because Guerra, Fernandez, Ramirez, and the other

   massage therapists associated with Beacon are not and never have been licensed as physical

   therapists.




                                                    68
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 69 of 230



          223.    As set forth above, the No-Fault Law’s billing requirements provide – among

   other things – that all PIP billing must comply with the instructions promulgated by the Centers

   for Medicare & Medicaid Services for the completion of HCFA-1500 forms. See Fla. Stat. §

   627.736.

          224.    All of the billing that the Beacon Defendants submitted through Beacon to

   GEICO, including the billing for putative physical therapy services, was submitted on HCFA-

   1500 forms.

          225.    As set forth above, pursuant to the instructions promulgated by the Centers for

   Medicare & Medicaid Services for the completion of HCFA-1500 forms, the name of the

   healthcare provider who actually rendered or directly supervised the underlying physical therapy

   treatment must be listed on the HCFA-1500 form. See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set.

          226.    As set forth above, to “directly supervise” a physical therapy treatment, a

   physician “must be present in the office suite and immediately available to furnish assistance and

   direction throughout the performance of the procedure. It does not mean that the physician must

   be present in the room when the procedure is performed.” See, e.g., Medicare Claims Processing

   Manual, Chapter 26 – Completing and Processing Form CMS-1500 Data Set, citing 42 C.F.R.

   410.32.

          227.    Pursuant to the instructions promulgated by the Centers for Medicare & Medicaid

   Services for the completion of HCFA-1500 forms, to the extent that a physician is not actually

   “directly supervising” a physical therapy treatment, then the actual name of the person who is

   actually performing the physical therapy treatment must be listed on the HCFA-1500 form. See,




                                                  69
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 70 of 230



   e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form CMS-

   1500 Data Set.

          228.      The Beacon Defendants were well-aware of the fact that – because Guerra,

   Fernandez, and Ramirez were unsupervised massage therapists, rather than physical therapists –

   Beacon could not recover PIP Benefits for any services that Guerra, Fernandez, and Ramirez

   purported to provide with respect to insurance policies issued after January 1, 2013.

          229.      As a result, and in order to conceal the fact that Guerra, Fernandez, and Ramirez

   unlawfully provided, without any legitimate supervision by Formisano, all of the “physical

   therapy” services that were billed through Beacon to GEICO since early 2017, the Beacon

   Defendants deliberately omitted any reference to Guerra, Fernandez, and Ramirez on the HCFA-

   1500 forms that they used to bill for the putative physical therapy services.

          230.      Instead, in the claims for physical therapy services identified in Exhibit “3”, the

   Beacon Defendants falsely listed Formisano on the HCFA-1500 forms as the supposed provider

   or direct supervisor of the physical therapy services.

          231.      For example:

          (i)       On or about May 25, 2017, the Beacon Defendants billed GEICO for physical
                    therapy services that purportedly were provided through Beacon to an Insured
                    named HF on May 25, 2017. The HCFA-1500 form falsely represented that
                    Formisano performed, or at least directly supervised, the pertinent physical
                    therapy services, and the Beacon Defendants deliberately omitted any reference to
                    Guerra from the HCFA-1500 form. However, the underlying physical therapy
                    treatment notes were signed by Guerra, in keeping with the fact that the pertinent
                    services were performed – to the extent that they were performed at all – by
                    Guerra, without any legitimate supervision by Formisano.

          (ii)      On or about June 8, 2017, the Beacon Defendants billed GEICO for physical
                    therapy services that purportedly were provided through Beacon to an Insured
                    named RA on June 8, 2017. The HCFA-1500 form falsely represented that
                    Formisano performed, or at least directly supervised, the pertinent physical
                    therapy services, and the Beacon Defendants deliberately omitted any reference to
                    Guerra from the HCFA-1500 form. However, the underlying physical therapy


                                                    70
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 71 of 230



                  treatment notes were signed by Guerra, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by
                  Guerra, without any legitimate supervision by Formisano.

          (iii)   On or about June 22, 2017, the Beacon Defendants billed GEICO for physical
                  therapy services that purportedly were provided through Beacon to an Insured
                  named HF on June 22, 2017. The HCFA-1500 form falsely represented that
                  Formisano performed, or at least directly supervised, the pertinent physical
                  therapy services, and the Beacon Defendants deliberately omitted any reference to
                  Guerra from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Guerra, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by
                  Guerra, without any legitimate supervision by Formisano.

          (iv)    On or about July 25, 2017, the Beacon Defendants billed GEICO for physical
                  therapy services that purportedly were provided through Beacon to an Insured
                  named DM on July 25, 2017. The HCFA-1500 form falsely represented that
                  Formisano performed, or at least directly supervised, the pertinent physical
                  therapy services, and the Beacon Defendants deliberately omitted any reference to
                  Guerra from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Guerra, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by
                  Guerra, without any legitimate supervision by Formisano.

          (v)     On or about August 21, 2017, the Beacon Defendants billed GEICO for physical
                  therapy services that purportedly were provided through Beacon to an Insured
                  named DM on August 21, 2017. The HCFA-1500 form falsely represented that
                  Formisano performed, or at least directly supervised, the pertinent physical
                  therapy services, and the Beacon Defendants deliberately omitted any reference to
                  Guerra from the HCFA-1500 form. However, the underlying physical therapy
                  treatment notes were signed by Guerra, in keeping with the fact that the pertinent
                  services were performed – to the extent that they were performed at all – by
                  Guerra, without any legitimate supervision by Formisano.

          232.    These are only representative examples. In virtually all of the claims for physical

   therapy services that are identified in Exhibit “3”, the Beacon Defendants falsely represented in

   the HCFA-1500 forms they submitted to GEICO that Formisano had performed or at least

   directly supervised the underlying physical therapy services, when in fact the services were

   performed by Guerra or another massage therapist associated with Beacon, to the extent that they

   were performed at all, without any supervision by Formisano.



                                                  71
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 72 of 230



          233.      In the claims for physical therapy services identified in Exhibit “3”, the Beacon

   Defendants routinely fraudulently misrepresented that the physical therapy services were

   lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

   reimbursable, because:

          (i)       the putative physical therapy services were illegally performed – to the extent
                    they were performed at all – by massage therapists, without any supervision by
                    any licensed physicians or physical therapists, in contravention of Florida law;

          (ii)      Beacon could not lawfully recover PIP Benefits for the putative physical therapy
                    services, because they were illegally performed by massage therapists, without
                    any supervision by any licensed physicians or physical therapists, in
                    contravention of Florida law; and

          (iii)     the Beacon Defendants systematically fraudulently misrepresented and concealed
                    the identities of the individuals who performed the putative physical therapy
                    services in their billing for the putative “physical therapy” services.

          234.      These fraudulent misrepresentations and acts of fraudulent concealment

   demonstrate that Beacon was operated without a legitimate medical director.

          235.      For instance, Formisano – who purported to serve as the “medical director” of

   Beacon from its incorporation in 2015 – did not, and could not have, “[c]onduct[ed] systematic

   reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

   § 400.9935(1).

          236.      Nor, for that matter, did Formisano “[e]nsure that all practitioners providing

   health care services or supplies to patients maintain[ed] a current active and unencumbered

   Florida license”, or “[e]nsure that all health care practitioners at the clinic [had] active

   appropriate certification or licensure for the level of care being provided.” See Fla. Stat. §

   400.9935(1).




                                                    72
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 73 of 230



          237.    Had Formisano actually fulfilled his statutory role as medical director at Beacon,

   he would have noted – among other things – that the Beacon Defendants routinely fraudulently

   represented in Beacon’s billing that the physical therapy services were performed by Formisano.

          238.    Had Formisano actually fulfilled his statutory role as medical director at Beacon,

   he would have noted – among other things – that the Beacon Defendants routinely fraudulently

   concealed the fact that the physical therapy services were provided – to the extent that they were

   provided at all – by Guerra and other massage therapists associated with Beacon, who were

   massage therapists and not physical therapists, and therefore were unreimbursable under the No-

   Fault Law.

          239.    Had Formisano actually fulfilled his statutory role as medical director at Beacon,

   he would have ensured – among other things – that all of the individuals providing physical

   therapy services had active appropriate licensure to perform physical therapy services.

   Formisano also would have ensured that individuals providing physical therapy were being

   supervised by a licensed physician while the treatment was being rendered.

          240.    Formisano did none of these things, because he never actually served as a

   legitimate medical director at Beacon in the first instance, rendering Beacon ineligible to collect

   PIP Benefits in the first instance.

   C.     The Fraudulent Billing for Services That Never Were Provided in the First Instance

          241.    Not only did the Defendants falsely represent that the Clinic Defendants were

   eligible to collect PIP Benefits, when in fact they never were eligible to collect PIP Benefits

   because they were operated in violation of the licensing and operating requirements of the Clinic

   Act, but they also routinely billed GEICO for services that they never provided in the first

   instance.



                                                   73
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 74 of 230



           242.    As set forth above, the Defendants, together with other clinics and medical

   practices, routinely billed GEICO for more than 15 hours, and sometimes more than 24 hours, of

   physical therapy and other services that Formisano – who was elderly and employed as a medical

   director and/or treating physician at multiple other medical clinics – purported to personally

   perform or directly supervise on individual dates of service.

           243.    What is more, upon information and belief as set forth above, the Defendants not

   only were billing GEICO for an improbable or impossible number of services per day, but also –

   simultaneously – were billing other Florida automobile insurers for a commensurate, and

   impossible, number of services per day.

           244.    In fact, Defendants were able to bill an improbable or impossible number of

   services to GEICO and other automobile insurers because they were not actually providing the

   services in the first instance.

           245.    Additionally, Defendants were able to bill an improbable or impossible number of

   services to GEICO and other automobile insurers because Formisano never provided any

   legitimate oversight or supervision of Mejias, Guerra, or any of the other massage therapists

   associated with DA Health, DG Esthetic, and Beacon – to the extent any of the purported

   “physical therapy” services were provided to the Insureds at all.

           246.    In keeping with the fact that the DG Esthetic Defendants often never even

   provided the pertinent physical therapy services in the first instance, numerous GEICO Insureds

   provided statements to insurance investigators to the effect that they never received the services

   that were billed through DG Esthetic to GEICO.

           247.    For example:

           (i)     On February 1, 2017, an Insured named GM swore, among other things, that he
                   never received any mechanical traction, contrast baths, ultrasound treatment,


                                                   74
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 75 of 230



                  therapeutic exercises, neuromuscular reeducation, or “self-care training” at DG
                  Esthetic. This, despite the fact that the DG Esthetic Defendants billed GEICO at
                  least $175.00 for mechanical traction that they purported to provide to GM on
                  various dates of service in July-August 2016, at least $80.00 for contrast baths
                  that they purported to provide to GM on various dates of service in July 2016, at
                  least $540.00 for ultrasound treatments that they purported to provide to GM on
                  various dates of service in June-August 2016, at least $1,120.00.00 for therapeutic
                  exercises that they purported to provide to GM on various dates of service in
                  June-August 2016, at least $845.00 for neuromuscular reeducation that they
                  purported to provide to GM on various dates of service in July-August 2016, and
                  at least $70.00 for “self-care training” that they purported to provide to GM on
                  June 30, 2016.

          (ii)    On February 7, 2017, an Insured named HT swore, among other things, that he
                  never received any contrast baths, paraffin baths, therapeutic exercises, or manual
                  therapy at DG Esthetic. This, despite the fact that the DG Esthetic Defendants
                  billed GEICO at least $40.00 for contrast baths that they purported to provide to
                  HT on October 4, 2016, at least $46.00 for paraffin baths that they purported to
                  provide to HT on October 26-27, 2016, at least $840.00 for therapeutic exercises
                  that they purported to provide to HT on various dates of service between
                  September-November 2016, and at least $2,400.00.00 for manual therapy that
                  they purported to provide to HT on various dates of service between September-
                  November 2016.

          (iii)   On February 10, 2017, an Insured named DN swore, among other things, that she
                  never received any “self-care training” or manual therapy at DG Esthetic. This,
                  despite the fact that the DG Esthetic Defendants billed GEICO at least $140.00
                  for “self-care training” that they purported to provide to DN on October 4, 2016,
                  at least $46.00 for paraffin baths that they purported to provide to DN on
                  September 19, 2014 and November 2, 2014, and at least $9,100.00 for manual
                  therapy that they purported to provide to DN on various dates of service between
                  September 2014 and January 2015.

          (iv)    On February 22, 2017, an Insured named RP swore, among other things, that he
                  never received any contrast baths, ultrasound treatment, therapeutic exercises, or
                  “self-care training” at DG Esthetic. This, despite the fact that the DG Esthetic
                  Defendants billed GEICO at least $275.00 for contrast baths, ultrasound
                  treatment, therapeutic exercises, and “self-care training” that they purported to
                  provide to RP on January 28, 2016.

          248.    These are only representative examples. In the claims identified in Exhibit “2”,

   numerous Insureds provided statements to insurance investigators to the effect that the DG

   Esthetic Defendants were billing for services they had not rendered, and which contradict the



                                                  75
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 76 of 230



   representations made by the DG Esthetic Defendants in their bills to GEICO regarding the

   physical therapy services they purported to provide the Insureds.

           249.    The Defendants’ submission of charges to GEICO for services that were not –

   and, given Formisano’s advanced age and schedule – could not have been performed,

   demonstrate that the Clinic Defendants were operated without any legitimate medical directors,

   and were ineligible to collect PIP Benefits in the first instance.

   D.      The Defendants’ Fraudulent Treatment and Billing Protocols

           250.    In the claims identified in Exhibits “1” – “3”, virtually all of the Insureds whom

   the Defendants purported to treat at the Clinic Defendants were involved in minor, low-speed,

   low-impact “fender-bender” accidents, to the extent that they were involved in any actual

   accidents at all.

           251.    Concomitantly, in the claims identified in Exhibits “1” – “3”, almost none of the

   Insureds whom the Defendants purported to treat at the Clinic Defendants suffered from any

   significant injuries or health problems as a result of the relatively minor accidents they

   experienced or purported to experience.

           252.    Even so, in the claims identified in Exhibits “1” – “3”, the Defendants purported

   to subject virtually every Insured to a medically unnecessary course of “treatment” that was

   provided pursuant to pre-determined, fraudulent protocols designed to maximize the billing that

   they could submit to insurers, including GEICO, rather than to treat or otherwise benefit the

   Insureds who purportedly were subjected to it.

           253.    The Defendants purported to provide their pre-determined fraudulent treatment

   protocols to the Insureds in the claims identified in Exhibits “1” – “3” without regard for the

   Insureds’ individual symptoms or presentment, or – in most cases – the total absence of any

   actual continuing medical problems arising from any actual automobile accidents.

                                                     76
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 77 of 230



           254.    Each step in the Defendants’ fraudulent treatment protocols was designed to

   falsely reinforce the rationale for the previous step and provide a false justification for the

   subsequent step, and thereby permit the Defendants to generate and falsely justify the maximum

   amount of fraudulent PIP billing for each Insured.

           255.    No legitimate physician, physical therapist, clinic, or other health care provider

   would permit the fraudulent treatment and billing protocols described below to proceed under

   his, her, or its auspices.

           256.    The Defendants permitted the fraudulent treatment and billing protocols described

   below to proceed under their auspices because: (i) the Clinic Defendants were, at all relevant

   times, operating in violation of the Clinic Act, without legitimate medical directors who

   legitimately fulfilled their statutory duties as medical directors; (ii) all decision-making with

   respect to medical care and billing at the Clinic Defendants was, at all relevant times, vested

   entirely with non-physicians – specifically Alfonso at DA Health, Lima at DG Esthetic, and

   Herrera at Beacon – in violation of Florida law; (iii) virtually all of the putative “physical

   therapy” services that purportedly were provided to Insureds at the Clinic Defendants were

   provided – to the extent that they were provided at all – by massage therapists without legitimate

   oversight and supervision, rather than by licensed physical therapists, in further violation of

   Florida law; and (iv) the Defendants sought to profit from the fraudulent billing they submitted

   to GEICO and other insurers.

   1.      The DA Health Defendants’ Fraudulent Treatment and Billing Protocol

   (i)     The Fraudulent Charges for Initial Examinations at DA Health

           257.    As an initial step in the DA Health Defendants’ fraudulent treatment and billing

   protocol, DA Health, Alfonso, and Formisano purported to provide each of the Insureds in the

   claims identified in Exhibit “1” with a putative initial examination.

                                                   77
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 78 of 230



          258.     Formisano purported to personally perform virtually all of the initial examinations

   in the claims identified in Exhibit “1”.

          259.     As set forth in Exhibit “1”, DA Health, Alfonso, and Formisano then billed the

   initial examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99203,

   resulting in charges of $300.00 for each initial examination that they purported to provide.

          260.     In the claims for initial examinations identified in Exhibit “1”, the charges for the

   initial examinations were fraudulent in that they misrepresented DA Health’s eligibility to collect

   PIP Benefits in the first instance.

          261.     In fact, and as set forth above, DA Health never was eligible to collect PIP

   Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

   forth in the Clinic Act.

          262.     As set forth below, the charges for the initial examinations identified in Exhibit

   “1” also were fraudulent in that they misrepresented the nature and extent of the initial

   examinations.

   a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

          263.     As set forth above, the No-Fault Law’s billing requirements provide that all PIP

   billing must – among other things – comply with the guidelines promulgated by the American

   Medical Association (“AMA”) in connection with the use of current procedural terminology, or

   CPT, codes. See Fla. Stat. § 627.736.

          264.     The primary guidelines promulgated by the AMA for the use of CPT codes are

   contained in the AMA’s CPT Assistant.

          265.     Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

   patient examination represents that the Insured presented with problems of moderate severity.



                                                    78
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 79 of 230



          266.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “1”

   had any presenting problems at all as the result of their minor automobile accidents, the problems

   virtually always were low severity soft tissue injuries such as sprains and strains.

          267.    For instance, and in keeping with the fact that the Insureds in the claims identified

   in Exhibit “1” either had no presenting problems at all as the result of their minor automobile

   accidents, or else problems of low severity, in the vast majority of the claims identified in

   Exhibit “1” the Insureds did not seek treatment at any hospital as the result of their accidents.

          268.    Furthermore, in the substantial majority of the claims identified in Exhibit “1”,

   contemporaneous police reports indicated that the underlying accidents involved low-speed, low-

   impact collisions, that the Insureds’ vehicles were functional following the accidents, and that no

   one was injured in the accidents.

          269.    Even so, in the claims for initial examinations identified in Exhibit “1”, DA

   Health, Alfonso, and Formisano routinely billed for their putative initial examinations using CPT

   code 99203, and thereby falsely represented that the Insureds presented with problems of

   moderate severity.

          270.    For example:

          (i)     On February 25, 2014, an Insured named AC was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, AC’s vehicle was not towed subsequent to the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  AC was not seriously injured in the minor accident, AC did not visit any hospital
                  following the accident. To the extent that AC suffered any health problems at all
                  as the result of her minor accident, they were of low severity. Even so, following
                  a purported initial examination of AC by Formisano on March 5, 2014, DA
                  Health, Alfonso, and Formisano billed GEICO for the initial examination using
                  CPT code 99203, and thereby falsely represented that AC presented with
                  moderately severe health problems as the result of her minor accident.

          (ii)    On September 19, 2014, an Insured named CT was involved in a minor
                  automobile accident. The contemporaneous police report indicated that the


                                                    79
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 80 of 230



                 accident was a low-speed, low-impact collision, CT’s vehicle was not towed
                 subsequent to the accident, and that no one was injured in the accident. In keeping
                 with the fact that CT was not seriously injured in the minor accident, CT did not
                 visit any hospital following the accident. To the extent that CT suffered any health
                 problems at all as the result of her minor accident, they were of low severity.
                 Even so, following a purported initial examination of CT by Formisano on
                 September 24, 2014, DA Health, Alfonso, and Formisano billed GEICO for the
                 initial examination using CPT code 99203, and thereby falsely represented that
                 CT presented with moderately severe health problems as the result of her minor
                 accident.

         (iii)   On May 20, 2015, an Insured named JR was involved in a minor automobile
                 accident. The contemporaneous police report indicated that no one was injured in
                 the accident. In keeping with the fact that JR was not seriously injured in the
                 minor accident, JR did not visit any hospital following the accident. To the extent
                 that JR suffered any health problems at all as the result of his minor accident, they
                 were of low severity. Even so, following a purported initial examination of JR by
                 Formisano on May 21, 2015, DA Health, Alfonso, and Formisano billed GEICO
                 for the initial examination using CPT code 99203, and thereby falsely represented
                 that JR presented with moderately severe health problems as the result of his
                 minor accident.

         (iv)    On July 6, 2015, an Insured named VG was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, VG’s vehicle was not towed subsequent to the
                 accident, and that no one was injured in the accident. In keeping with the fact that
                 VG was not seriously injured in the minor accident, VG did not visit any hospital
                 following the accident. To the extent that VG suffered any health problems at all
                 as the result of his minor accident, they were of low severity. Even so, following a
                 purported initial examination of VG by Formisano on July 9, 2015, DA Health,
                 Alfonso, and Formisano billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that VG presented with moderately severe
                 health problems as the result of his minor accident.

         (v)     On October 1, 2015, an Insured named CG was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, CG’s vehicle was not towed subsequent to the
                 accident, and that no one was injured in the accident. In keeping with the fact that
                 CG was not seriously injured in the minor accident, CG did not visit any hospital
                 following the accident. To the extent that CG suffered any health problems at all
                 as the result of his minor accident, they were of low severity. Even so, following a
                 purported initial examination of CG by Formisano on October 2, 2015, DA
                 Health, Alfonso, and Formisano billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that CG presented with
                 moderately severe health problems as the result of his minor accident.



                                                  80
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 81 of 230



         (vi)    On December 9, 2016, an Insured named EM was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, EM’s vehicle was not towed subsequent to the
                 accident, and that no one was injured in the accident. In keeping with the fact that
                 EM was not seriously injured in the minor accident, EM did not visit any hospital
                 following the accident. To the extent that EM suffered any health problems at all
                 as the result of his minor accident, they were of low severity. Even so, following a
                 purported initial examination of EM by Formisano on December 12, 2016, DA
                 Health, Alfonso, and Formisano billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that EM presented with
                 moderately severe health problems as the result of his minor accident.

         (vii)   On January 27, 2017, an Insured named CC was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, CC’s vehicle was not towed subsequent to the
                 accident, and that no one was injured in the accident. In keeping with the fact that
                 CC was not seriously injured in the minor accident, CC did not visit any hospital
                 following the accident. To the extent that CC suffered any health problems at all
                 as the result of his minor accident, they were of low severity. Even so, following a
                 purported initial examination of CC by Formisano on January 30, 2017, DA
                 Health, Alfonso, and Formisano billed GEICO for the initial examination using
                 CPT code 99203, and thereby falsely represented that CC presented with
                 moderately severe health problems as the result of his minor accident.

         (viii) On March 25, 2017, an Insured named JC was involved in a minor automobile
                accident. The contemporaneous police report indicated that the accident was a
                low-speed, low-impact collision, JC’s vehicle was not towed subsequent to the
                accident, and that no one was injured in the accident. In keeping with the fact that
                JC was not seriously injured in the minor accident, JC did not visit any hospital
                following the accident. To the extent that JC suffered any health problems at all as
                the result of his minor accident, they were of low severity. Even so, following a
                purported initial examination of JC by Formisano on March 27, 2017, DA Health,
                Alfonso, and Formisano billed GEICO for the initial examination using CPT code
                99203, and thereby falsely represented that JC presented with moderately severe
                health problems as the result of his minor accident.

         (ix)    On April 3, 2017, an Insured named NC was involved in a minor automobile
                 accident. The contemporaneous police report indicated that the accident was a
                 low-speed, low-impact collision, NC’s vehicle was not towed subsequent to the
                 accident, and that no one was injured in the accident. In keeping with the fact that
                 NC was not seriously injured in the minor accident, NC did not visit any hospital
                 following the accident. To the extent that NC suffered any health problems at all
                 as the result of her minor accident, they were of low severity. Even so, following
                 a purported initial examination of NC by Formisano on April 7, 2017, DA Health,
                 Alfonso, and Formisano billed GEICO for the initial examination using CPT code
                 99203, and thereby falsely represented that NC presented with moderately severe


                                                  81
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 82 of 230



                  health problems as the result of her minor accident.

          (x)     On June 3, 2017, an Insured named DS was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, DS’s vehicle was not towed subsequent to the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  DS was not seriously injured in the minor accident, DS did not visit any hospital
                  following the accident. To the extent that DS suffered any health problems at all
                  as the result of her minor accident, they were of low severity. Even so, following
                  a purported initial examination of DS by Formisano on June 6, 2017, DA Health,
                  Alfonso, and Formisano billed GEICO for the initial examination using CPT code
                  99203, and thereby falsely represented that DS presented with moderately severe
                  health problems as the result of her minor accident.

          271.    These are only representative examples. In all of the claims for initial

   examinations identified in Exhibit “1”, DA Health, Alfonso, and Formisano falsely represented

   that the Insureds presented with problems of moderate severity, when in fact the Insureds’

   problems were low-severity soft tissue injuries such as sprains and strains, to the limited extent

   that they had any presenting problems at all.

          272.    In the claims for initial examinations identified in Exhibit “1”, DA Health,

   Alfonso, and Formisano routinely falsely represented that the Insureds presented with problems

   of moderate severity in order to create a false basis for their charges for the examinations under

   CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

   higher rates than examinations involving presenting problems of low severity, or no severity.

          273.    In the claims for initial examinations identified in Exhibit “1”, DA Health,

   Alfonso, and Formisano also routinely falsely represented that the Insureds presented with

   problems of moderate severity in order to create a false basis for the laundry list of other

   Fraudulent Services that the DA Health Defendants purported to provide to the Insureds,

   including medically unnecessary follow-up examinations and physical therapy services.




                                                   82
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 83 of 230



   b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
          Examinations

          274.    What is more, in every claim identified in Exhibit “1” for initial examinations

   under CPT code 99203, DA Health, Alfonso, and Formisano misrepresented and exaggerated the

   amount of face-to-face time that the examining physician – purportedly Formisano – spent with

   the Insureds or the Insureds’ families during the putative initial examination.

          275.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination typically represents that the physician who conducted the examination spent at least

   30 minutes of face-to-face time with the patient or the patient’s family.

          276.    As set forth in Exhibit “1”, DA Health, Alfonso, and Formisano virtually always

   billed for their putative initial examinations using CPT code 99203, and thereby represented that

   the physician who purported to conduct the examinations – namely Formisano – spent at least 30

   minutes of face-to-face time with the Insureds or their families during the examinations.

          277.    In fact, in the initial examinations identified in Exhibit “1”, Formisano never

   spent even 15 minutes of face-to-face time with the Insureds or their families when conducting

   the examinations, much less 30 minutes, to the extent that the examinations actually were

   conducted at all.

          278.    Rather, in the purported initial examinations identified in Exhibit “1”, the

   examinations rarely entailed more than 10 minutes of face-to-face time between Formisano, the

   Insureds, or the Insureds’ families, to the extent that they were provided at all.

          279.    In keeping with the fact that the initial examinations in the claims identified in

   Exhibit “1” did not involve more than 10 minutes of face-to-face time between Formisano, the

   Insureds, or the Insureds’ families – to the extent that they were provided at all – Formisano used

   pre-printed checklist forms in purporting to conduct the examinations.


                                                    83
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 84 of 230



          280.    All that was required to complete the pre-printed checklist forms was a brief

   patient interview and a perfunctory physical examination of the Insureds, consisting of a check

   of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.

          281.    These interviews and examinations did not require Formisano to spend more than

   10 minutes of face-to-face time with the Insureds during the putative initial examinations.

          282.    Indeed, Formisano could not legitimately have personally spent at least 30

   minutes of face-to-face time with the Insureds or their families during the initial examinations at

   DA Health, considering the massive amount of healthcare services he simultaneously was

   purporting to personally perform or directly supervise at numerous healthcare clinics and

   medical practices throughout the Miami area.

          283.    For example:

          (i)     On February 18, 2014, DA Health, Alfonso, and Formisano billed GEICO under
                  CPT code 99203 for five initial examinations of five individual insureds named
                  YJ, DM, MM, OM, and VR, and falsely represented that Formisano spent at least
                  30 minutes of face-to-face time with the Insureds or their families during each
                  examination, for a total of two-and-a-half hours. On that same date, Formisano
                  also purported to personally provide or directly supervise more than 27 hours of
                  physical therapy services to 17 individual Insureds, from two different facilities,
                  namely DA Health and Alternative Medical, all of which were billed to GEICO.

          (ii)    On May 26, 2015, DA Health, Alfonso, and Formisano billed GEICO under CPT
                  code 99203 for an initial examination of an Insured named AH, and falsely
                  represented that Formisano spent at least 30 minutes of face-to-face time with the
                  Insured or his family during the examination. On that same date, Formisano also
                  purported to personally provide or directly supervise more than 24 hours of
                  physical therapy services to 19 individual Insureds, from four different facilities,
                  namely DA Health, DG Esthetic, AMS Medical, and Alternative Medical, all of
                  which were billed to GEICO.

          (iii)   On November 24, 2015, DA Health, Alfonso, and Formisano billed GEICO under
                  CPT code 99203 for an initial examination of an Insured named named NB, and
                  falsely represented that Formisano spent at least 30 minutes of face-to-face time
                  with the Insured or his family during the examination. On that same date,
                  Formisano also purported to personally provide or directly supervise more than 39
                  hours of physical therapy services to 29 individual Insureds, from four different


                                                   84
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 85 of 230



                 facilities, namely DA Health, DG Esthetic, Alternative Medical, and his solo
                 medical practice, all of which were billed to GEICO.

          (iv)   On June 6, 2016, DA Health, Alfonso, and Formisano billed GEICO under CPT
                 code 99203 for three initial examinations of three individual insureds named JD,
                 EM, and TM, and falsely represented that Formisano spent at least 30 minutes of
                 face-to-face time with the Insureds or their families during each examination, for
                 a total of one-and-a-half hours. On that same date, Formisano also purported to
                 personally provide or directly supervise more than 33 hours of physical therapy
                 services to 22 individual Insureds, from five different facilities, namely AMS
                 Medical, Alternative Medical, DA Health, DG Esthetic, and his solo medical
                 practice, all of which were billed to GEICO.

          (v)    On November 7. 2016, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for three initial examinations of three individual insureds named
                 LB, MB, and AB, and falsely represented that Formisano spent at least 30 minutes
                 of face-to-face time with the Insureds or their families during each examination,
                 for a total of one-and-a-half hours. On that same date, Formisano also purported
                 to personally provide or directly supervise more than 25 hours of physical therapy
                 services to 16 individual Insureds, from four different facilities, namely
                 Alternative Medical, DA Health, DG Esthetic, and Genesis Medical, all of which
                 were billed to GEICO.

          284.   These are only representative examples. In the claims for initial examinations that

   are identified in Exhibit “1”, DA Health, Alfonso, and Formisano routinely falsely represented

   that Formisano had spent at least 30 minutes of face-to-face time with the Insureds or their

   families during the examinations, despite the fact that – on those same dates – Formisano also

   purported to personally perform a massive amount of physical therapy and other services to large

   numbers of Insureds at multiple locations throughout the Miami area.

          285.   DA Health, Alfonso, and Formisano routinely misrepresented the amount of time

   that was spent in conducting the initial examinations because lengthier examinations that are

   billable under CPT code 99203 are reimbursable at higher rates than examinations that take less

   time to perform.

   c.     Misrepresentations Regarding “Detailed” Physical Examinations

          286.   Moreover, in every claim identified in Exhibit “1” for initial examinations under


                                                 85
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 86 of 230



   CPT code 99203, DA Health, Alfonso, and Formisano falsely represented the extent of the

   underlying physical examinations.

          287.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

   examination represents that the physician who performed the examination conducted a “detailed”

   physical examination.

          288.    As set forth in Exhibit “1”, DA Health, Alfonso, and Formisano virtually always

   billed for their putative initial examinations using CPT code 99203, and thereby represented that

   the physician who purported to conduct the examinations – namely Formisano – conducted

   detailed physical examinations of the Insureds who purportedly received the examinations.

          289.    Pursuant to the CPT Assistant, a “detailed” physical examination requires –

   among other things – that the physician performing the examination conduct an extended

   examination of the affected body areas and other symptomatic or related organ systems.

          290.    To the extent that the Insureds in the claims identified in Exhibit “1” had any

   actual complaints at all as the result of their minor automobile accidents, the complaints were

   limited to minor musculoskeletal complaints, specifically sprains and strains.

          291.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

   has not conducted an extended examination of a patient’s musculoskeletal organ system unless

   the physician has documented findings with respect to the following:

          (i)     measurement of any three of the following seven vital signs: (a) sitting or
                  standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                  (d) respiration; (e) temperature; (f) height; (g) weight;

          (ii)    general appearance of patient (e.g., development, nutrition, body habitus,
                  deformities, attention to grooming);

          (iii)   examination of peripheral vascular system by observation (e.g., swelling,
                  varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);



                                                   86
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 87 of 230



          (iv)    palpation of lymph nodes in neck, axillae, groin and/or other location;

          (v)     brief assessment of mental status;

          (vi)    examination of gait and station;

          (vii)   inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                  neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                  extremity; and (f) left lower extremity;

          (viii) coordination;

          (ix)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                  pathological reflexes; and

          (x)     examination of sensation.

          292.    In the claims for initial examinations identified in Exhibit “1”, when DA Health,

   Alfonso, and Formisano billed for the initial examinations under CPT code 99203, they falsely

   represented that Formisano performed “detailed” patient examinations on the Insureds he

   purported to treat during the initial examinations.

          293.    In fact, with respect to the claims for initial examinations under CPT code 99203

   that are identified in Exhibit “1”, Formisano never conducted an extended examination of the

   Insureds’ musculoskeletal systems.

          294.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

   “1”, Formisano did not conduct an extended examination of the Insureds’ musculoskeletal

   systems, inasmuch as he did not document findings with respect to the following:

          (i)     palpation of lymph nodes in neck, axillae, groin and/or other location;

          (ii)    brief assessment of mental status;

          (iii)   examination of gait and station;

          (iv)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                  lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and


                                                     87
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 88 of 230



                 neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                 extremity; and (f) left lower extremity;

         (v)     coordination;

         (vi)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                 pathological reflexes; and

         (vii)   examination of sensation.

         295.    For example:

         (i)     On February 18, 2014, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for five initial examinations of five individual Insureds named
                 YJ, DM, MM, OM, and VR that Formisano purported to perform, and thereby
                 represented that they had provided “detailed” physical examinations to YJ, DM,
                 MM, OM, and VR. However, Formisano did not document an extended
                 examination of the musculoskeletal systems of YJ, DM, MM, OM, and VR,
                 despite the fact that – to the extent YJ, DM, MM, OM, and VR had any
                 complaints at all as the result of their automobile accidents – they were limited to
                 minor musculoskeletal complaints.

         (ii)    On September 24, 2014, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for an initial examination that Formisano purported to perform
                 on an Insured named CT, and thereby represented that they had provided a
                 “detailed” physical examination to CT. However, Formisano did not document
                 an extended examination of the musculoskeletal system of CT, despite the fact
                 that – to the extent CT had any complaints at all as the result of her automobile
                 accident – they were limited to minor musculoskeletal complaints.

         (iii)   On May 26, 2015, DA Health, Alfonso, and Formisano billed GEICO under CPT
                 code 99203 for an initial examination that Formisano purported to perform on an
                 Insured named AH, and thereby represented that they had provided a “detailed”
                 physical examination to AH. However, Formisano did not document an extended
                 examination of the musculoskeletal system of AH, despite the fact that – to the
                 extent AH had any complaints at all as the result of his automobile accident – they
                 were limited to minor musculoskeletal complaints.

         (iv)    On July 9, 2015, DA Health, Alfonso, and Formisano billed GEICO under CPT
                 code 99203 for an initial examination that Formisano purported to perform on an
                 Insured named VG, and thereby represented that they had provided a “detailed”
                 physical examination to VG. However, Formisano did not document an extended
                 examination of the musculoskeletal system of VG, despite the fact that – to the
                 extent VG had any complaints at all as the result of his automobile accident – they
                 were limited to minor musculoskeletal complaints.



                                                  88
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 89 of 230



         (v)     On October 27, 2015, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for an initial examination that Formisano purported to perform
                 on an Insured named AC, and thereby represented that they had provided a
                 “detailed” physical examination to AC. However, Formisano did not document
                 an extended examination of the musculoskeletal system of AC, despite the fact
                 that – to the extent AC had any complaints at all as the result of his automobile
                 accident – they were limited to minor musculoskeletal complaints.

         (vi)    On November 24, 2015, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for an initial examination that Formisano purported to perform
                 on an Insured named NB. However, Formisano did not document an extended
                 examination of the musculoskeletal system of NB, despite the fact that – to the
                 extent NB had any complaints at all as the result of his automobile accident – they
                 were limited to minor musculoskeletal complaints.

         (vii)   On February 4, 2016, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for an initial examination that Formisano purported to perform
                 on an Insured named MD, and thereby represented that they had provided a
                 “detailed” physical examination to MD. However, Formisano did not document
                 an extended examination of the musculoskeletal system of MD, despite the fact
                 that – to the extent MD had any complaints at all as the result of her automobile
                 accident – they were limited to minor musculoskeletal complaints.

         (viii) On June 6, 2016, DA Health, Alfonso, and Formisano billed GEICO under CPT
                code 99203 for three initial examinations of three individual Insureds named JD,
                EM, and TM that Formisano purported to perform, and thereby represented that
                they had provided “detailed” physical examinations to JD, EM, and TM.
                However, Formisano did not document an extended examination of the
                musculoskeletal systems of JD, EM, and TM, despite the fact that – to the extent
                JD, EM, and TM had any complaints at all as the result of their automobile
                accidents – they were limited to minor musculoskeletal complaints.

         (ix)    On November 7, 2016, DA Health, Alfonso, and Formisano billed GEICO under
                 CPT code 99203 for three initial examinations of three individual Insureds named
                 LB, MB, and AB that Formisano purported to perform, and thereby represented
                 that they had provided “detailed” physical examinations to LB, MB, and AB.
                 However, Formisano did not document an extended examination of the
                 musculoskeletal systems of LB, MB, and AB, despite the fact that – to the extent
                 LB, MB, and AB had any complaints at all as the result of their automobile
                 accidents – they were limited to minor musculoskeletal complaints.

         (x)     On June 6, 2017, DA Health, Alfonso, and Formisano billed GEICO under CPT
                 code 99203 for three initial examinations of three individual insureds named ML,
                 DS, and MV that Formisano purported to perform, and thereby represented that
                 they had provided “detailed” physical examinations to ML, DS, and MV.
                 However, Formisano did not document an extended examination of the


                                                 89
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 90 of 230



                  musculoskeletal systems of ML, DS, and MV, despite the fact that – to the extent
                  ML, DS, and MV had any complaints at all as the result of their automobile
                  accidents – they were limited to minor musculoskeletal complaints.

          296.    These are only representative examples. In all of the claims for initial

   examinations under CPT code 99203 that are identified in Exhibit “1”, DA Health, Alfonso, and

   Formisano falsely represented that they had provided “detailed” physical examinations. In fact,

   they had not provided detailed physical examinations because Formisano had not documented an

   extended examination of the affected body areas and other symptomatic or related organ

   systems.

          297.    In the claims for initial examinations under CPT code 99203 that are identified in

   Exhibit “1”, DA Health, Alfonso, and Formisano falsely represented that they had provided

   “detailed” physical examinations to the Insureds in order to create a false basis for their charges

   for the examinations under CPT code 99203, because examinations billable under CPT code

   99203 are reimbursable at higher rates than examinations that do not require the examining

   physician to provide “detailed” physical examinations.

   d.     Misrepresentations Regarding the Extent of Medical Decision-Making

          298.    Furthermore, pursuant to the CPT Assistant, the use of CPT code 99203 to bill for

   a patient examination represents that the physician who performed the examination engaged in

   “low complexity” medical decision-making.

          299.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

   making is measured by: (i) the number of diagnoses and/or the number of management options

   to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and

   other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

   complications, morbidity, mortality, as well as co-morbidities associated with the patient’s



                                                   90
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 91 of 230



   presenting problems, the diagnostic procedures, and/or the possible management options.

          300.    As set forth above, and in Exhibit “1”, DA Health, Alfonso, and Formisano billed

   for all of their putative initial patient examinations using CPT code 99203, and thereby

   represented that Formisano engaged in some genuine, low-complexity medical decision-making

   during the initial examinations.

          301.    In actuality, however, the purported initial examinations did not involve any

   legitimate medical decision-making at all.

          302.    First, in DA Health, Alfonso, and Formisano’s claims for initial examinations

   identified in Exhibit “1”, the initial examinations did not involve the retrieval, review, or analysis

   of any medical records, diagnostic tests, or other information.

          303.    When the Insureds in the claims identified in Exhibit “1” presented to DA Health

   for “treatment”, they did not arrive with any medical records.

          304.    Furthermore, prior to the initial examinations, DA Health neither requested any

   medical records from any other providers, nor conducted any complex diagnostic tests beyond

   the basic range of motion and muscle strength testing that is attendant to any physical

   examination.

          305.    Second, in DA Health, Alfonso, and Formisano’s claims for initial examinations

   identified in Exhibit “1”, there was no risk of significant complications or morbidity – much less

   mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

   had any complaints arising from automobile accidents at all.

          306.    Nor, by extension, was there any risk of significant complications, morbidity, or

   mortality from the diagnostic procedures or treatment options provided by the DA Health




                                                    91
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 92 of 230



   Defendants, to the extent that the DA Health Defendants provided any such diagnostic

   procedures or treatment options in the first instance.

          307.    In virtually every one of the claims identified in Exhibit “1”, any diagnostic

   procedures and “treatments” that the DA Health Defendants actually provided were limited to a

   series of medically unnecessary follow-up examinations and physical therapy treatments, none of

   which was health- or life-threatening if properly administered.

          308.    Third, in DA Health, Alfonso, and Formisano’s claims for initial examinations

   identified in Exhibit “1”, Formisano did not consider any significant number of diagnoses or

   treatment options for Insureds during the initial examinations.

          309.    Rather, to the extent that the initial examinations were conducted in the first

   instance, DA Health and Formisano – at the direction of Alfonso – provided a nearly identical,

   pre-determined “diagnosis” for every Insured, and prescribed a virtually identical course of

   treatment for every Insured.

          310.    Specifically, in almost every instance in the claims identified in Exhibit “1”,

   during the initial examinations the Insureds did not report any continuing medical problems that

   legitimately could be traced to an underlying automobile accident.

          311.    Even so, DA Health, Alfonso, and Formisano prepared initial examination reports

   in which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

          312.    Then, based upon these phony “diagnoses”, DA Health, Alfonso, and Formisano

   directed virtually every Insured to return to DA Health five times each week for medically

   unnecessary physical therapy during the first three weeks of “treatment”.

          313.    There are a substantial number of variables that can affect whether, how, and to

   what extent an individual is injured in a given automobile accident.



                                                    92
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 93 of 230



          314.    An individual’s age, height, weight, general physical condition, location within

   the vehicle, and the location of the impact all will affect whether, how, and to what extent an

   individual is injured in a given automobile accident.

          315.    As set forth above, in the claims identified in Exhibit “1”, virtually all of the

   Insureds whom the DA Health Defendants purported to treat were involved in relatively minor

   accidents, to the extent that they were involved in any actual accidents at all.

          316.    It is extremely improbable that any two or more Insureds involved in any one of

   the minor automobile accidents in the claims identified in Exhibit “1” would suffer substantially

   identical injuries as the result of their accidents, or require a substantially identical course of

   treatment.

          317.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again.

          318.    It likewise is improbable – to the point of impossibility – that any two or more

   Insureds involved in any one of the minor automobile accidents in the claims identified in

   Exhibit “1” would present for an initial examination with substantially identical symptoms, and

   receive substantially identical diagnoses, requiring a substantially identical course of treatment,

   on the exact same date after their underlying automobile accident.

          319.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

   in keeping with the fact that their putative initial examinations involved no actual medical

   decision-making at all, DA Health and Formisano – at the direction of Alfonso – frequently

   issued substantially identical, phony “diagnoses”, on the same date, to more than one Insured

   involved in a single accident, and recommended a substantially identical course of medically

   unnecessary “treatment” to the Insureds.



                                                    93
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 94 of 230



         320.    For example:

         (i)     On August 17, 2013, two Insureds – DG and DS – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at DA
                 Health for initial examinations by Formisano on the exact same date, October 10,
                 2013. DG and DS were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that DG and DS suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, DA Health and Formisano – at the direction of
                 Alfonso – provided DG and DS with substantially identical sprain/strain
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary physical therapy treatment to both of them.

         (ii)    On December 27, 2013, three Insureds – MF, SO, and JR – were involved in the
                 same automobile accident. Thereafter – incredibly – all three Insureds presented
                 at DA Health for initial examinations by Formisano on the exact same date,
                 January 6, 2014. MF, SO, and JR were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the
                 impact from different positions in the vehicle. To the extent that MF, SO, and JR
                 suffered any injuries at all in their accident, the injuries were different. Even so, at
                 the conclusion of the purported initial examinations, DA Health and Formisano –
                 at the direction of Alfonso – provided MF, SO, and JR with substantially identical
                 sprain/strain “diagnoses”, and recommended a substantially identical course of
                 medically unnecessary physical therapy treatment to all three of them.

         (iii)   On February 12, 2014, two Insureds – YP and VR – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at DA
                 Health for initial examinations by Formisano on the exact same date, February 18,
                 2014. YP and VR were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that YP and VR suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, DA Health and Formisano – at the direction of
                 Alfonso – provided YP and VR with substantially identical sprain/strain
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary physical therapy treatment to both of them. What is more, and in
                 keeping with the fact that the “diagnoses” and “treatment recommendations” that
                 DA Health and Formisano provided to YP and VR were pre-determined and
                 phony, DA Health and Formisano stopped treating YP and VR on the same day,
                 April 16, 2014. This, despite the fact that any injuries they actually did experience
                 in their accident would have resolved differently over the two months when they
                 purportedly were treating at DA Health.

         (iv)    On February 13, 2014, three Insureds – DM, MM, and OM – were involved in the
                 same automobile accident. Thereafter – incredibly – all three Insureds presented


                                                   94
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 95 of 230



                 at DA Health for initial examinations by Formisano on the exact same date,
                 February 18, 2014. DM, MM, and OM were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the
                 impact from different positions in the vehicle. To the extent that DM, MM, and
                 OM suffered any injuries at all in their accident, the injuries were different. Even
                 so, at the conclusion of the purported initial examinations, DA Health and
                 Formisano – at the direction of Alfonso – provided DM, MM, and OM with
                 substantially identical sprain/strain “diagnoses”, and recommended a substantially
                 identical course of medically unnecessary physical therapy treatment to all three
                 of them.

         (v)     On July 6, 2015, two Insureds – VG and MS – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at DA
                 Health for initial examinations by Formisano on the exact same date, July 9, 2015.
                 VG and MS were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that VG and MS suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, DA Health and Formisano – at the direction of
                 Alfonso – provided VG and MS with substantially identical sprain/strain
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary physical therapy treatment to both of them.

         (vi)    On October 10, 2015, two Insureds – RL and GE – were involved in the same
                 automobile accident. Thereafter – incredibly – both Insureds presented at DA
                 Health for initial examinations by Formisano on the exact same date, October 15,
                 2015. RL and GE were different ages, in different physical conditions, located in
                 different positions in the vehicle, and experienced the impact from different
                 positions in the vehicle. To the extent that RL and GE suffered any injuries at all
                 in their accident, the injuries were different. Even so, at the conclusion of the
                 purported initial examinations, DA Health and Formisano – at the direction of
                 Alfonso – provided RL and GE with substantially identical sprain/strain
                 “diagnoses”, and recommended a substantially identical course of medically
                 unnecessary physical therapy treatment to both of them. What is more, and in
                 keeping with the fact that the “diagnoses” and “treatment recommendations” that
                 DA Health and Formisano provided to RL and GE were pre-determined and
                 phony, DA Health and Formisano stopped treating RL and GE on the same day,
                 January 22, 2014. This, despite the fact that any injuries they actually did
                 experience in their accident would have resolved differently over the three months
                 when they purportedly were treating at DA Health.

         (vii)   On January 27, 2016, three Insureds – AH, AH, and EH – were involved in the
                 same automobile accident. Thereafter – incredibly – all three Insureds presented
                 at DA Health for initial examinations by Formisano on the exact same date,
                 January 29, 2016. AH, AH, and EH were different ages, in different physical
                 conditions, located in different positions in the vehicle, and experienced the


                                                  95
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 96 of 230



                impact from different positions in the vehicle. To the extent that AH, AH, and EH
                suffered any injuries at all in their accident, the injuries were different. Even so, at
                the conclusion of the purported initial examinations, DA Health and Formisano –
                at the direction of Alfonso – provided AH, AH, and EH with substantially
                identical sprain/strain “diagnoses”, and recommended a substantially identical
                course of medically unnecessary physical therapy treatment to all three of them.

         (viii) On July 26, 2016, two Insureds – JI and CH – were involved in the same
                automobile accident. Thereafter – incredibly – both Insureds presented at DA
                Health for initial examinations by Formisano on the exact same date, July 26,
                2016. JI and CH were different ages, in different physical conditions, located in
                different positions in the vehicle, and experienced the impact from different
                positions in the vehicle. To the extent that JI and CH suffered any injuries at all in
                their accident, the injuries were different. Even so, at the conclusion of the
                purported initial examinations, DA Health and Formisano – at the direction of
                Alfonso – provided JI and CH with substantially identical sprain/strain
                “diagnoses”, and recommended a substantially identical course of medically
                unnecessary physical therapy treatment to both of them. What is more, and in
                keeping with the fact that the “diagnoses” and “treatment recommendations” that
                DA Health and Formisano provided to JI and CH were pre-determined and phony,
                DA Health and Formisano stopped treating JI and CH on the same day, October
                17, 2016. This, despite the fact that any injuries they actually did experience in
                their accident would have resolved differently over the three months when they
                purportedly were treating at DA Health.

         (ix)   On January 27, 2017, two Insureds – CC and OL – were involved in the same
                automobile accident. Thereafter – incredibly – both Insureds presented at DA
                Health for initial examinations by Formisano on the exact same date, January 30,
                2017. CC and OL were different ages, in different physical conditions, located in
                different positions in the vehicle, and experienced the impact from different
                positions in the vehicle. To the extent that CC and OL suffered any injuries at all
                in their accident, the injuries were different. Even so, at the conclusion of the
                purported initial examinations, DA Health and Formisano – at the direction of
                Alfonso – provided CC and OL with substantially identical sprain/strain
                “diagnoses”, and recommended a substantially identical course of medically
                unnecessary physical therapy treatment to both of them.

         (x)    On June 3, 2017, three Insureds – ML, DS, and MV – were involved in the same
                automobile accident. Thereafter – incredibly – all three Insureds presented at DA
                Health for initial examinations by Formisano with ML and DS on the exact same
                date, June 6, 2017, and MV three days later on June 9, 2017. ML, DS, and MV
                were different ages, in different physical conditions, located in different positions
                in the vehicle, and experienced the impact from different positions in the vehicle.
                To the extent that ML, DS, and MV suffered any injuries at all in their accident,
                the injuries were different. Even so, at the conclusion of the purported initial
                examinations, DA Health and Formisano – at the direction of Alfonso – provided


                                                  96
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 97 of 230



                  ML, DS, and MV with substantially identical sprain/strain “diagnoses”, and
                  recommended a substantially identical course of medically unnecessary physical
                  therapy treatment to all three of them. What is more, and in keeping with the fact
                  that the “diagnoses” and “treatment recommendations” that DA Health and
                  Formisano provided to ML, DS, and MV were pre-determined and phony, DA
                  Health and Formisano stopped treating ML, DS, and MV on the same day, August
                  16, 2017. This, despite the fact that any injuries they actually did experience in
                  their accident would have resolved differently over the two months when they
                  purportedly were treating at DA Health.

          321.    DA Health, Alfonso, and Formisano routinely inserted these false “diagnoses” in

   their initial examination reports in order to create the false impression that the initial

   examinations required some legitimate medical decision-making, and in order to create a false

   justification for the other Fraudulent Services that the DA Health Defendants purported to

   provide to the Insureds, including medically unnecessary follow-up examinations and physical

   therapy services.

          322.    In keeping with the fact that DA Health, Alfonso, and Formisano routinely

   inserted false “diagnoses” in their initial examination reports in order to create the false

   impression that the initial examinations required some legitimate medical decision-making, for

   virtually every one of the Insureds in the claims identified in Exhibit “1”, DA Health and

   Formisano – at the direction of Alfonso – diagnosed the Insureds with virtually identical neck

   and back injuries, and inserted into virtually every initial examination report the following

   language: “[t]his is a medical emergency condition! The patient is experiencing excruciating pain

   and discomfort!”

          323.    It is extremely improbable that virtually every one of the Insureds in the claims

   identified in Exhibit “1” would – during their initial examinations – report the same

   “excruciating” levels of accident-related pain in their neck, back, or extremities.




                                                    97
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 98 of 230



          324.    It is even more improbable – to the point of impossibility – that this would occur

   over and over again, in the context of minor automobile accidents that could not possibly have

   caused such severe levels of pain.

          325.    DA Health, Alfonso, and Formisano inserted this false information in their initial

   examination reports despite the fact that the minor underlying accidents did not and could not

   possibly have caused such consistent, high levels of pain in the Insureds, much less to more than

   one Insured involved in a single accident.

          326.    For example:

          (i)     On February 13, 2014, three Insureds – DM, MM, and OM – were involved in a
                  minor automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that DM, MM, and OM was not seriously injured in the
                  minor accident, neither DM, MM, nor OM visited any hospital following the
                  accident. To the extent that DM, MM, and OM suffered any health problems at all
                  as the result of their minor accident, they were of low severity. Even so, following
                  purported initial examinations of DM, MM, and OM by Formisano on February
                  18, 2014, DA Health and Formisano – at the direction of Alfonso – falsely
                  reported that DM, MM, and OM suffered from cervical, lumbar and sacrum spine
                  pain, and further falsely reported “[t]his is a medical emergency condition! The
                  patient is experiencing excruciating pain and discomfort.”

          (ii)    On July 6, 2015, two Insureds – VG and MS – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that VG and MS were not seriously injured in the minor
                  accident, neither VG nor MS visited any hospital following the accident. To the
                  extent that VG and MS suffered any health problems at all as the result of their
                  minor accident, they were of low severity. Even so, following purported initial
                  examinations of VG and MS by Formisano on July 9, 2015, DA Health and
                  Formisano – at the direction of Alfonso – falsely reported that VG and MS
                  suffered from cervical, lumbar and sacrum spine pain, and further falsely reported
                  “[t]his is a medical emergency condition! The patient is experiencing excruciating
                  pain and discomfort.”

          (iii)   On October 10, 2015, two Insureds – RL and GE – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the


                                                   98
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 99 of 230



                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that RL and GE were not seriously injured in the minor
                  accident, neither RL nor GE visited any hospital following the accident. To the
                  extent that RL and GE suffered any health problems at all as the result of their
                  minor accident, they were of low severity. Even so, following purported initial
                  examinations of RL and GE by Formisano on October 15, 2015, DA Health and
                  Formisano – at the direction of Alfonso – falsely reported that RL and GE
                  suffered from cervical, lumbar and sacrum spine pain, and further falsely reported
                  “[t]his is a medical emergency condition! The patient is experiencing excruciating
                  pain and discomfort.”

          (iv)    On January 27, 2017, two Insureds – CC and OL – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that CC’s vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that CC and OL were not seriously injured in the minor
                  accident, neither CC nor OL visited any hospital following the accident. To the
                  extent that CC and OL suffered any health problems at all as the result of their
                  minor accident, they were of low severity. Even so, following purported initial
                  examinations of CC and OL by Formisano on January 30, 2017, DA Health and
                  Formisano – at the direction of Alfonso – falsely reported that CC and OL
                  suffered from cervical, lumbar and sacrum spine pain, and further falsely reported
                  “[t]his is a medical emergency condition! The patient is experiencing excruciating
                  pain and discomfort.”

          (v)     On June 3, 2017, three Insureds – ML, DS, and MV – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered minor
                  damage in the accident, and that no one was injured in the accident. In keeping
                  with the fact that ML, DS, and MV were not seriously injured in the minor
                  accident, neither ML, DS, nor MV visited any hospital following the accident. To
                  the extent that ML, DS, and MV suffered any health problems at all as the result
                  of their minor accident, they were of low severity. Even so, following purported
                  initial examinations of ML, DS, and MV by Formisano on June 9, 2017, DA
                  Health and Formisano – at the direction of Alfonso – falsely reported that ML,
                  DS, and MV suffered from cervical, lumbar and sacrum spine pain, and further
                  falsely reported “[t]his is a medical emergency condition! The patient is
                  experiencing excruciating pain and discomfort.”

          327.    These are only representative examples. In virtually every claim for initial

   examinations identified in Exhibit “1”, DA Health, Alfonso, and Formisano falsely reported that

   the Insureds suffered from the same severe pain in their neck, back, and extremities, that it was a



                                                   99
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 100 of 230



    “medical emergency condition!”, and that the Insureds were experiencing “excruciating pain and

    discomfort”.

           328.    DA Health, Alfonso, and Formisano routinely inserted this false information in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the DA Health Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           329.    To the extent that the Insureds in the claims identified in Exhibit “1” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           330.    The diagnosis and treatment of these ordinary sprains and strains did not require

    any “low complexity” medical decision-making on the part of Formisano or anyone else.

           331.    To the contrary, and as set forth above, Formisano did not engage in any

    legitimate medical decision-making at all in connection with the initial examinations in the

    claims identified in Exhibit “1”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the DA Health Defendants purported to provide.

           332.    In the claims for initial examinations identified in Exhibit “1”, DA Health,

    Alfonso, and Formisano routinely falsely represented that the initial examinations involved

    medical decision-making of low complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99203, because CPT code 99203 is reimbursable at a higher rate

    than examinations that do not require low complexity medical decision-making.



                                                    100
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 101 of 230



           333.      In the claims for initial examinations identified in Exhibit “1”, DA Health,

    Alfonso, and Formisano routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)       the putative examinations were illusory, with outcomes that were pre-determined
                     to result in substantially-identical, phony “diagnoses” and treatment
                     recommendations, regardless of the Insureds’ true individual circumstances and
                     presentment;

           (ii)      the charges for the putative examinations misrepresented the nature and extent of
                     the examinations; and

           (iii)     DA Health never was eligible to collect PIP Benefits in connection with the
                     examinations in the first instance, inasmuch as it unlawfully was operated without
                     a legitimate medical director.

           334.      In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at DA Health – did not, and could not have, “[c]onduct[ed] systematic

    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

           335.      Had Formisano actually fulfilled his statutory role as medical director at DA

    Health, he would have noted – among other things – that the DA Health Defendants routinely

    fraudulently represented in DA Health’s billing that the putative initial examinations were

    legitimately and lawfully performed.

           336.      Formisano failed to do so, because he never actually served as a legitimate

    medical director at DA Health in the first instance.

    (ii)   The Fraudulent Charges for Follow-Up Examinations at DA Health

           337.      In addition to their fraudulent initial examinations, DA Health, Alfonso, and

    Formisano virtually always purported to subject each of the Insureds in the claims identified in



                                                     101
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 102 of 230



    Exhibit “1” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

            338.    Formisano purported to personally perform virtually all of the follow-up

    examinations in the claims identified in Exhibit “1”.

            339.    As set forth in Exhibit “1”, DA Health, Alfonso, and Formisano then billed the

    follow-up examinations to GEICO under: (i) CPT code 99213, virtually always resulting in

    charges of $200.00 for each follow-up examination they purported to provide; or (ii) CPT code

    99214, virtually always resulting in charges of $250.00 for reach follow-up examination they

    purported to provide.

            340.    In the claims for follow-up examinations identified in Exhibit “1”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented DA Health’s eligibility

    to collect PIP Benefits in the first instance.

            341.    In fact, and as set forth above, DA Health never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

    Clinic Act.

            342.    As set forth below, DA Health, Alfonso, and Formisano’s charges for the follow-

    up examinations identified in Exhibit “1” also were fraudulent in that they misrepresented the

    nature and extent of the initial examinations.

    a.      Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

            343.    Pursuant to the CPT Assistant, the use of CPT code 99214 to bill for a follow-up

    examination typically requires that the patient present with problems of moderate to high

    severity.




                                                     102
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 103 of 230



           344.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

           345.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post
                   myocardial infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)

           (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                   controlled by diet. She now complains of frequency of urination and weight loss,
                   blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)

           (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                   disappeared on medication, and who now raises the question of stopping the
                   medication. (Neurology)

           (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                   methotrexate, or immunosuppressive therapy. (Rheumatology)

           (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                   patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

           (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                  after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                  mucus, and increased stool frequency. (Colon and Rectal Surgery)

           346.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

    presenting problems that could support the use of CPT code 99214 to bill for a follow-up patient




                                                   103
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 104 of 230



    examination typically are problems that pose a serious threat to the patient’s health, or even the

    patient’s life.

            347.      Pursuant to the CPT Assistant, the use of CPT code 99213 to bill for a follow-up

    examination typically requires that the patient present with problems of low to moderate severity.

            348.      The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.

            349.      For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

            (i)       Follow-up visit with 55-year-old male for management of hypertension, mild
                      fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

            (ii)      Follow-up office visit for an established patient with stable cirrhosis of the liver.
                      (Gastroenterology)

            (iii)     Outpatient visit with 37-year-old male, established patient, who is 3 years post
                      total colectomy for chronic ulcerative colitis, presents for increased irritation at
                      his stoma. (General Surgery)

            (iv)      Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                      female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

            (v)       Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                      in insulin requirement. (Internal Medicine/Nephrology)

            (vi)      Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                      asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

            (vii)     Office visit with 80-year-old female established patient, for follow-up
                      osteoporosis, status-post compression fractures. (Rheumatology)




                                                      104
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 105 of 230



            350.     Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

            351.     By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “1” suffered any injuries at all in their minor automobile accidents,

    the injuries were garden-variety soft tissue injuries such as sprains and strains, which were not

    severe at all.

            352.     In keeping with the fact that the Insureds in the claims identified in Exhibit “1”

    almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

    sprains and strains, in the vast majority of the claims identified in Exhibit “1” the Insureds did

    not seek treatment at any hospital as the result of their accidents.

            353.     To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.

            354.     Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, that the

    Insureds’ vehicles were functional following the accidents, and that no one was seriously injured

    in the underlying accidents, or injured at all.

            355.     Ordinary strains and sprains virtually always resolve after a short course of

    conservative treatment such as rest, ice, compression, and elevation, or no treatment at all.

            356.     By the time the Insureds in the claims identified in Exhibit “1” presented at DA

    Health for the putative follow-up examinations, the Insureds either did not have any genuine




                                                      105
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 106 of 230



    presenting problems at all as the result of their minor automobile accidents, or their presenting

    problems were minimal.

           357.   Even so, in the claims for follow-up examinations identified in Exhibit “1”, DA

    Health, Alfonso, and Formisano routinely billed for their putative follow-up examinations under

    CPT codes 99213 and 99214, and thereby falsely represented that the Insureds continued to

    suffer from presenting problems of either low to moderate severity or moderate to high severity.

           358.   For example:

           (i)    On February 13, 2014, two Insureds – DM and MM – were involved in a minor
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that DM and MM were not seriously injured in the minor
                  accident, neither DM nor MM visited any hospital following the accident. To the
                  extent that DM and MM suffered any health problems at all as the result of the
                  minor accident, they were of low severity at the outset, and had resolved within a
                  few weeks of the accident. Even so, following purported follow-up examinations
                  of DM on March 18, 2014, and April 25, 2014, and MM on March 13, 2014, and
                  April 25, 2014, DA Health, Alfonso, and Formisano billed GEICO for the follow-
                  up examinations using CPT code 99213 and thereby falsely represented that DM
                  and MM presented with problems of low to moderate severity. What is more,
                  following purported follow-up examinations of DM on June 4, 2014, and MM on
                  May 14, 2014, DA Health, Alfonso, and Formisano billed GEICO for the follow-
                  up examination using CPT code 99214, and thereby falsely represented that DM
                  and MM presented with problems of moderate to high severity, despite the fact
                  that they previously represented that DM and MM presented with problems of
                  low to moderate severity and that DM and MM’s condition had improved during
                  the three months of treatment at DA Health. In keeping with the fact that DM and
                  MM had no presenting problems of low to moderate severity or moderate to high
                  severity, DA Health and Formisano actually stopped treating DM and MM after
                  the purported June 4, 2014, and May 14, 2014 follow-up examinations,
                  respectively.

           (ii)   On July 6, 2015, two Insureds – VG and MS – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that VG and MS were not seriously injured in the minor
                  accident, neither VG nor MS visited any hospital following the accident. To the
                  extent that VG and MS suffered any health problems at all as the result of the


                                                  106
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 107 of 230



                  minor accident, they were of low severity at the outset, and had resolved within a
                  few weeks of the accident. Even so, following purported follow-up examinations
                  of VG and MS on July 30, 2015, and September 1, 2015, DA Health, Alfonso,
                  and Formisano billed GEICO for the follow-up examinations using CPT code
                  99213 and thereby falsely represented that VG and MS presented with problems
                  of low to moderate severity.

          (iii)   On October 1, 2015, an Insured named CG was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, CG’s vehicle was not towed subsequent to the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  CG was not seriously injured in the minor accident, CG did not visit any hospital
                  following the accident. To the extent that CG suffered any health problems at all
                  as the result of his minor accident, they were of low severity at the outset, and had
                  resolved within a few weeks of the accident. Even so, following a purported
                  follow-up examination of CG on December 7, 2015, DA Health, Alfonso, and
                  Formisano billed GEICO for the follow-up examination using CPT code 99213
                  and thereby falsely represented that CG presented with problems of low to
                  moderate severity.

          (iv)    On October 10, 2015, two Insureds – RL and GE – were involved in the same
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that the vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that RL and GE were not seriously injured in the minor
                  accident, neither RL nor GE visited any hospital following the accident. To the
                  extent that RL and GE suffered any health problems at all as the result of the
                  minor accident, they were of low severity at the outset, and had resolved within a
                  few weeks of the accident. Even so, following purported follow-up examinations
                  of RL and GE on November 13, 2015, and December 28, 2015, DA Health,
                  Alfonso, and Formisano billed GEICO for the follow-up examinations using CPT
                  code 99213 and thereby falsely represented that RL and GE presented with
                  problems of low to moderate severity. What is more, following purported follow-
                  up examinations of RL and GE on January 22, 2016, DA Health, Alfonso, and
                  Formisano billed GEICO for the follow-up examinations using CPT code 99214,
                  and thereby falsely represented that RL and GE presented with problems of
                  moderate to high severity, despite the fact that they previously represented that
                  RL and GE presented with problems of low to moderate severity and that RL and
                  GE’s condition had improved during the three months of treatment at DA Health.
                  In keeping with the fact that RL and GE had no presenting problems of low to
                  moderate severity or moderate to high severity, DA Health and Formisano
                  actually stopped treating RL and GE after the January 22, 2016 follow-up
                  examinations.

          (v)     On December 9, 2016, an Insured named EM was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a


                                                  107
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 108 of 230



                   low-speed, low-impact collision, EM’s vehicle was not towed subsequent to the
                   accident, and that no one was injured in the accident. In keeping with the fact that
                   EM was not seriously injured in the minor accident, EM did not visit any hospital
                   following the accident. To the extent that EM suffered any health problems at all
                   as the result of his minor accident, they were of low severity at the outset, and had
                   resolved within a few weeks of the accident. Even so, following a purported
                   follow-up examination of EM on February 21, 2017, DA Health, Alfonso, and
                   Formisano billed GEICO for the follow-up examination using CPT code 99214
                   and thereby falsely represented that EM presented with problems of moderate to
                   high severity. In keeping with the fact that EM had no presenting problems of
                   moderate to high severity, DA Health and Formisano actually stopped treating
                   EM after the February 21, 2017 follow-up examination.

           359.    These are only representative examples. In all of the claims for follow-up

    examinations identified in Exhibit “1”, DA Health, Alfonso, and Formisano falsely represented

    that the Insureds presented with problems of either low to moderate severity or moderate to high

    severity, when in fact the Insureds either did not have any genuine presenting problems at all as

    the result of their minor automobile accidents at the time of the follow-up examinations, or else

    their presenting problems were minimal.

           360.    In the claims for follow-up examinations identified in Exhibit “1”, DA Health,

    Alfonso, and Formisano routinely falsely represented that the Insureds presented with problems

    of either low to moderate severity or moderate to high severity in order to create a false basis for

    their charges for the examinations under CPT codes 99213 and 99214, because follow-up

    examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

    examinations involving presenting problems of minimal severity, or no severity.

           361.    In the claims for follow-up examinations identified in Exhibit “1”, DA Health,

    Alfonso, and Formisano also routinely falsely represented that the Insureds presented with

    problems of either low to moderate severity or moderate to high severity in order to create a false

    basis for the other Fraudulent Services that the Defendants purported to provide to the Insureds,

    including additional, medically unnecessary follow-up examinations and physical therapy.


                                                    108
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 109 of 230



    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           362.    What is more, pursuant to the CPT Assistant, when DA Health, Alfonso, and

    Formisano billed for their putative follow-up examinations under CPT code 99214, they

    represented that Formisano performed at least two of the following three components: (i) took a

    “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii) engaged in

    medical decision-making of “moderate complexity”.

           363.    Similarly, pursuant to the CPT Assistant, when DA Health, Alfonso, and

    Formisano billed for their putative follow-up examinations under CPT code 99213, they

    represented that Formisano performed at least two of the following three components: (i) took an

    “expanded problem focused” patient history; (ii) conducted an “expanded problem focused

    physical examination”; and (iii) engaged in medical decision-making of “low complexity”.

           364.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “1”, Formisano did not take any legitimate patient histories, conduct any legitimate

    physical examinations, or engage in any legitimate medical decision-making at all.

           365.    Rather, following their purported follow-up examinations, DA Health and

    Formisano – at the direction of Alfonso – simply: (i) reiterated the false, boilerplate “diagnoses”

    from the Insureds’ initial examinations; and either (ii) referred the Insureds back to DA Health

    for even more medically unnecessary physical therapy services, despite the fact that the Insureds

    purportedly already had received extensive physical therapy services from DA Health that

    supposedly had not been successful in resolving their purported pain symptoms; or (iii)

    discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.




                                                   109
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 110 of 230



           366.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentment, DA Health and Formisano – at the direction of Alfonso –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “1”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds suffered any legitimate injuries at all.

           367.    Specifically, DA Health and Formisano – at the direction of Alfonso – directed

    virtually every Insured to receive two to four months of purported “physical therapy” treatments,

    typically consisting of daily physical therapy for the first three weeks of treatment, followed by

    physical therapy four times per week for the subsequent four weeks, followed by physical

    therapy three times a week for the final four weeks.

           368.    In addition, DA Health and Formisano – at the direction of Alfonso – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs/electricity; (ii) therapeutic exercises and activities; (iii) ultrasound;

    (iv) neuromuscular (vibration); (v) contrast baths; and (vi) manual therapy. See Exhibit “1”.

           369.    In a legitimate clinical setting, each individual patient’s physical therapy

    schedule, and the specific physical therapy modalities that will be used, must be tailored to the

    specific patient’s circumstances, symptomatology, and presentment.

           370.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.




                                                     110
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 111 of 230



           371.    By contrast, at DA Health, the nature and extent of the physical therapy that each

    Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentment, or progress through the Defendants’ fraudulent

    treatment and billing protocol.

           372.    The phony “follow-up examinations” that DA Health, Alfonso, and Formisano

    purported to provide the Insureds in the claims identified in Exhibit “1” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the

    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into DA Health’s offices.

           373.    In the claims for follow-up examinations identified in Exhibit “1”, DA Health,

    Alfonso, and Formisano routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentment;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   DA Health never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           374.    In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at DA Health – did not, and could not have, “[c]onduct[ed] systematic




                                                   111
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 112 of 230



    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

            375.     Had Formisano actually fulfilled his statutory role as medical director at DA

    Health, he would have noted – among other things – that the Defendants routinely fraudulently

    represented in DA Health’s billing that the putative follow-up examinations were legitimately

    and lawfully performed and billed.

            376.     Formisano failed to do so, because he never actually served as a legitimate

    medical director at DA Health in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at DA Health

            377.     In addition to the fraudulent initial examinations and follow-up examinations, the

    DA Health Defendants virtually always purported to subject each of the Insureds in the claims

    identified in Exhibit “1” to between two and four months of medically unnecessary physical

    therapy.

            378.     As set forth above, though Formisano falsely purported to personally perform

    virtually all of the physical therapy services in the claims identified in Exhibit “1”, the physical

    therapy services actually were performed by Mejias or other massage therapists associated with

    DA Health, to the extent that they were even provided at all.

            379.     As set forth in Exhibit “1”, the DA Health Defendants then billed the purported

    physical therapy services to GEICO under:

            (i)      CPT code 97010 for putative hot/cold/compression treatments, resulting in a
                     charge of $12.00 for each round of hot/cold/compression treatments they
                     purported to provide;

            (ii)     CPT code 97012, for putative mechanical traction therapy, resulting in a charge of
                     $40.00 for each round of mechanical traction therapy they purported to provide;

            (iii)    CPT code 97018, for putative paraffin bath therapy, resulting in a charge of


                                                     112
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 113 of 230



                    between $20.00 and $25.00 for each round of paraffin bath therapy they purported
                    to provide;

            (iv)    CPT code 97032, for putative electrical stimulation, resulting in a charge of
                    $50.00 for each round of electrical stimulation they purported to provide;

            (v)     HCPCS code G0283, for putative electrical stimulation, resulting in a charge of
                    $30.00 for each round of electrical stimulation they purported to provide;

            (vi)    CPT code 97034, for putative contrast bath therapy, resulting in a charge of
                    $60.00 for each round of contrast bath therapy they purported to provide;

            (vii)   CPT code 97035, for putative ultrasound, resulting in a charge of $30.00 for each
                    round of ultrasound they purported to provide;

            (viii) CPT code 97039, for putative hydrobed treatments, resulting in a charge of
                   $55.00 for each round of hydrobed treatments they purported to provide;

            (ix)    CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                    $65.00 for each round of therapeutic exercises they purported to provide;

            (x)     CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                    $65.00 for each round of neuromuscular reeducation they purported to provide;

            (xi)    CPT code 97140, for putative manual therapy, resulting in a charge of $59.00 for
                    each round of manual therapy they purported to provide;

            (xii)   CPT code 97530, for putative therapeutic activity, resulting in a charge of $70.00
                    for each round of therapeutic activity they purported to provide; and

            (xiii) CPT code 97535 for putative self-care management training, resulting in a charge
                   of $70.00 for each round of training they purported to provide.

            380.    In the claims for physical therapy services identified in Exhibit “1”, the charges

    for the physical therapy services were fraudulent in that they misrepresented DA Health’s

    eligibility to collect PIP Benefits in the first instance.

            381.    In fact, and as set forth above, DA Health never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            382.    What is more, and as set forth above, in the claims for physical therapy services


                                                       113
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 114 of 230



    identified in Exhibit “1”, the DA Health Defendants falsely represented that the physical therapy

    services lawfully had been performed by Formisano, when in fact they were unlawfully

    performed by Mejias or other massage therapists associated with DA Health, who are not and

    never have been licensed as physical therapists.

           383.    Additionally, neither Mejias, nor any of the other massage therapists associated

    with DA Health, were directly supervised by Formisano, or by any other licensed physician

    associated with DA Health, when performing the physical therapy services identified in Exhibit

    “1”.

           384.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

    care services providers to collect PIP Benefits for massage therapy, so long as – among other

    things – the massage therapy was “provided, supervised, ordered, or prescribed” by a licensed

    physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

    institutional setting. See 2012 Fla. ALS 197.

           385.    However – and again, as set forth above – in response to rampant PIP fraud

    involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

    2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

    See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

           386.    What is more, pursuant to Florida law, massage therapists cannot lawfully

    perform physical therapy services unless they also are licensed as physical therapists. See Fla.

    Stat. § 486.028.

           387.    As a result, beginning in 2014, the DA Health Defendants falsely listed

    Formisano as the treating provider on almost every single bill for almost every single service that




                                                    114
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 115 of 230



    they purported to provide through DA Health, including almost every individual physical therapy

    service that was billed through DA Health to GEICO.

           388.    In fact, and as set forth above, Formisano did not perform any of the physical

    therapy services that were billed through DA Health to GEICO and other insurers, including but

    not limited to the services billed through DA Health between 2014 and the present.

           389.    Formisano was approximately 70 years old in 2014, approximately 71 years old in

    2015, approximately 72 years old in 2016, approximately 73 years old in 2017, and was

    advanced in age during this period.

           390.    What is more, and as set forth above, during his putative service as the phony

    “medical director” at DA Health, Formisano simultaneously was purporting to serve as “medical

    director” at a host of other clinics, including Beacon, Delta, DG Esthetic, Alternative Medical,

    and Omega Therapy, and was purporting to treat patients at numerous other practices, as well.

           391.    Formisano could not physically have performed, or even supervised, the massive

    number of physical therapy services that were billed through DA Health to GEICO after January

    1, 2014.

           392.    Even so, the DA Health Defendants routinely falsely represented in the billing

    they submitted through DA Health to GEICO for physical therapy services after January 1, 2014

    that Formisano personally performed the underlying physical therapy services, when in fact the

    services unlawfully had been performed by Mejias or other unsupervised massage therapists

    associated with DA Health, to the extent that they were performed at all.

           393.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.




                                                   115
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 116 of 230



            394.   Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            395.   In each of the claims for physical therapy services identified in Exhibit “1”, the

    DA Health Defendants falsely represented that the services were lawfully provided and eligible

    for PIP reimbursement.

            396.   In fact, in the claims for physical therapy services identified in Exhibit “1”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

    performed – to the extent that they were performed at all – by Mejias or other unsupervised

    massage therapists associated with DA Health, who were individuals who were not licensed to

    practice physical therapy; and (ii) the DA Health Defendants deliberately misrepresented the

    identities of the individuals who purported to perform the physical therapy services in their

    billing for the physical therapy services, in a calculated attempt to induce GEICO to pay the

    unreimbursable charges.

    (iv)    The Fraudulent Billing for Independent Contractor Services at DA Health

            397.   As set forth above, under Florida law, a healthcare provider may not receiver PIP

    Benefits for services it does not render or for services rendered by an independent contractor on

    its behalf.

            398.   However, to the extent that DA Health’s billed-for services in the claims

    identified in Exhibit “1” were rendered in the first instance, they were rendered exclusively by

    independent contractors.




                                                  116
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 117 of 230



           399.    For instance, Mejias – who secretly and unlawfully rendered many of the physical

    therapy services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather than a

    W-2.

           400.    In keeping with the fact that Mejias was an independent contractor rather than an

    actual employee of DA Health, DA Health failed to withhold federal or city taxes on Mejias’s

    behalf, and paid no employee benefits to or for Mejias.

           401.    Moreover, neither Alfonso, Formisano, nor any other individual associated with

    DA Health ever provided Mejias with any legitimate supervision or oversight in the course of

    Mejias’s purported duties at DA Health.

           402.    Similarly, Formisano – who fraudulently purported to have performed virtually all

    of the billed-for services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather

    than a W-2.

           403.    In keeping with the fact that Formisano was an independent contractor rather than

    an actual employee of DA Health, DA Health failed to withhold federal or city taxes on

    Formisano’s behalf, and paid no employee benefits to or for Formisano.

            404.   Because neither Formisano, who falsely purported to render virtually all of the

    services at DA Health, nor Mejias – who secretly and unlawfully rendered many of the services

    at DA Health, to the extent they were rendered at all – was an employee of DA Health, DA

    Health never had any right to bill for or collect PIP Benefits in connection with their purported

    services.

           405.    All of the bills in the claims identified in Exhibit “1” falsely represented that the

    underlying services had been rendered by DA Health, inasmuch as they falsely represented that

    Formisano was an employee of DA Health.



                                                    117
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 118 of 230



            406.    In fact, neither Formisano nor Mejias were ever employees of DA Health, and DA

    Health was therefore ineligible to recover PIP benefits for services purportedly rendered by

    Formisano or Mejias.

    2.      The DG Esthetic Defendants’ Fraudulent Treatment and Billing Protocol

    (i)     The Fraudulent Charges for Initial Examinations at DG Esthetic

            407.    As an initial step in the DG Esthetic Defendants’ fraudulent treatment and billing

    protocol, DG Esthetic, Lima, and Formisano purported to provide each of the Insureds in the

    claims identified in Exhibit “2” with a putative initial examination.

            408.    As was the case at DA Health, Formisano purported to personally perform

    virtually all of the initial examinations at DG Esthetic in the claims identified in Exhibit “2”.

            409.    As set forth in Exhibit “2”, DG Esthetic, Lima, and Formisano then billed the

    initial examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99203,

    resulting in charges of either $250.00 or $300.00 for each initial examination that they purported

    to provide.

            410.    In the claims for initial examinations identified in Exhibit “2”, the charges for the

    initial examinations were fraudulent in that they misrepresented DG Esthetic’s eligibility to

    collect PIP Benefits in the first instance.

            411.    In fact, and as set forth above, DG Esthetic never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            412.    As set forth below, the charges for the initial examinations identified in Exhibit

    “2” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.



                                                     118
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 119 of 230



    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           413.    As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the American

    Medical Association (“AMA”) in connection with the use of current procedural terminology, or

    CPT, codes. See Fla. Stat. § 627.736.

           414.    The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           415.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate severity.

           416.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “2”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    virtually always were low severity soft tissue injuries such as sprains and strains.

           417.    For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “2” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in the vast majority of the claims identified in

    Exhibit “2” the Insureds did not seek treatment at any hospital as the result of their accidents.

           418.    Furthermore, in the substantial majority of the claims identified in Exhibit “2”,

    contemporaneous police reports indicated that the underlying accidents involved low-speed, low-

    impact collisions, that the Insureds’ vehicles were functional following the accidents, and that no

    one was injured in the accidents.

           419.    Even so, in the claims for initial examinations identified in Exhibit “2”, DG

    Esthetic, Lima, and Formisano routinely billed for their putative initial examinations using CPT




                                                    119
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 120 of 230



    code 99203, and thereby falsely represented that the Insureds presented with problems of

    moderate severity.

           420.    For example:

           (i)     On May 29, 2014, an Insured named IN was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that IN was not seriously injured in the minor accident, IN
                   did not visit any hospital following the accident. To the extent that IN suffered
                   any health problems at all as the result of her minor accident, they were of low
                   severity. Even so, following a purported initial examination of IN by Formisano
                   on June 4, 2014, DG Esthetic, Lima, and Formisano billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that IN
                   presented with moderately severe health problems as the result of her minor
                   accident.

           (ii)    On January 16, 2015, an Insured named RM was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that RM’s vehicle suffered only minor damage
                   in the accident, and that no one was injured in the accident. In keeping with the
                   fact that RM was not seriously injured in the minor accident, RM did not visit any
                   hospital following the accident. To the extent that RM suffered any health
                   problems at all as the result of his minor accident, they were of low severity. Even
                   so, following a purported initial examination of RM by Formisano on January 29,
                   2015, DG Esthetic, Lima, and Formisano billed GEICO for the initial examination
                   using CPT code 99203, and thereby falsely represented that RM presented with
                   moderately severe health problems as the result of her minor accident.

           (iii)   On June 25, 2015, an Insured named JR was involved in a minor automobile
                   accident. The contemporaneous police report indicated that JR’s vehicle was
                   functional following the accident, and that JR was not injured in the accident. In
                   keeping with the fact that JR was not seriously injured in the minor accident, JR
                   did not visit any hospital following the accident. To the extent that JR suffered
                   any health problems at all as the result of his minor accident, they were of low
                   severity. Even so, following a purported initial examination of JR by Formisano
                   on July 2, 2015, DG Esthetic, Lima, and Formisano billed GEICO for the initial
                   examination using CPT code 99203, and thereby falsely represented that JR
                   presented with moderately severe health problems as the result of his minor
                   accident.

           (iv)    On January 19, 2016, an Insured named YL was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that YL’s vehicle suffered only minor damage in
                   the accident, and that no one was injured in the accident. In keeping with the fact


                                                   120
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 121 of 230



                  that YL was not seriously injured in the minor accident, YL did not visit any
                  hospital following the accident. To the extent that YL suffered any health
                  problems at all as the result of her minor accident, they were of low severity.
                  Even so, following a purported initial examination of YL by Formisano on
                  January 21, 2016, DG Esthetic, Lima, and Formisano billed GEICO for the initial
                  examination using CPT code 99203, and thereby falsely represented that YL
                  presented with moderately severe health problems as the result of her minor
                  accident.

          (v)     On July 22, 2016, an Insured named RA was involved in a minor automobile
                  accident. The contemporaneous police report indicated that no one was injured in
                  the accident. In keeping with the fact that RA was not seriously injured in the
                  minor accident, RA did not visit any hospital following the accident. To the extent
                  that RA suffered any health problems at all as the result of her minor accident,
                  they were of low severity. Even so, following a purported initial examination of
                  RA by Formisano on August 1, 2016, DG Esthetic, Lima, and Formisano billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that RA presented with moderately severe health problems as the
                  result of her minor accident.

          (vi)    On October 13, 2016, an Insured named KL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that KL’s vehicle was functional following the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  KL was not seriously injured in the minor accident, KL did not visit any hospital
                  following the accident. To the extent that KL suffered any health problems at all
                  as the result of her minor accident, they were of low severity. Even so, following
                  a purported initial examination of KL by Formisano on October 17, 2016, DG
                  Esthetic, Lima, and Formisano billed GEICO for the initial examination using
                  CPT code 99203, and thereby falsely represented that KL presented with
                  moderately severe health problems as the result of her minor accident.

          (vii)   On November 22, 2016, an Insured named MV was involved in a minor
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that MV’s vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that MV was not seriously injured in the minor accident,
                  MV did not visit any hospital following the accident. To the extent that MV
                  suffered any health problems at all as the result of her minor accident, they were
                  of low severity. Even so, following a purported initial examination of MV by
                  Formisano on November 23, 2016, DG Esthetic, Lima, and Formisano billed
                  GEICO for the initial examination using CPT code 99203, and thereby falsely
                  represented that MV presented with moderately severe health problems as the
                  result of her minor accident.

          (viii) On November 26, 2016, an Insured named AV was involved in a minor


                                                  121
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 122 of 230



                   automobile accident. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, that AV’s vehicle was functional
                   following the accident, and that no one was injured in the accident. In keeping
                   with the fact that AV was not seriously injured in the minor accident, AV did not
                   visit any hospital following the accident. To the extent that AV suffered any
                   health problems at all as the result of his minor accident, they were of low
                   severity. Even so, following a purported initial examination of AV by Formisano
                   on November 28, 2016, DG Esthetic, Lima, and Formisano billed GEICO for the
                   initial examination using CPT code 99203, and thereby falsely represented that
                   AV presented with moderately severe health problems as the result of his minor
                   accident.

           (ix)    On December 4, 2016, an Insured named JH was involved in a minor automobile
                   accident. The contemporaneous police report indicated that JH’s vehicle was
                   functional following the accident, and that JH was not injured in the accident. In
                   keeping with the fact that JH was not seriously injured in the minor accident, JH
                   did not visit any hospital following the accident. To the extent that JH suffered
                   any health problems at all as the result of his minor accident, they were of low
                   severity. Even so, following a purported initial examination of JH by Formisano
                   on December 5, 2016, DG Esthetic, Lima, and Formisano billed GEICO for the
                   initial examination using CPT code 99203, and thereby falsely represented that JH
                   presented with moderately severe health problems as the result of his minor
                   accident.

           (x)     On April 14, 2017, an Insured named AL was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that AL’s vehicle was functional the accident,
                   and that no one was injured in the accident. In keeping with the fact that AL was
                   not seriously injured in the minor accident, AL did not visit any hospital
                   following the accident. To the extent that AL suffered any health problems at all
                   as the result of her minor accident, they were of low severity. Even so, following
                   a purported initial examination of AL by Formisano on April 17, 2017, DG
                   Esthetic, Lima, and Formisano billed GEICO for the initial examination using
                   CPT code 99203, and thereby falsely represented that AL presented with
                   moderately severe health problems as the result of her minor accident.

           421.    These are only representative examples. In all of the claims for initial

    examinations identified in Exhibit “2”, DG Esthetic, Lima, and Formisano falsely represented

    that the Insureds presented with problems of moderate severity, when in fact the Insureds’

    problems were low-severity soft tissue injuries such as sprains and strains, to the limited extent

    that they had any presenting problems at all.



                                                    122
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 123 of 230



           422.    In the claims for initial examinations identified in Exhibit “2”, DG Esthetic, Lima,

    and Formisano routinely falsely represented that the Insureds presented with problems of

    moderate severity in order to create a false basis for their charges for the examinations under

    CPT code 99203, because examinations billable under CPT code 99203 are reimbursable at

    higher rates than examinations involving presenting problems of low severity, or no severity.

           423.    In the claims for initial examinations identified in Exhibit “2”, DG Esthetic, Lima,

    and Formisano also routinely falsely represented that the Insureds presented with problems of

    moderate severity in order to create a false basis for the laundry list of other Fraudulent Services

    that the DG Health Defendants purported to provide to the Insureds, including medically

    unnecessary follow-up examinations and physical therapy services.

    b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
           Examinations

           424.    What is more, in every claim identified in Exhibit “2” for initial examinations

    under CPT code 99203, DG Esthetic, Lima, and Formisano misrepresented and exaggerated the

    amount of face-to-face time that the examining physician – purportedly Formisano – spent with

    the Insureds or the Insureds’ families during the putative initial examination.

           425.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99203 to

    bill for a patient examination typically represents that the physician who conducted the

    examination spent at least 30 minutes of face-to-face time with the patient or the patient’s family.

           426.    As set forth in Exhibit “2”, DG Esthetic, Lima, and Formisano virtually always

    billed for their putative initial examinations using CPT code 99203, and thereby represented that

    the physician who purported to conduct the examinations – namely Formisano – spent at least 30

    minutes of face-to-face time with the Insureds or their families during the examinations.

           427.    In fact, in the initial examinations identified in Exhibit “2”, Formisano never


                                                    123
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 124 of 230



    spent even 15 minutes of face-to-face time with the Insureds or their families when conducting

    the examinations, much less 30 minutes, to the extent that the examinations actually were

    conducted at all.

           428.    Rather, in the purported initial examinations identified in Exhibit “2”, the

    examinations rarely entailed more than 10 minutes of face-to-face time between Formisano, the

    Insureds, or the Insureds’ families, to the extent that they were provided at all.

           429.    In keeping with the fact that the initial examinations in the claims identified in

    Exhibit “2” did not involve more than 10 minutes of face-to-face time between Formisano, the

    Insureds, or the Insureds’ families – to the extent that they were provided at all – Formisano used

    pre-printed checklist forms in purporting to conduct the examinations at DG Esthetic, just as he

    did at DA Health.

           430.    All that was required to complete the pre-printed checklist forms was a brief

    patient interview and a perfunctory physical examination of the Insureds, consisting of a check

    of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.

           431.    These interviews and examinations did not require Formisano to spend more than

    10 minutes of face-to-face time with the Insureds during the putative initial examinations.

           432.    Indeed, Formisano could not legitimately have personally spent at least 30

    minutes of face-to-face time with the Insureds or their families during the initial examinations at

    DG Esthetic, considering the massive amount of healthcare services he simultaneously was

    purporting to personally perform or directly supervise at numerous healthcare clinics and

    medical practices throughout the Miami area.

           433.    For example:

           (i)     On October 14, 2014, DG Esthetic, Lima, and Formisano billed GEICO under
                   CPT code 99203 for an initial examination of an Insured named JM, and falsely


                                                     124
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 125 of 230



                  represented that Formisano spent at least 30 minutes of face-to-face time with the
                  Insured or his family during the examination. On that same date, Formisano also
                  purported to personally provide or directly supervise more than 13 hours of
                  physical therapy services to 13 individual Insureds, from three different facilities,
                  namely DA Health, DG Esthetic, and Alternative Medical, all of which were
                  billed to GEICO.

          (ii)    On November 9, 2015, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for two initial examinations of two individual Insureds named
                  RV and YT, and falsely represented that Formisano spent at least 30 minutes of
                  face-to-face time with the Insureds or their families during each examination, for
                  a total of one hour. On that same date, Formisano also purported to personally
                  provide or directly supervise more than 36 hours of physical therapy services to
                  24 individual Insureds, from four different facilities, namely DA Health, DG
                  Esthetic, Alternative Medical, and his solo medical practice, all of which were
                  billed to GEICO.

          (iii)   On December 17, 2015, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for three initial examinations of three individual Insureds named
                  AR, MB, and AT, and falsely represented that Formisano spent at least 30
                  minutes of face-to-face time with the Insureds or their families during each
                  examination, for a total of 1.5 hours. On that same date, Formisano also purported
                  to personally provide or directly supervise more than 35 hours of physical therapy
                  services to 28 individual Insureds, from five different facilities, namely AMS
                  Medical, DA Health, DG Esthetic, Alternative Medical, and his solo medical
                  practice all of which were billed to GEICO.

          (iv)    On May 16, 2016, DG Esthetic, Lima, and Formisano billed GEICO under CPT
                  code 99203 for an initial examination of an Insured named LM, and falsely
                  represented that Formisano spent at least 30 minutes of face-to-face time with the
                  Insured or her family during the examination. On that same date, Formisano also
                  purported to personally provide or directly supervise more than 26 hours of
                  physical therapy services to 19 individual Insureds, from four different facilities,
                  namely DA Health, DG Esthetic, Alternative Medical, and AMS Medical, all of
                  which were billed to GEICO.

          (v)     On November 23, 2016, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for four initial examinations of four individual Insureds named
                  MV, YM, KF, and ML, and falsely represented that Formisano spent at least 30
                  minutes of face-to-face time with the Insureds or their families during each
                  examination, for a total of two hours. On that same date, Formisano also
                  purported to personally provide or directly supervise more than 22 hours of
                  physical therapy services to 13 individual Insureds, from six different facilities,
                  namely AMS Medical, DG Esthetic, Genesis Medical, Medical Rehab,
                  Alternative Medical, and his solo medical practice, all of which were billed to
                  GEICO.


                                                  125
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 126 of 230




           434.   These are only representative examples. In the claims for initial examinations that

    are identified in Exhibit “2”, DG Esthetic, Lima, and Formisano routinely falsely represented

    that Formisano had spent at least 30 minutes of face-to-face time with the Insureds or their

    families during the examinations, despite the fact that – on those same dates – Formisano also

    purported to personally perform a massive amount of physical therapy and other services to large

    numbers of Insureds at multiple locations throughout the Miami area.

           435.   DG Esthetic, Lima, and Formisano routinely misrepresented the amount of time

    that was spent in conducting the initial examinations because lengthier examinations that are

    billable under CPT code 99203 are reimbursable at higher rates than examinations that take less

    time to perform.

    c.     Misrepresentations Regarding “Detailed” Physical Examinations

           436.   Moreover, in every claim identified in Exhibit “2” for initial examinations under

    CPT code 99203, DG Esthetic, Lima, and Formisano falsely represented the extent of the

    underlying physical examinations.

           437.   As set forth above, pursuant to the CPT Assistant, the use of CPT code 99203 to

    bill for a patient examination represents that the physician who performed the examination

    conducted a “detailed” physical examination.

           438.   As set forth in Exhibit “2”, DG Esthetic, Lima, and Formisano virtually always

    billed for their putative initial examinations using CPT code 99203, and thereby represented that

    the physician who purported to conduct the examinations – namely Formisano – conducted

    detailed physical examinations of the Insureds who purportedly received the examinations.

           439.   As set forth above, pursuant to the CPT Assistant, a “detailed” physical

    examination requires – among other things – that the physician performing the examination


                                                   126
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 127 of 230



    conduct an extended examination of the affected body areas and other symptomatic or related

    organ systems.

           440.      To the extent that the Insureds in the claims identified in Exhibit “2” had any

    actual complaints at all as the result of their minor automobile accidents, the complaints were

    limited to minor musculoskeletal complaints, specifically sprains and strains.

           441.      As set forth above, pursuant to the CPT Assistant, in the context of patient

    examinations, a physician has not conducted an extended examination of a patient’s

    musculoskeletal organ system unless the physician has documented findings with respect to the

    following:

           (i)       measurement of any three of the following seven vital signs: (a) sitting or
                     standing blood pressure; (b) supine blood pressure; (c) pulse rate and regularity;
                     (d) respiration; (e) temperature; (f) height; (g) weight;

           (ii)      general appearance of patient (e.g., development, nutrition, body habitus,
                     deformities, attention to grooming);

           (iii)     examination of peripheral vascular system by observation (e.g., swelling,
                     varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)      palpation of lymph nodes in neck, axillae, groin and/or other location;

           (v)       brief assessment of mental status;

           (vi)      examination of gait and station;

           (vii)     inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                     lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                     neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                     extremity; and (f) left lower extremity;

           (viii) coordination;

           (ix)      examination of deep tendon reflexes and/or nerve stretch test with notation of
                     pathological reflexes; and

           (x)       examination of sensation.



                                                        127
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 128 of 230



           442.    In the claims for initial examinations identified in Exhibit “2”, when DG Esthetic,

    Lima, and Formisano billed for the initial examinations under CPT code 99203, they falsely

    represented that Formisano performed “detailed” patient examinations on the Insureds he

    purported to treat during the initial examinations.

           443.    In fact, with respect to the claims for initial examinations under CPT code 99203

    that are identified in Exhibit “2”, Formisano never conducted an extended examination of the

    Insureds’ musculoskeletal systems.

           444.    For instance, in each of the claims under CPT code 99203 identified in Exhibit

    “2”, Formisano did not conduct an extended examination of the Insureds’ musculoskeletal

    systems, inasmuch as he did not document findings with respect to the following:

           (i)     palpation of lymph nodes in neck, axillae, groin and/or other location;

           (ii)    brief assessment of mental status;

           (iii)   examination of gait and station;

           (iv)    inspection and/or palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café au-lait spots, ulcers) in four of the following six areas: (a) head and
                   neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right lower
                   extremity; and (f) left lower extremity;

           (v)     coordination;

           (vi)    examination of deep tendon reflexes and/or nerve stretch test with notation of
                   pathological reflexes; and

           (vii)   examination of sensation.

           445.    For example:

           (i)     On October 14, 2014, DG Esthetic, Lima, and Formisano billed GEICO under
                   CPT code 99203 for an initial examination that Formisano purported to perform
                   on an Insured named JM, and thereby represented that they had provided a
                   “detailed” physical examination to JM. However, Formisano did not document an
                   extended examination of JM’s musculoskeletal system, despite the fact that – to
                   the extent JM had any complaints at all as the result of his automobile accident –


                                                      128
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 129 of 230



                  they were limited to minor musculoskeletal complaints.

          (ii)    On November 9, 2015, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for initial examinations that Formisano purported to perform on
                  two Insureds named RV and YT, and thereby represented that they had provided
                  “detailed” physical examinations to RV and YT. However, Formisano did not
                  document extended examinations of RV or YT’s musculoskeletal systems, despite
                  the fact that – to the extent RV or YT had any complaints at all as the result of
                  their automobile accident – they were limited to minor musculoskeletal
                  complaints.

          (iii)   On December 17, 2015, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for initial examinations that Formisano purported to perform on
                  three Insureds named AR, MB, and AT, and thereby represented that they had
                  provided “detailed” physical examination to AR, MB, and AT. However,
                  Formisano did not document extended examinations of AR, MB, or AT’s
                  musculoskeletal systems, despite the fact that – to the extent AR, MB, or AT had
                  any complaints at all as the result of their automobile accident – they were limited
                  to minor musculoskeletal complaints.

          (iv)    On May 16, 2016, DG Esthetic, Lima, and Formisano billed GEICO under CPT
                  code 99203 for an initial examination that Formisano purported to perform on an
                  Insured named LM, and thereby represented that they had provided a “detailed”
                  physical examination to LM. However, Formisano did not document an extended
                  examination of LM’s musculoskeletal system, despite the fact that – to the extent
                  LM had any complaints at all as the result of her automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (v)     On June 6, 2016, DG Esthetic, Lima, and Formisano billed GEICO under CPT
                  code 99203 for an initial examination that Formisano purported to perform on an
                  Insured named EC, and thereby represented that they had provided a “detailed”
                  physical examination to EC. However, Formisano did not document an extended
                  examination of EC’s musculoskeletal system, despite the fact that – to the extent
                  EC had any complaints at all as the result of her automobile accident – they were
                  limited to minor musculoskeletal complaints.

          (vi)    On August 8, 2016, DG Esthetic, Lima, and Formisano billed GEICO under CPT
                  code 99203 for initial examinations that Formisano purported to perform on two
                  Insureds named AP and CP, and thereby represented that they had provided
                  “detailed” physical examinations to AP and CP. However, Formisano did not
                  document extended examinations of AP or CP’s musculoskeletal systems, despite
                  the fact that – to the extent AP or CP had any complaints at all as the result of
                  their automobile accident – they were limited to minor musculoskeletal
                  complaints.

          (vii)   On November 23, 2016, DG Esthetic, Lima, and Formisano billed GEICO under


                                                  129
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 130 of 230



                  CPT code 99203 for initial examinations that Formisano purported to perform on
                  four Insureds named MV, YM, KF, and ML, and thereby represented that they
                  had provided “detailed” physical examinations to MV, YM, KF, and ML.
                  However, Formisano did not document extended examinations of MV, YM, KF,
                  or ML’s musculoskeletal systems, despite the fact that – to the extent MV, YM,
                  KF, or ML had any complaints at all as the result of their automobile accident –
                  they were limited to minor musculoskeletal complaints.

           (viii) On December 5, 2016, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for initial examinations that Formisano purported to perform on
                  three Insureds named JH, RL, and IT, and thereby represented that they had
                  provided “detailed” physical examinations to JH, RL, and IT. However,
                  Formisano did not document extended examinations of JH, RL, or IT’s
                  musculoskeletal systems, despite the fact that – to the extent JH, RL, or IT had
                  any complaints at all as the result of their automobile accident – they were limited
                  to minor musculoskeletal complaints.

           (ix)   On March 7, 2017, DG Esthetic, Lima, and Formisano billed GEICO under CPT
                  code 99203 for initial examinations that Formisano purported to perform on two
                  Insureds named NR and MS, and thereby represented that they had provided
                  “detailed” physical examinations to NR and MS. However, Formisano did not
                  document an extended examination of NR or MS’s musculoskeletal systems,
                  despite the fact that – to the extent NR or MS had any complaints at all as the
                  result of their automobile accident – they were limited to minor musculoskeletal
                  complaints.

           (x)    On September 28, 2017, DG Esthetic, Lima, and Formisano billed GEICO under
                  CPT code 99203 for an initial examination that Formisano purported to perform
                  on an Insured named CR, and thereby represented that they had provided a
                  “detailed” physical examination to CR. However, Formisano did not document an
                  extended examination of CR’s musculoskeletal system, despite the fact that – to
                  the extent CR had any complaints at all as the result of her automobile accident –
                  they were limited to minor musculoskeletal complaints.

           446.   These are only representative examples. In all of the claims for initial

    examinations under CPT code 99203 that are identified in Exhibit “2”, DG Esthetic, Lima, and

    Formisano falsely represented that they had provided “detailed” physical examinations. In fact,

    they had not provided detailed physical examinations because Formisano had not documented an

    extended examination of the affected body areas and other symptomatic or related organ

    systems.



                                                  130
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 131 of 230



           447.    In the claims for initial examinations under CPT code 99203 that are identified in

    Exhibit “2”, DG Esthetic, Lima, and Formisano falsely represented that they had provided

    “detailed” physical examinations to the Insureds in order to create a false basis for their charges

    for the examinations under CPT code 99203, because examinations billable under CPT code

    99203 are reimbursable at higher rates than examinations that do not require the examining

    physician to provide “detailed” physical examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           448.    Furthermore, and as set forth above, pursuant to the CPT Assistant, the use of

    CPT code 99203 to bill for a patient examination represents that the physician who performed

    the examination engaged in “low complexity” medical decision-making.

           449.    In addition, pursuant to the CPT Assistant, the complexity of medical decision-

    making is measured by: (i) the number of diagnoses and/or the number of management options

    to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests, and

    other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of significant

    complications, morbidity, mortality, as well as co-morbidities associated with the patient’s

    presenting problems, the diagnostic procedures, and/or the possible management options.

           450.    As set forth above, and in Exhibit “2”, DG Esthetic, Lima, and Formisano billed

    for all of their putative initial patient examinations using CPT code 99203, and thereby

    represented that Formisano engaged in some genuine, low-complexity medical decision-making

    during the initial examinations.

           451.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.




                                                   131
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 132 of 230



           452.    First, in DG Esthetic, Lima, and Formisano’s claims for initial examinations

    identified in Exhibit “1”, the initial examinations did not involve the retrieval, review, or analysis

    of any medical records, diagnostic tests, or other information.

           453.    When the Insureds in the claims identified in Exhibit “2” presented to DG

    Esthetic for “treatment”, they did not arrive with any medical records.

           454.    Furthermore, prior to the initial examinations, DG Esthetic neither requested any

    medical records from any other providers, nor conducted any complex diagnostic tests beyond

    the basic range of motion and muscle strength testing that is attendant to any physical

    examination.

           455.    Second, in DG Esthetic, Lima, and Formisano’s claims for initial examinations

    identified in Exhibit “2”, there was no risk of significant complications or morbidity – much less

    mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

    had any complaints arising from automobile accidents at all.

           456.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the DG Esthetic

    Defendants, to the extent that the DG Esthetic Defendants provided any such diagnostic

    procedures or treatment options in the first instance.

           457.    In virtually every one of the claims identified in Exhibit “2”, any diagnostic

    procedures and “treatments” that the DG Esthetic Defendants actually provided were limited to a

    series of medically unnecessary follow-up examinations and physical therapy treatments, none of

    which was health- or life-threatening if properly administered.




                                                     132
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 133 of 230



           458.    Third, in DG Esthetic, Lima, and Formisano’s claims for initial examinations

    identified in Exhibit “2”, Formisano did not consider any significant number of diagnoses or

    treatment options for Insureds during the initial examinations.

           459.    Rather, to the extent that the initial examinations were conducted in the first

    instance, DG Esthetic and Formisano – at the direction of Lima – provided a nearly identical,

    pre-determined “diagnosis” for every Insured, and prescribed a virtually identical course of

    treatment for every Insured.

           460.    Specifically, in almost every instance in the claims identified in Exhibit “2”,

    during the initial examinations the Insureds did not report any continuing medical problems that

    legitimately could be traced to an underlying automobile accident.

           461.    Even so, DG Esthetic, Lima, and Formisano prepared initial examination reports

    in which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

           462.    Then, based upon these phony “diagnoses”, DG Esthetic, Lima, and Formisano

    directed virtually every Insured to return to DG Esthetic five times each week for medically

    unnecessary physical therapy during the first three weeks of “treatment”.

           463.    As set forth above, there are a substantial number of variables that can affect

    whether, how, and to what extent an individual is injured in a given automobile accident.

           464.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.

           465.    As set forth above, in the claims identified in Exhibit “2”, virtually all of the

    Insureds whom the DG Esthetic Defendants purported to treat were involved in relatively minor

    accidents, to the extent that they were involved in any actual accidents at all.



                                                    133
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 134 of 230



           466.    It is extremely improbable that any two or more Insureds involved in any one of

    the minor automobile accidents in the claims identified in Exhibit “2” would suffer substantially

    identical injuries as the result of their accidents, or require a substantially identical course of

    treatment.

           467.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again.

           468.    It likewise is improbable – to the point of impossibility – that any two or more

    Insureds involved in any one of the minor automobile accidents in the claims identified in

    Exhibit “2” would present for an initial examination with substantially identical symptoms, and

    receive substantially identical diagnoses, requiring a substantially identical course of treatment,

    on the exact same date after their underlying automobile accident.

           469.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

    in keeping with the fact that their putative initial examinations involved no actual medical

    decision-making at all, DG Esthetic and Formisano – at the direction of Lima – frequently issued

    substantially identical, phony “diagnoses”, on the same date, to more than one Insured involved

    in a single accident, and recommended a substantially identical course of medically unnecessary

    “treatment” to the Insureds.

           470.    For example:

           (i)     On May 29, 2014, two Insureds – IN and MN – were involved in the same
                   automobile accident. Thereafter – incredibly – both IN and MN presented at DG
                   Esthetic for initial examinations by Formisano on the exact same date, June 4,
                   2014. IN and MN were different ages, in different physical conditions, located in
                   different positions in the vehicle, and experienced the impact from different
                   positions in the vehicle. To the extent that IN and MN suffered any injuries at all
                   in their accident, the injuries were different. Even so, at the conclusion of the
                   purported initial examinations, DG Esthetic and Formisano – at the direction of
                   Lima – provided IN and MN with substantially identical sprain/strain
                   “diagnoses”, and recommended a substantially identical course of medically


                                                   134
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 135 of 230



                  unnecessary physical therapy treatment to both of them. What is more, and in
                  keeping with the fact that the “diagnoses” and “treatment recommendations” that
                  DG Esthetic and Formisano provided to IN and MN were pre-determined and
                  phony, DG Esthetic and Formisano stopped treating IN and MN on the same date,
                  August 25, 2014. This, despite the fact that any injuries they actually did
                  experience in their accident would have resolved differently over the three months
                  when they purportedly were treating at DG Esthetic.

          (ii)    On September 10, 2014, two Insureds – GB and DN – were involved in the same
                  automobile accident. Thereafter – incredibly – both GB and DN presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, September
                  18, 2014. GB and DN were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the impact from
                  different positions in the vehicle. To the extent that GB and DN suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the purported initial examinations, DG Esthetic and Formisano – at
                  the direction of Lima – provided GB and DN with substantially identical
                  sprain/strain “diagnoses”, and recommended a substantially identical course of
                  medically unnecessary physical therapy treatment to both of them. What is more,
                  and in keeping with the fact that the “diagnoses” and “treatment
                  recommendations” that DG Esthetic and Formisano provided to GB and DN were
                  pre-determined and phony, DG Esthetic and Formisano stopped treating GB and
                  DN on the same date, January 6, 2015. This, despite the fact that any injuries they
                  actually did experience in their accident would have resolved differently over the
                  four months when they purportedly were treating at DG Esthetic.

          (iii)   On December 10, 2015, two Insureds – MB and AT – were involved in the same
                  automobile accident. Thereafter – incredibly – both MB and AT presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, December
                  17, 2015. MB and AT were different ages, in different physical conditions,
                  located in different positions in the vehicle, and experienced the impact from
                  different positions in the vehicle. To the extent that MB and AT suffered any
                  injuries at all in their accident, the injuries were different. Even so, at the
                  conclusion of the purported initial examinations, DG Esthetic and Formisano – at
                  the direction of Lima – provided MB and AT with substantially identical
                  sprain/strain “diagnoses”, and recommended a substantially identical course of
                  medically unnecessary physical therapy treatment to both of them.

          (iv)    On June 16, 2016, two Insureds – GM and AV – were involved in the same
                  automobile accident. Thereafter – incredibly – both GM and AV presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, June 28,
                  2016. GM and AV were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that GM and AV suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, DG Esthetic and Formisano – at the direction of


                                                  135
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 136 of 230



                  Lima – provided GM and AV with substantially identical sprain/strain
                  “diagnoses”, and recommended a substantially identical course of medically
                  unnecessary physical therapy treatment to both of them.

          (v)     On August 5, 2016, two Insureds – AP and CP – were involved in the same
                  automobile accident. Thereafter – incredibly – both AP and CP presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, August 8,
                  2016. AP and CP were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that AP and CP suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, DG Esthetic and Formisano – at the direction of
                  Lima – provided AP and CP with substantially identical sprain/strain “diagnoses”,
                  and recommended a substantially identical course of medically unnecessary
                  physical therapy treatment to both of them.

          (vi)    On November 7, 2016, two Insureds – JD and JG – were involved in the same
                  automobile accident. Thereafter – incredibly – both JD and JG presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, November
                  17, 2016. JD and JG were different sexes, different ages, in different physical
                  conditions, located in different positions in the vehicle, and experienced the
                  impact from different positions in the vehicle. To the extent that JD and JG
                  suffered any injuries at all in their accident, the injuries were different. Even so, at
                  the conclusion of the purported initial examinations, DG Esthetic and Formisano
                  – at the direction of Lima – provided JD and JG with substantially identical
                  sprain/strain “diagnoses”, and recommended a substantially identical course of
                  medically unnecessary physical therapy treatment to both of them. What is more,
                  and in keeping with the fact that the “diagnoses” and “treatment
                  recommendations” that DG Esthetic and Formisano provided to JD and JG were
                  pre-determined and phony, DG Esthetic and Formisano stopped treating JD and
                  JG on the exact same date, February 14, 2017. This, despite the fact that any
                  injuries they actually did experience in their accident would have resolved
                  differently over the three-and-a-half months when they purportedly were treating
                  at DG Esthetic.

          (vii)   On November 22, 2016, three Insureds – KF, YM, and MV – were involved in the
                  same automobile accident. Thereafter – incredibly – KF, YM, and MV all
                  presented at DG Esthetic for initial examinations by Formisano on the exact same
                  date, November 23, 2016. KF, YM, and MV were different sexes, different ages,
                  in different physical conditions, located in different positions in the vehicle, and
                  experienced the impact from different positions in the vehicle. To the extent that
                  KF, YM, and MV suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the purported initial examinations, DG
                  Esthetic and Formisano – at the direction of Lima – provided KF, YM, and MV
                  with substantially identical sprain/strain “diagnoses”, and recommended a
                  substantially identical course of medically unnecessary physical therapy treatment


                                                   136
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 137 of 230



                  to all three of them.

           (viii) On December 4, 2016, three Insureds – JH, RL, and IT – were involved in the
                  same automobile accident. Thereafter – incredibly – JH, RL, and IT all presented
                  at DG Esthetic for initial examinations by Formisano on the exact same date,
                  December 5, 2016. JH, RL, and IT were different sexes, different ages, in
                  different physical conditions, located in different positions in the vehicle, and
                  experienced the impact from different positions in the vehicle. To the extent that
                  JH, RL, and IT suffered any injuries at all in their accident, the injuries were
                  different. Even so, at the conclusion of the purported initial examinations, DG
                  Esthetic and Formisano – at the direction of Lima – provided JH, RL, and IT with
                  substantially identical sprain/strain “diagnoses”, and recommended a substantially
                  identical course of medically unnecessary physical therapy treatment to all three
                  of them.

           (ix)   On March 6, 2017, two Insureds – NR and MS – were involved in the same
                  automobile accident. Thereafter – incredibly – both NR and MS presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, March 7,
                  2017. NR and MS were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that NR and MS suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, DG Esthetic and Formisano – at the direction of
                  Lima – provided NR and MS with substantially identical sprain/strain
                  “diagnoses”, and recommended a substantially identical course of medically
                  unnecessary physical therapy treatment to both of them.

           (x)    On September 29, 2017, two Insureds – LG and AG – were involved in the same
                  automobile accident. Thereafter – incredibly – both LG and AG presented at DG
                  Esthetic for initial examinations by Formisano on the exact same date, October 2,
                  2017. LG and AG were different ages, in different physical conditions, located in
                  different positions in the vehicle, and experienced the impact from different
                  positions in the vehicle. To the extent that LG and AG suffered any injuries at all
                  in their accident, the injuries were different. Even so, at the conclusion of the
                  purported initial examinations, DG Esthetic and Formisano – at the direction of
                  Lima – provided LG and AG with substantially identical sprain/strain
                  “diagnoses”, and recommended a substantially identical course of medically
                  unnecessary physical therapy treatment to both of them.

           471.   DG Esthetic, Lima, and Formisano routinely inserted these false “diagnoses” in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the DG Esthetic Defendants purported to


                                                  137
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 138 of 230



    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           472.    In keeping with the fact that DG Esthetic, Lima, and Formisano routinely inserted

    false “diagnoses” in their initial examination reports in order to create the false impression that

    the initial examinations required some legitimate medical decision-making, for virtually every

    one of the Insureds in the claims identified in Exhibit “2”, DG Esthetic and Formisano – at the

    direction of Lima – diagnosed the Insureds with virtually identical neck and back injuries, and

    inserted into virtually every initial examination report the following language: “[t]his is a

    medical emergency condition! The patient is experiencing excruciating pain and discomfort!”

           473.    It is extremely improbable that virtually every one of the Insureds in the claims

    identified in Exhibit “2” would – during their initial examinations – report the same

    “excruciating” levels of accident-related pain in their neck, back, or extremities.

           474.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused such severe levels of pain.

           475.    DG Esthetic, Lima, and Formisano inserted this false information in their initial

    examination reports despite the fact that the minor underlying accidents did not and could not

    possibly have caused such consistent, high levels of pain in the Insureds, much less to more than

    one Insured involved in a single accident.

           476.    For example:

           (i)     On January 16, 2015, an Insured named RM was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that RM’s vehicle suffered only minor damage
                   in the accident, and that no one was injured in the accident. In keeping with the
                   fact that RM was not seriously injured in the minor accident, RM did not visit any
                   hospital following the accident. To the extent that RM suffered any health


                                                    138
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 139 of 230



                  problems at all as the result of his minor accident, they were of low severity. Even
                  so, following a purported initial examination of RM by Formisano on January 29,
                  2015, DG Esthetic and Formisano – at Lima’s direction – falsely reported that
                  RM was suffering from “excruciating pain and discomfort” and that his condition
                  constituted an “medical emergency condition”.

          (ii)    On June 25, 2015, an Insured named JR was involved in a minor automobile
                  accident. The contemporaneous police report indicated that JR’s vehicle was
                  functional following the accident, and that JR was not injured in the accident. In
                  keeping with the fact that JR was not seriously injured in the minor accident, JR
                  did not visit any hospital following the accident. To the extent that JR suffered
                  any health problems at all as the result of his minor accident, they were of low
                  severity. Even so, following a purported initial examination of JR by Formisano
                  on July 2, 2015, DG Esthetic and Formisano – at Lima’s direction – falsely
                  reported that JR was suffering from “excruciating pain and … discomfort” and
                  that his condition constituted an “medical emergency condition”.

          (iii)   On December 19, 2015, an Insured named LH was involved in a minor
                  automobile accident. The contemporaneous police report indicated that LH’s
                  vehicle was functional following the accident, and that LH was not injured in the
                  accident. In keeping with the fact that LH was not seriously injured in the minor
                  accident, LH did not visit any hospital following the accident. To the extent that
                  LH suffered any health problems at all as the result of his minor accident, they
                  were of low severity. Even so, following a purported initial examination of LH by
                  Formisano on December 21, 2015, DG Esthetic and Formisano – at Lima’s
                  direction – falsely reported that LH was suffering from “excruciating pain and …
                  discomfort” and that his condition constituted an “medical emergency condition”.

          (iv)    On January 19, 2016, an Insured named YL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that YL’s vehicle suffered only minor damage in
                  the accident, and that no one was injured in the accident. In keeping with the fact
                  that YL was not seriously injured in the minor accident, YL did not visit any
                  hospital following the accident. To the extent that YL suffered any health
                  problems at all as the result of her minor accident, they were of low severity.
                  Even so, following a purported initial examination of YL by Formisano on
                  January 21, 2016, DG Esthetic and Formisano – at Lima’s direction – falsely
                  reported that YL was suffering from “excruciating pain and discomfort” and that
                  her condition constituted an “medical emergency condition”.

          (v)     On July 22, 2016, an Insured named RA was involved in a minor automobile
                  accident. The contemporaneous police report indicated that no one was injured in
                  the accident. In keeping with the fact that RA was not seriously injured in the
                  minor accident, RA did not visit any hospital following the accident. To the extent
                  that RA suffered any health problems at all as the result of her minor accident,
                  they were of low severity. Even so, following a purported initial examination of


                                                  139
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 140 of 230



                  RA by Formisano on August 1, 2016, DG Esthetic and Formisano – at Lima’s
                  direction – falsely reported that RA was suffering from “excruciating pain and
                  discomfort” and that her condition constituted an “medical emergency condition”.

          (vi)    On October 13, 2016, an Insured named KL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that KL’s vehicle was functional following the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  KL was not seriously injured in the minor accident, KL did not visit any hospital
                  following the accident. To the extent that KL suffered any health problems at all
                  as the result of her minor accident, they were of low severity. Even so, following
                  a purported initial examination of KL by Formisano on October 17, 2016, DG
                  Esthetic and Formisano – at Lima’s direction – falsely reported that KL was
                  suffering from “excruciating pain and discomfort” and that her condition
                  constituted an “medical emergency condition”.

          (vii)   On November 22, 2016, an Insured named MV was involved in a minor
                  automobile accident. The contemporaneous police report indicated that the
                  accident was a low-speed, low-impact collision, that MV’s vehicle suffered only
                  minor damage in the accident, and that no one was injured in the accident. In
                  keeping with the fact that MV was not seriously injured in the minor accident,
                  MV did not visit any hospital following the accident. To the extent that MV
                  suffered any health problems at all as the result of her minor accident, they were
                  of low severity. Even so, following a purported initial examination of MV by
                  Formisano on November 23, 2016, DG Esthetic and Formisano – at Lima’s
                  direction – falsely reported that MV was suffering from “excruciating pain and
                  discomfort” and that her condition constituted an “medical emergency condition”.

          (viii) On November 26, 2016, an Insured named AV was involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 accident was a low-speed, low-impact collision, that AV’s vehicle was functional
                 following the accident, and that no one was injured in the accident. In keeping
                 with the fact that AV was not seriously injured in the minor accident, AV did not
                 visit any hospital following the accident. To the extent that AV suffered any
                 health problems at all as the result of his minor accident, they were of low
                 severity. Even so, following a purported initial examination of AV by Formisano
                 on November 28, 2016, DG Esthetic and Formisano – at Lima’s direction –
                 falsely reported that AV was suffering from “excruciating pain and discomfort”
                 and that his condition constituted an “medical emergency condition”.

          (ix)    On December 4, 2016, an Insured named JH was involved in a minor automobile
                  accident. The contemporaneous police report indicated that JH’s vehicle was
                  functional following the accident, and that JH was not injured in the accident. In
                  keeping with the fact that JH was not seriously injured in the minor accident, JH
                  did not visit any hospital following the accident. To the extent that JH suffered
                  any health problems at all as the result of his minor accident, they were of low


                                                  140
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 141 of 230



                   severity. Even so, following a purported initial examination of JH by Formisano
                   on December 5, 2016, DG Esthetic and Formisano – at Lima’s direction – falsely
                   reported that JH was suffering from “excruciating pain and discomfort” and that
                   his condition constituted an “medical emergency condition”.

           (x)     On April 14, 2017, an Insured named AL was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that AL’s vehicle was functional the accident,
                   and that no one was injured in the accident. In keeping with the fact that AL was
                   not seriously injured in the minor accident, AL did not visit any hospital
                   following the accident. To the extent that AL suffered any health problems at all
                   as the result of her minor accident, they were of low severity. Even so, following
                   a purported initial examination of AL by Formisano on April 17, 2017, DG
                   Esthetic and Formisano – at Lima’s direction – falsely reported that AL was
                   suffering from “excruciating pain and discomfort” and that his condition
                   constituted an “medical emergency condition”.

           477.    These are only representative examples. In virtually every claim for initial

    examinations identified in Exhibit “2”, DG Esthetic, Lima, and Formisano falsely reported that

    the Insureds suffered from the same severe pain in their neck, back, and extremities, that it was a

    “medical emergency condition!”, and that the Insureds were experiencing “excruciating pain and

    discomfort”.

           478.    DG Esthetic, Lima, and Formisano routinely inserted this false information in

    their initial examination reports in order to create the false impression that the initial

    examinations required some legitimate medical decision-making, and in order to create a false

    justification for the other Fraudulent Services that the DG Esthetic Defendants purported to

    provide to the Insureds, including medically unnecessary follow-up examinations and physical

    therapy services.

           479.    To the extent that the Insureds in the claims identified in Exhibit “2” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           480.    The diagnosis and treatment of these ordinary sprains and strains did not require


                                                    141
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 142 of 230



    any “low complexity” medical decision-making on the part of Formisano or anyone else.

           481.    To the contrary, and as set forth above, Formisano did not engage in any

    legitimate medical decision-making at all in connection with the initial examinations in the

    claims identified in Exhibit “2”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the DG Esthetic Defendants purported to provide.

           482.    In the claims for initial examinations identified in Exhibit “2”, DG Esthetic, Lima,

    and Formisano routinely falsely represented that the initial examinations involved medical

    decision-making of low complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99203, because CPT code 99203 is reimbursable at a higher rate

    than examinations that do not require low complexity medical decision-making.

           483.    In the claims for initial examinations identified in Exhibit “2”, DG Esthetic, Lima,

    and Formisano routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentment;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   DG Esthetic never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           484.    In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at DG Esthetic – did not, and could not have, “[c]onduct[ed] systematic



                                                   142
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 143 of 230



    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

            485.     Had Formisano actually fulfilled his statutory role as medical director at DG

    Esthetic, he would have noted – among other things – that the DG Esthetic Defendants routinely

    fraudulently represented in DG Esthetic’s billing that the putative initial examinations were

    legitimately and lawfully performed.

            486.     Formisano failed to do so, because he never actually served as a legitimate

    medical director at DG Esthetic in the first instance.

    (ii)    The Fraudulent Charges for Follow-Up Examinations at DG Esthetic

            487.     In addition to their fraudulent initial examinations, DG Esthetic, Lima, and

    Formisano virtually always purported to subject each of the Insureds in the claims identified in

    Exhibit “2” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

            488.     Formisano purported to personally perform virtually all of the follow-up

    examinations in the claims identified in Exhibit “2”.

            489.     As set forth in Exhibit “2”, DG Esthetic, Lima, and Formisano then billed the

    follow-up examinations to GEICO under: (i) CPT code 99213, virtually always resulting in

    charges of either $160.00 or $200.00 for each follow-up examination they purported to provide;

    or (ii) CPT code 99214, virtually always resulting in charges of either $235.00 or $250.00 for

    reach follow-up examination they purported to provide.

            490.     In the claims for follow-up examinations identified in Exhibit “2”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented DG Esthetic’s eligibility

    to collect PIP Benefits in the first instance.



                                                     143
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 144 of 230



           491.    In fact, and as set forth above, DG Esthetic never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing requirements set forth in the

    Clinic Act.

           492.    As set forth below, DG Esthetic, Lima, and Formisano’s charges for the follow-up

    examinations identified in Exhibit “2” also were fraudulent in that they misrepresented the nature

    and extent of the initial examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           493.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99214 to

    bill for a follow-up examination typically requires that the patient present with problems of

    moderate to high severity.

           494.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

           495.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post
                   myocardial infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)

           (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                   controlled by diet. She now complains of frequency of urination and weight loss,
                   blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)



                                                   144
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 145 of 230



            (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                    disappeared on medication, and who now raises the question of stopping the
                    medication. (Neurology)

            (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                    methotrexate, or immunosuppressive therapy. (Rheumatology)

            (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                    patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

            (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                   after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                   mucus, and increased stool frequency. (Colon and Rectal Surgery)

            496.    Accordingly, and as set forth above, pursuant to the CPT Assistant, the

    moderately to highly severe presenting problems that could support the use of CPT code 99214

    to bill for a follow-up patient examination typically are problems that pose a serious threat to the

    patient’s health, or even the patient’s life.

            497.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99213 to

    bill for a follow-up examination typically requires that the patient present with problems of low

    to moderate severity.

            498.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.

            499.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

            (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                    fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

            (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                    (Gastroenterology)



                                                    145
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 146 of 230



            (iii)    Outpatient visit with 37-year-old male, established patient, who is 3 years post
                     total colectomy for chronic ulcerative colitis, presents for increased irritation at
                     his stoma. (General Surgery)

            (iv)     Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                     female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

            (v)      Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                     in insulin requirement. (Internal Medicine/Nephrology)

            (vi)     Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                     asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

            (vii)    Office visit with 80-year-old female established patient, for follow-up
                     osteoporosis, status-post compression fractures. (Rheumatology)

            500.     Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

            501.     By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “2” suffered any injuries at all in their minor automobile accidents,

    the injuries were garden-variety soft tissue injuries such as sprains and strains, which were not

    severe at all.

            502.     In keeping with the fact that the Insureds in the claims identified in Exhibit “2”

    almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

    sprains and strains, in the vast majority of the claims identified in Exhibit “2” the Insureds did

    not seek treatment at any hospital as the result of their accidents.

            503.     To the limited extent that the Insureds did report to a hospital after their accidents,

    they virtually always were briefly observed on an outpatient basis and then sent on their way

    after a few hours with, at most, a minor sprain or strain diagnosis.




                                                      146
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 147 of 230



            504.    Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, that the

    Insureds’ vehicles were functional following the accidents, and that no one was seriously injured

    in the underlying accidents, or injured at all.

            505.    As set forth above, ordinary strains and sprains virtually always resolve after a

    short course of conservative treatment such as rest, ice, compression, and elevation, or no

    treatment at all.

            506.    By the time the Insureds in the claims identified in Exhibit “2” presented at DG

    Esthetic for the putative follow-up examinations, the Insureds either did not have any genuine

    presenting problems at all as the result of their minor automobile accidents, or their presenting

    problems were minimal.

            507.    Even so, in the claims for follow-up examinations identified in Exhibit “2”, DG

    Esthetic, Lima, and Formisano routinely billed for their putative follow-up examinations under

    CPT codes 99213 and 99214, and thereby falsely represented that the Insureds continued to

    suffer from presenting problems of either low to moderate severity or moderate to high severity.

            508.    For example:

            (i)     On May 29, 2014, an Insured named IN was involved in a minor automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, and that no one was injured in the accident. In
                    keeping with the fact that IN was not seriously injured in the minor accident, IN
                    did not visit any hospital following the accident. To the extent that IN suffered
                    any health problems at all as the result of her minor accident, they were of low
                    severity at the outset, and had resolved within a few weeks of the accident. Even
                    so, following purported follow-up examinations of IN on July 30, 2014 and
                    August 25, 2014, DG Esthetic, Lima, and Formisano billed GEICO for the
                    follow-up examinations using CPT code 99213 and thereby falsely represented
                    that IN presented with problems of low to moderate severity. In keeping with the
                    fact that IN had no presenting problems of low to moderate severity, DG Esthetic
                    and Formisano actually stopped treating IN after the purported August 25, 2014
                    follow-up examination.


                                                      147
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 148 of 230




          (ii)    On January 16, 2015, an Insured named RM was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that RM’s vehicle suffered only minor damage
                  in the accident, and that no one was injured in the accident. In keeping with the
                  fact that RM was not seriously injured in the minor accident, RM did not visit any
                  hospital following the accident. To the extent that RM suffered any health
                  problems at all as the result of his minor accident, they were of low severity at the
                  outset, and had resolved within a few weeks of the accident. Even so, following
                  purported follow-up examinations of RM on February 27, 2015 and April 16,
                  2015, DG Esthetic, Lima, and Formisano billed GEICO for the follow-up
                  examinations using CPT code 99213 and thereby falsely represented that RM
                  presented with problems of low to moderate severity. Then, following a purported
                  follow-up examination of RM on May 12, 2015, DG Esthetic, Lima, and
                  Formisano billed GEICO for the follow-up examination using CPT code 99214
                  and thereby falsely represented that RM presented with problems of moderate to
                  high severity, despite the fact that they previously had represented that RM’s
                  presenting problems were of low to moderate severity, and that his condition had
                  improved over the course of treatment. In keeping with the fact that RM had no
                  presenting problems of low to moderate severity, or moderate to high severity,
                  DG Esthetic and Formisano actually stopped treating RM after the purported May
                  12, 2015 follow-up examination.

          (iii)   On June 25, 2015, an Insured named JR was involved in a minor automobile
                  accident. The contemporaneous police report indicated that JR’s vehicle was
                  functional following the accident, and that JR was not injured in the accident. In
                  keeping with the fact that JR was not seriously injured in the minor accident, JR
                  did not visit any hospital following the accident. To the extent that JR suffered
                  any health problems at all as the result of his minor accident, they were of low
                  severity at the outset, and had resolved within a few weeks of the accident. Even
                  so, following purported follow-up examinations of JR on July 22, 2015 and
                  August 24, 2015, DG Esthetic, Lima, and Formisano billed GEICO for the
                  follow-up examinations using CPT code 99213 and thereby falsely represented
                  that JR presented with problems of low to moderate severity. Then, following a
                  purported follow-up examination of JR on September 4, 2015, DG Esthetic, Lima,
                  and Formisano billed GEICO for the follow-up examination using CPT code
                  99214 and thereby falsely represented that JR presented with problems of
                  moderate to high severity, despite the fact that they previously had represented
                  that JR’s presenting problems were of low to moderate severity, and that his
                  condition had improved over the course of treatment. In keeping with the fact that
                  JR had no presenting problems of low to moderate severity, or moderate to high
                  severity, DG Esthetic and Formisano actually stopped treating JR after the
                  purported September 4, 2015 follow-up examination.

          (iv)    On January 19, 2016, an Insured named YL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a


                                                  148
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 149 of 230



                  low-speed, low-impact collision, that YL’s vehicle suffered only minor damage in
                  the accident, and that no one was injured in the accident. In keeping with the fact
                  that YL was not seriously injured in the minor accident, YL did not visit any
                  hospital following the accident. To the extent that YL suffered any health
                  problems at all as the result of her minor accident, they were of low severity at the
                  outset, and had resolved within a few weeks of the accident. Even so, following a
                  purported follow-up examination of YL on March 4, 2016, DG Esthetic, Lima,
                  and Formisano billed GEICO for the follow-up examination using CPT code
                  99213 and thereby falsely represented that YL presented with problems of low to
                  moderate severity.

          (v)     On July 22, 2016, an Insured named RA was involved in a minor automobile
                  accident. The contemporaneous police report indicated that no one was injured in
                  the accident. In keeping with the fact that RA was not seriously injured in the
                  minor accident, RA did not visit any hospital following the accident. To the extent
                  that RA suffered any health problems at all as the result of her minor accident,
                  they were of low severity at the outset, and had resolved within a few weeks of
                  the accident. Even so, following purported follow-up examinations of RA on
                  August 18, 2016 and September 9, 2016, DG Esthetic, Lima, and Formisano
                  billed GEICO for the follow-up examinatiosn using CPT code 99213 and thereby
                  falsely represented that RA presented with problems of low to moderate severity.

          (vi)    On October 13, 2016, an Insured named KL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that KL’s vehicle was functional following the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  KL was not seriously injured in the minor accident, KL did not visit any hospital
                  following the accident. To the extent that KL suffered any health problems at all
                  as the result of her minor accident, they were of low severity at the outset, and had
                  resolved within a few weeks of the accident. Even so, following purported follow-
                  up examinations of KL on December 28, 2016 and February 28, 2017, DG
                  Esthetic, Lima, and Formisano billed GEICO for the follow-up examinations
                  using CPT code 99213 and thereby falsely represented that KL presented with
                  problems of low to moderate severity. Then, following a purported follow-up
                  examination of KL on April 5, 2017, DG Esthetic, Lima, and Formisano billed
                  GEICO for the follow-up examination using CPT code 99214 and thereby falsely
                  represented that KL presented with problems of moderate to high severity, despite
                  the fact that they previously had represented that KL’s presenting problems were
                  of low to moderate severity, and that her condition had improved over the course
                  of treatment. In keeping with the fact that KL had no presenting problems of low
                  to moderate severity, or moderate to high severity, DG Esthetic and Formisano
                  actually stopped treating KL after the purported April 5, 2017 follow-up
                  examination.

          (vii)   On November 22, 2016, an Insured named MV was involved in a minor
                  automobile accident. The contemporaneous police report indicated that the


                                                  149
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 150 of 230



                 accident was a low-speed, low-impact collision, that MV’s vehicle suffered only
                 minor damage in the accident, and that no one was injured in the accident. In
                 keeping with the fact that MV was not seriously injured in the minor accident,
                 MV did not visit any hospital following the accident. To the extent that MV
                 suffered any health problems at all as the result of her minor accident, they were
                 of low severity at the outset, and had resolved within a few weeks of the accident.
                 Even so, following purported follow-up examinations of MV on December 14,
                 2016 and January 12, 2017, DG Esthetic, Lima, and Formisano billed GEICO for
                 the follow-up examinations using CPT code 99213 and thereby falsely
                 represented that MV presented with problems of low to moderate severity. Then,
                 following a purported follow-up examination of MV on March 8, 2017, DG
                 Esthetic, Lima, and Formisano billed GEICO for the follow-up examination using
                 CPT code 99214 and thereby falsely represented that MV presented with
                 problems of moderate to high severity, despite the fact that they previously had
                 represented that MV’s presenting problems were of low to moderate severity, and
                 that her condition had improved over the course of treatment. In keeping with the
                 fact that MV had no presenting problems of low to moderate severity, or moderate
                 to high severity, DG Esthetic and Formisano actually stopped treating MV after
                 the purported March 8, 2017 follow-up examination.

          (viii) On November 26, 2016, an Insured named AV was involved in a minor
                 automobile accident. The contemporaneous police report indicated that the
                 accident was a low-speed, low-impact collision, that AV’s vehicle was functional
                 following the accident, and that no one was injured in the accident. In keeping
                 with the fact that AV was not seriously injured in the minor accident, AV did not
                 visit any hospital following the accident. To the extent that AV suffered any
                 health problems at all as the result of his minor accident, they were of low
                 severity at the outset, and had resolved within a few weeks of the accident. Even
                 so, following purported follow-up examinations of AV on December 21, 2016
                 and January 18, 2017, DG Esthetic, Lima, and Formisano billed GEICO for the
                 follow-up examinations using CPT code 99213 and thereby falsely represented
                 that AV presented with problems of low to moderate severity. Then, following a
                 purported follow-up examination of AV on February 15, 2017, DG Esthetic,
                 Lima, and Formisano billed GEICO for the follow-up examination using CPT
                 code 99214 and thereby falsely represented that AV presented with problems of
                 moderate to high severity, despite the fact that they previously had represented
                 that AV’s presenting problems were of low to moderate severity, and that his
                 condition had improved over the course of treatment. In keeping with the fact that
                 AV had no presenting problems of low to moderate severity, or moderate to high
                 severity, DG Esthetic and Formisano actually stopped treating AV after the
                 purported February 15, 2017 follow-up examination.

          (ix)   On December 4, 2016, an Insured named JH was involved in a minor automobile
                 accident. The contemporaneous police report indicated that JH’s vehicle was
                 functional following the accident, and that JH was not injured in the accident. In
                 keeping with the fact that JH was not seriously injured in the minor accident, JH


                                                 150
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 151 of 230



                  did not visit any hospital following the accident. To the extent that JH suffered
                  any health problems at all as the result of his minor accident, they were of low
                  severity at the outset, and had resolved within a few weeks of the accident. Even
                  so, following a purported follow-up examination of JH on December 30, 2016,
                  DG Esthetic, Lima, and Formisano billed GEICO for the follow-up examination
                  using CPT code 99213 and thereby falsely represented that JH presented with
                  problems of low to moderate severity.

           (x)    On April 14, 2017, an Insured named AL was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that AL’s vehicle was functional the accident,
                  and that no one was injured in the accident. In keeping with the fact that AL was
                  not seriously injured in the minor accident, AL did not visit any hospital
                  following the accident. To the extent that AL suffered any health problems at all
                  as the result of her minor accident, they were of low severity at the outset, and had
                  resolved within a few weeks of the accident. Even so, following purported follow-
                  up examinations of AL on May 4, 2017 and June 9, 2017, DG Esthetic, Lima, and
                  Formisano billed GEICO for the follow-up examinations using CPT code 99213
                  and thereby falsely represented that AL presented with problems of low to
                  moderate severity. Then, following a purported follow-up examination of AL on
                  June 22, 2017, DG Esthetic, Lima, and Formisano billed GEICO for the follow-up
                  examination using CPT code 99214 and thereby falsely represented that AL
                  presented with problems of moderate to high severity, despite the fact that they
                  previously had represented that AL’s presenting problems were of low to
                  moderate severity, and that his condition had improved over the course of
                  treatment. In keeping with the fact that AL had no presenting problems of low to
                  moderate severity, or moderate to high severity, DG Esthetic and Formisano
                  actually stopped treating AL after the purported June 22, 2017 follow-up
                  examination.

           509.   These are only representative examples. In all of the claims for follow-up

    examinations identified in Exhibit “2”, DG Esthetic, Lima, and Formisano falsely represented

    that the Insureds presented with problems of either low to moderate severity or moderate to high

    severity, when in fact the Insureds either did not have any genuine presenting problems at all as

    the result of their minor automobile accidents at the time of the follow-up examinations, or else

    their presenting problems were minimal.

           510.   In the claims for follow-up examinations identified in Exhibit “2”, DG Esthetic,

    Lima, and Formisano routinely falsely represented that the Insureds presented with problems of



                                                  151
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 152 of 230



    either low to moderate severity or moderate to high severity in order to create a false basis for

    their charges for the examinations under CPT codes 99213 and 99214, because follow-up

    examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

    examinations involving presenting problems of minimal severity, or no severity.

           511.    In the claims for follow-up examinations identified in Exhibit “2”, DG Esthetic,

    Lima, and Formisano also routinely falsely represented that the Insureds presented with

    problems of either low to moderate severity or moderate to high severity in order to create a false

    basis for the other Fraudulent Services that the Defendants purported to provide to the Insureds,

    including additional, medically unnecessary follow-up examinations and physical therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           512.    What is more, pursuant to the CPT Assistant, when DG Esthetic, Lima, and

    Formisano billed for their putative follow-up examinations under CPT code 99214, they

    represented that Formisano performed at least two of the following three components: (i) took a

    “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii) engaged in

    medical decision-making of “moderate complexity”.

           513.    Similarly, pursuant to the CPT Assistant, when DG Esthetic, Lima, and

    Formisano billed for their putative follow-up examinations under CPT code 99213, they

    represented that Formisano performed at least two of the following three components: (i) took an

    “expanded problem focused” patient history; (ii) conducted an “expanded problem focused

    physical examination”; and (iii) engaged in medical decision-making of “low complexity”.

           514.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “2”, Formisano did not take any legitimate patient histories, conduct any legitimate

    physical examinations, or engage in any legitimate medical decision-making at all.



                                                   152
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 153 of 230



           515.    Rather, following their purported follow-up examinations, DG Esthetic and

    Formisano – at the direction of Lima – simply: (i) reiterated the false, boilerplate “diagnoses”

    from the Insureds’ initial examinations; and either (ii) referred the Insureds back to DG Esthetic

    for even more medically unnecessary physical therapy services, despite the fact that the Insureds

    purportedly already had received extensive physical therapy services from DG Esthetic that

    supposedly had not been successful in resolving their purported pain symptoms; or (iii)

    discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           516.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentment, DG Esthetic and Formisano – at the direction of Lima –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “2”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds suffered any legitimate injuries at all.

           517.    Specifically, DG Esthetic and Formisano – at the direction of Lima – directed

    virtually every Insured to receive two to four months of purported “physical therapy” treatments,

    typically consisting of daily physical therapy for the first three weeks of treatment, followed by

    physical therapy four times per week for the subsequent four weeks, followed by physical

    therapy three times a week for the final four weeks.

           518.    In addition, DG Esthetic and Formisano – at the direction of Lima – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs; (ii) therapeutic exercises and activities; (iii) mechanical traction;




                                                     153
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 154 of 230



    (iv) paraffin baths; (v) infrared treatment; (vi) contrast baths; (vii) ultrasound; (viii)

    neuromuscular reeducation; and (ix) massage. See Exhibit “2”.

           519.    As set forth above, in a legitimate clinical setting, each individual patient’s

    physical therapy schedule, and the specific physical therapy modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentment.

           520.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           521.    By contrast, at DG Esthetic, the nature and extent of the physical therapy that

    each Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentment, or progress through the Defendants’ fraudulent

    treatment and billing protocol.

           522.    The phony “follow-up examinations” that DG Esthetic, Lima, and Formisano

    purported to provide the Insureds in the claims identified in Exhibit “2” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the

    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into DG Esthetic’s offices.

           523.    In the claims for follow-up examinations identified in Exhibit “2”, DG Esthetic,

    Lima, and Formisano routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:



                                                   154
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 155 of 230



            (i)      the putative examinations were illusory, with outcomes that were pre-determined
                     to result in substantially-identical, phony “diagnoses” and treatment
                     recommendations, regardless of the Insureds’ true individual circumstances and
                     presentment;

            (ii)     the charges for the putative examinations misrepresented the nature and extent of
                     the examinations; and

            (iii)    DG Esthetic never was eligible to collect PIP Benefits in connection with the
                     examinations in the first instance, inasmuch as it unlawfully was operated without
                     a legitimate medical director.

            524.     In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at DG Esthetic – did not, and could not have, “[c]onduct[ed] systematic

    reviews of clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat.

    § 400.9935(1).

            525.     Had Formisano actually fulfilled his statutory role as medical director at DG

    Esthetic, he would have noted – among other things – that the DG Esthetic Defendants routinely

    fraudulently represented in DG Esthetic’s billing that the putative follow-up examinations were

    legitimately and lawfully performed and billed.

            526.     Formisano failed to do so, because he never actually served as a legitimate

    medical director at DG Esthetic in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at DG Esthetic

            527.     In addition to the fraudulent initial examinations and follow-up examinations, the

    DG Esthetic Defendants virtually always purported to subject each of the Insureds in the claims

    identified in Exhibit “2” to between two and four months of medically unnecessary physical

    therapy.

            528.     As set forth above, though Formisano falsely purported to personally perform

    virtually all of the physical therapy services in the claims identified in Exhibit “2”, the physical



                                                     155
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 156 of 230



    therapy services actually were performed by Mejias or other massage therapists associated with

    DG Esthetic, to the extent that they were even provided at all.

           529.    As set forth in Exhibit “2”, the DG Esthetic Defendants then billed the purported

    physical therapy services to GEICO under:

           (i)     CPT code 97010 for putative hot/cold/compression treatments, resulting in a
                   charge of $12.00 for each round of hot/cold/compression treatments they
                   purported to provide;

           (ii)    CPT code 97012, for putative mechanical traction therapy, resulting in a charge of
                   either $35.00 or $40.00 for each round of mechanical traction therapy they
                   purported to provide

           (iii)   CPT code 97018, for putative paraffin bath therapy, resulting in a charge of
                   $60.00 for each round of paraffin bath therapy they purported to provide;

           (iv)    HCPCS code G0283, for putative electrical stimulation, resulting in a charge of
                   $30.00 for each round of electrical stimulation they purported to provide;

           (v)     CPT code 97034, for putative contrast bath therapy, resulting in a charge of
                   $70.00 for each round of contrast bath therapy they purported to provide;

           (vi)    CPT code 97035, for putative ultrasound, resulting in a charge of $30.00 for each
                   round of ultrasound they purported to provide;

           (vii)   CPT code 97026, for putative infrared treatment, resulting in a charge of $60.00
                   for each round of infrared treatment they purported to provide;

           (viii) CPT code 97110, for putative therapeutic exercises, resulting in a charge of either
                  $70.00 or $75.00 for each round of therapeutic exercises they purported to
                  provide;

           (ix)    CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                   $65.00 for each round of neuromuscular reeducation they purported to provide;

           (x)     CPT code 97140, for putative manual therapy, resulting in a charge of $65.00 for
                   each round of manual therapy they purported to provide;

           (xi)    CPT code 97530, for putative therapeutic activity, resulting in a charge of $65.00
                   for each round of therapeutic activity they purported to provide; and

           (xii)   CPT code 97535 for putative self-care management training, resulting in a charge
                   of $70.00 for each round of training they purported to provide.


                                                   156
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 157 of 230




            530.    In the claims for physical therapy services identified in Exhibit “2”, the charges

    for the physical therapy services were fraudulent in that they misrepresented DG Esthetic’s

    eligibility to collect PIP Benefits in the first instance.

            531.    In fact, and as set forth above, DG Esthetic never was eligible to collect PIP

    Benefits, inasmuch as it was operated in violation of the licensing and operating requirements set

    forth in the Clinic Act.

            532.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “2”, the DG Esthetic Defendants falsely represented that the physical

    therapy services lawfully had been performed by Formisano, when in fact they were unlawfully

    performed by Mejias or other massage therapists associated with DG Esthetic, who are not and

    never have been licensed as physical therapists.

            533.    Additionally, neither Mejias, nor any of the other massage therapists associated

    with DG Esthetic, were directly supervised by Formisano, or by any other licensed physician

    associated with DG Esthetic, when performing the physical therapy services identified in Exhibit

    “2”.

            534.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

    care services providers to collect PIP Benefits for massage therapy, so long as – among other

    things – the massage therapy was “provided, supervised, ordered, or prescribed” by a licensed

    physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

    institutional setting. See 2012 Fla. ALS 197.

            535.    However – and again, as set forth above – in response to rampant PIP fraud

    involving massage therapists and massage, the No-Fault Law was amended, effective January 1,




                                                       157
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 158 of 230



    2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

    See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

            536.   What is more, pursuant to Florida law, massage therapists cannot lawfully

    perform physical therapy services unless they also are licensed as physical therapists. See Fla.

    Stat. § 486.028.

            537.   As a result, beginning in late 2013, the DG Esthetic Defendants falsely listed

    Formisano as the treating provider on almost every single bill for almost every single service that

    they purported to provide through DG Esthetic, including almost every individual physical

    therapy service that was billed through DG Esthetic to GEICO.

            538.   In fact, and as set forth above, Formisano did not perform any of the physical

    therapy services that were billed through DG Esthetic to GEICO and other insurers, including

    but not limited to the services billed through DG Esthetic between late 2013 and the present.

            539.   Formisano was approximately 70 years old in 2014, approximately 71 years old in

    2015, approximately 72 years old in 2016, approximately 73 years old in 2017, and was

    advanced in age during this period.

            540.   What is more, and as set forth above, during his putative service as the phony

    “medical director” at DG Esthetic, Formisano simultaneously was purporting to serve as

    “medical director” at a host of other clinics, including Beacon, Delta, DA Health, Alternative

    Medical, and Omega Therapy, and was purporting to treat patients at numerous other practices,

    as well.

            541.   Formisano could not physically have performed, or even supervised, the massive

    number of physical therapy services that were billed through DG Esthetic to GEICO since late

    2013.



                                                   158
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 159 of 230



           542.    Even so, the DG Esthetic Defendants routinely falsely represented in the billing

    they submitted through DG Esthetic to GEICO for physical therapy services after late 2013 that

    Formisano personally performed the underlying physical therapy services, when in fact the

    services unlawfully had been performed by Mejias or other unsupervised massage therapists

    associated with DG Esthetic, to the extent that they were performed at all.

           543.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

           544.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state

    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

           545.    In each of the claims for physical therapy services identified in Exhibit “2”, the

    DG Esthetic Defendants falsely represented that the services were lawfully provided and eligible

    for PIP reimbursement.

           546.    In fact, in the claims for physical therapy services identified in Exhibit “2”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

    performed – to the extent that they were performed at all – by Mejias or other unsupervised

    massage therapists associated with DG Esthetic, who were individuals who were not licensed to

    practice physical therapy; and (ii) the DG Esthetic Defendants deliberately misrepresented the

    identities of the individuals who purported to perform the physical therapy services in their

    billing for the physical therapy services, in a calculated attempt to induce GEICO to pay the

    unreimbursable charges.




                                                   159
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 160 of 230




    (iv)    The Fraudulent Billing for Independent Contractor Services at DG Esthetic

            547.   As set forth above, under Florida law, a healthcare provider may not receiver PIP

    Benefits for services it does not render or for services rendered by an independent contractor on

    its behalf.

            548.   However, to the extent that DG Esthetic’s billed-for services in the claims

    identified in Exhibit “1” were rendered in the first instance, they were rendered exclusively by

    independent contractors.

            549.   For instance, Mejias – who secretly and unlawfully rendered many of the physical

    therapy services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather than a

    W-2.

            550.   In keeping with the fact that Mejias was an independent contractor rather than an

    actual employee of DG Esthetic, DG Esthetic failed to withhold federal or city taxes on Mejias’s

    behalf, and paid no employee benefits to or for Mejias.

            551.   Moreover, neither Lima, Formisano, nor any other individual associated with DG

    Esthetic ever provided Mejias with any legitimate supervision or oversight in the course of

    Mejias’s purported duties at DG Esthetic.

            552.   Similarly, Formisano – who fraudulently purported to have performed virtually all

    of the billed-for services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather

    than a W-2.




                                                    160
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 161 of 230



           553.    In keeping with the fact that Formisano was an independent contractor rather than

    an actual employee of DG Esthetic, DG Esthetic failed to withhold federal or city taxes on

    Formisano’s behalf, and paid no employee benefits to or for Formisano.

            554.   Because neither Formisano, who falsely purported to render virtually all of the

    services at DG Esthetic, nor Mejias – who secretly and unlawfully rendered many of the services

    at DG Esthetic, to the extent they were rendered at all – was an employee of DG Esthetic, DG

    Esthetic never had any right to bill for or collect PIP Benefits in connection with their purported

    services.

           555.    All of the bills in the claims identified in Exhibit “1” falsely represented that the

    underlying services had been rendered by DG Esthetic, inasmuch as they falsely represented that

    Formisano was an employee of DG Esthetic.

           556.    In fact, neither Formisano nor Mejias were ever employees of DG Esthetic, and

    DG Esthetic was therefore ineligible to recover PIP benefits for services purportedly rendered by

    Formisano or Mejias.

    3.     The Beacon Defendants’ Fraudulent Treatment and Billing Protocol

    (i)    The Fraudulent Charges for Initial Examinations at Beacon

           557.    As an initial step in the Beacon Defendants’ fraudulent treatment and billing

    protocol, Beacon, Herrera, and Formisano purported to provide each of the Insureds in the claims

    identified in Exhibit “3” with a putative initial examination.

           558.    As was the case at DA Health and DG Esthetic, Formisano purported to

    personally perform virtually all of the initial examinations at Beacon in the claims identified in

    Exhibit “3”.

           559.    As set forth in Exhibit “3”, Beacon, Herrera, and Formisano then billed the initial

    examinations to GEICO, or caused them to be billed to GEICO, under CPT code 99204,

                                                    161
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 162 of 230



    resulting in charges of either $450.00 or $500.00 for each initial examination that they purported

    to provide.

           560.       In the claims for initial examinations identified in Exhibit “3”, the charges for the

    initial examinations were fraudulent in that they misrepresented Beacon’s eligibility to collect

    PIP Benefits in the first instance.

           561.       In fact, and as set forth above, Beacon never was eligible to collect PIP Benefits,

    inasmuch as it was operated in violation of the licensing and operating requirements set forth in

    the Clinic Act.

           562.       As set forth below, the charges for the initial examinations identified in Exhibit

    “3” also were fraudulent in that they misrepresented the nature and extent of the initial

    examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           563.       As set forth above, the No-Fault Law’s billing requirements provide that all PIP

    billing must – among other things – comply with the guidelines promulgated by the American

    Medical Association (“AMA”) in connection with the use of current procedural terminology, or

    CPT, codes. See Fla. Stat. § 627.736.

           564.       The primary guidelines promulgated by the AMA for the use of CPT codes are

    contained in the AMA’s CPT Assistant.

           565.       Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for an initial

    patient examination represents that the Insured presented with problems of moderate to high

    severity.




                                                      162
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 163 of 230



           566.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99204 to bill for an initial patient examination.

           567.    Specifically, the CPT Assistant provides the following clinical examples of

    presenting problems that support the use of CPT code 99204 to bill for an initial patient

    examination:

           (i)     Office visit for initial evaluation of a 63-year-old male with chest pain on
                   exertion. (Cardiology/Internal Medicine)

           (ii)    Initial office visit of a 50-year-old female with progressive solid food dysphagia.
                   (Gastroenterology)

           (iii)   Initial office evaluation of a 70-year-old patient with recent onset of episodic
                   confusion. (Internal Medicine)

           (iv)    Initial office visit for 34-year-old patient with primary infertility, including
                   counseling. (Obstetrics/Gynecology)

           (v)     Initial office visit for 7-year-old female with juvenile diabetes mellitus, new to
                   area, past history of hospitalization times three. (Pediatrics)

           (vi)    Initial office evaluation        of        70-year-old   female   with   polyarthralgia.
                   (Rheumatology)

           (vii)   Initial office evaluation of a 50-year-old male with an aortic aneurysm with
                   respect to recommendation for surgery. (Thoracic Surgery)

           568.    Accordingly, pursuant to the CPT Assistant, the moderately to highly severe

    presenting problems that could support the use of CPT code 99204 to bill for an initial patient

    examination typically are problems that pose a serious threat to the patient’s health.

           569.    By contrast, to the extent that the Insureds in the claims identified in Exhibit “3”

    had any presenting problems at all as the result of their minor automobile accidents, the problems

    were low severity soft tissue injuries such as sprains and strains.




                                                        163
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 164 of 230



           570.      For instance, and in keeping with the fact that the Insureds in the claims identified

    in Exhibit “3” either had no presenting problems at all as the result of their minor automobile

    accidents, or else problems of low severity, in the claims identified in Exhibit “3” the Insureds

    did not seek treatment at any hospital as the result of their accidents.

           571.      Furthermore, to the extent that police reports existed with respect to the claims

    identified in Exhibit “3”, the contemporaneous police reports indicated that the underlying

    accidents involved low-speed, low-impact collisions, that the Insureds’ vehicles were functional

    following the accidents, and that no one was injured in the accidents.

           572.      Even so, in the claims for initial examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano routinely billed for their putative initial examinations using CPT code

    99204, and thereby falsely represented that the Insureds presented with problems of moderate to

    high severity.

           573.      For example:

           (i)       On January 25, 2017, an Insured named MB was involved in an automobile
                     accident. In keeping with the fact that MB was not seriously injured in the
                     accident, MB did not visit any hospital following the accident, and did not seek
                     any treatment of any kind for a week after the accident. To the extent that MB
                     suffered any health problems at all as the result of his accident, they were of low
                     severity. Even so, following a purported initial examination of MB by Formisano
                     on February 1, 2017, Beacon, Herrera, and Formisano billed GEICO for the initial
                     examination using CPT code 99204, and thereby falsely represented that MB
                     presented with moderately to highly severe health problems as the result of his
                     accident.

           (ii)      On May 19, 2017, an Insured named HF was involved in a minor automobile
                     accident. The contemporaneous police report indicated that the accident was a
                     low-speed, low-impact collision, that HF’s vehicle was functional following the
                     accident, and that no one was injured in the accident. In keeping with the fact that
                     HF was not seriously injured in the accident, HF did not visit any hospital
                     following the accident. To the extent that HF suffered any health problems at all
                     as the result of her minor accident, they were of low severity. Even so, following
                     a purported initial examination of HF by Formisano on May 25, 2017, Beacon,
                     Herrera, and Formisano billed GEICO for the initial examination using CPT code


                                                     164
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 165 of 230



                   99204, and thereby falsely represented that HF presented with moderately to
                   highly severe health problems as the result of her minor accident.

           (iii)   On June 2, 2017, an Insured named DM was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that DM was not seriously injured in the accident, DM did
                   not visit any hospital following the accident. To the extent that DM suffered any
                   health problems at all as the result of her minor accident, they were of low
                   severity. Even so, following a purported initial examination of DM by Formisano
                   on June 5, 2017, Beacon, Herrera, and Formisano billed GEICO for the initial
                   examination using CPT code 99204, and thereby falsely represented that DM
                   presented with moderately to highly severe health problems as the result of her
                   minor accident.

           (iv)    On June 2, 2017, an Insured named RA was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that RA was not seriously injured in the accident, RA did
                   not visit any hospital following the accident. To the extent that RA suffered any
                   health problems at all as the result of her minor accident, they were of low
                   severity. Even so, following a purported initial examination of RA by Formisano
                   on June 5, 2017, Beacon, Herrera, and Formisano billed GEICO for the initial
                   examination using CPT code 99204, and thereby falsely represented that RA
                   presented with moderately to highly severe health problems as the result of her
                   minor accident.

           574.    In all of the claims for initial examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano falsely represented that the Insureds presented with problems of

    moderate to high severity, when in fact the Insureds’ problems were low-severity soft tissue

    injuries such as sprains and strains, to the limited extent that they had any presenting problems at

    all.

           575.    In the claims for initial examinations identified in Exhibit “3”, Beacon, Herrera,

    and Formisano routinely falsely represented that the Insureds presented with problems of

    moderate to high severity in order to create a false basis for their charges for the examinations

    under CPT code 99204, because examinations billable under CPT code 99204 are reimbursable

    at higher rates than examinations involving presenting problems of low severity, or no severity.


                                                    165
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 166 of 230



           576.    In the claims for initial examinations identified in Exhibit “3”, Beacon, Herrera,

    and Formisano also routinely falsely represented that the Insureds presented with problems of

    moderate to high severity in order to create a false basis for the laundry list of other Fraudulent

    Services that the Beacon Defendants purported to provide to the Insureds, including medically

    unnecessary follow-up examinations and physical therapy services.

    b.     Misrepresentations Regarding the Amount of Time Spent on the Initial
           Examinations

           577.    What is more, in every claim identified in Exhibit “3” for initial examinations

    under CPT code 99204, Beacon, Herrera, and Formisano misrepresented and exaggerated the

    amount of face-to-face time that the examining physician – purportedly Formisano – spent with

    the Insureds or the Insureds’ families during the putative initial examination.

           578.    Pursuant to the CPT Assistant, the use of CPT code 99203 to bill for a patient

    examination typically represents that the physician who conducted the examination spent at least

    45 minutes of face-to-face time with the patient or the patient’s family.

           579.    As set forth in Exhibit “3”, Beacon, Herrera, and Formisano always billed for

    their putative initial examinations using CPT code 99204, and thereby represented that the

    physician who purported to conduct the examinations – namely Formisano – spent at least 45

    minutes of face-to-face time with the Insureds or their families during the examinations.

           580.    In fact, in the initial examinations identified in Exhibit “3”, Formisano never

    spent even 15 minutes of face-to-face time with the Insureds or their families when conducting

    the examinations, much less 45 minutes, to the extent that the examinations actually were

    conducted at all.

           581.    Rather, in the purported initial examinations identified in Exhibit “3”, the

    examinations rarely entailed more than 10 minutes of face-to-face time between Formisano, the


                                                    166
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 167 of 230



    Insureds, or the Insureds’ families, to the extent that they were provided at all.

           582.    In keeping with the fact that the initial examinations in the claims identified in

    Exhibit “3” did not involve more than 10 minutes of face-to-face time between Formisano, the

    Insureds, or the Insureds’ families – to the extent that they were provided at all – Formisano used

    pre-printed checklist forms in purporting to conduct the examinations at Beacon, just as he did at

    DA Health and DG Esthetic.

           583.    All that was required to complete the pre-printed checklist forms was a brief

    patient interview and a perfunctory physical examination of the Insureds, consisting of a check

    of some of the Insureds’ vital signs, and basic range of motion and muscle strength testing.

           584.    These interviews and examinations did not require Formisano to spend more than

    10 minutes of face-to-face time with the Insureds during the putative initial examinations.

           585.    Indeed, Formisano could not legitimately have personally spent at least 45

    minutes of face-to-face time with the Insureds or their families during the initial examinations at

    Beacon, considering the massive amount of healthcare services he simultaneously was

    purporting to personally perform or directly supervise at numerous healthcare clinics and

    medical practices throughout the Miami area.

           586.    For example:

           (i)     On February 1, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT
                   code 99204 for an initial examination of an Insured named MB, and falsely
                   represented that Formisano spent at least 45 minutes of face-to-face time with the
                   Insured or his family during the examination. On that same date, Formisano
                   purported to personally provide or directly supervise more than 22 hours of
                   physical therapy services to 15 individual Insureds, from six different facilities,
                   namely AMS Medical, Beacon, DA Health, DG Esthetic, Medical Rehab, and his
                   solo practice, all of which were billed to GEICO.

           (ii)    On May 25, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT
                   code 99204 for an initial examination of an Insured named HF, and falsely
                   represented that Formisano spent at least 45 minutes of face-to-face time with the


                                                     167
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 168 of 230



                   Insured or her family during the examination. On that same date, Formisano
                   purported to personally provide or directly supervise more than 18 hours of
                   physical therapy services to 11 individual Insureds, from five different facilities,
                   namely AMS Medical, Beacon, DA Health, DG Esthetic, and Medical Rehab, all
                   of which were billed to GEICO.

           (iii)   On June 5, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT code
                   99204 for an initial examination of an Insured named RA, and falsely represented
                   that Formisano spent at least 45 minutes of face-to-face time with the Insured or
                   her family during the examination. On that same date, Formisano purported to
                   personally provide or directly supervise more than 13 hours of physical therapy
                   services to nine individual Insureds, from five different facilities, namely AMS
                   Medical, Beacon, DA Health, DG Esthetic, and Genesis Medical, all of which
                   were billed to GEICO.

           (iv)    On June 5, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT code
                   99204 for an initial examination of an Insured named DM, and falsely represented
                   that Formisano spent at least 45 minutes of face-to-face time with the Insured or
                   her family during the examination. On that same date, Formisano purported to
                   personally provide or directly supervise more than 13 hours of physical therapy
                   services to nine individual Insureds, from five different facilities, namely AMS
                   Medical, Beacon, DA Health, DG Esthetic, and Genesis Medical, all of which
                   were billed to GEICO.

           587.    In the claims for initial examinations that are identified in Exhibit “3”, Beacon,

    Herrera, and Formisano routinely falsely represented that Formisano had spent at least 45

    minutes of face-to-face time with the Insureds or their families during the examinations, despite

    the fact that – on those same dates – Formisano also purported to personally perform a massive

    amount of physical therapy and other services to large numbers of Insureds at multiple locations

    throughout the Miami area.

           588.    Beacon, Herrera, and Formisano routinely misrepresented the amount of time that

    was spent in conducting the initial examinations because lengthier examinations that are billable

    under CPT code 99204 are reimbursable at higher rates than examinations that take less time to

    perform.




                                                   168
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 169 of 230



    c.     Misrepresentations Regarding “Comprehensive” Physical Examinations

           589.     Moreover, in every claim identified in Exhibit “3” for initial examinations under

    CPT code 99204, Beacon, Herrera, and Formisano falsely represented the extent of the

    underlying physical examinations.

           590.     Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination conducted a

    “comprehensive” physical examination.

           591.     As set forth in Exhibit “3”, Beacon, Herrera, and Formisano virtually always

    billed for their putative initial examinations using CPT code 99204, and thereby represented that

    the physician who purported to conduct the examinations – namely Formisano – conducted

    comprehensive physical examinations of the Insureds who purportedly received the

    examinations.

           592.     Pursuant to the CPT Assistant, a physical examination does not qualify as

    “comprehensive” unless the examining physician either: (i) conducts a general examination of

    multiple patient organ systems; or (ii) conducts a complete examination of a single patient organ

    system.

           593.     Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a general examination of multiple patient organ systems unless the physician

    has documented findings with respect to at least eight organ systems.

           594.     The CPT Assistant recognizes the following organ systems:

           (i)      constitutional symptoms (e.g., fever, weight loss);

           (ii)     eyes;

           (iii)    ears, nose, mouth, throat;



                                                    169
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 170 of 230



           (iv)    cardiovascular;

           (v)     respiratory;

           (vi)    gastrointestinal;

           (vii)   genitourinary;

           (viii) musculoskeletal;

           (ix)    integumentary (skin and/or breast);

           (x)     neurological;

           (xi)    psychiatric;

           (xii)   endocrine;

           (xiii) hematologic/lymphatic; and

           (xiv)   allergic/immunologic.

           595.    Pursuant to the CPT Assistant, in the context of patient examinations, a physician

    has not conducted a complete examination of a patient’s musculoskeletal organ system unless the

    physician has documented findings with respect to:

           (i)     at least three of the following: (a) standing or sitting blood pressure; (b) supine
                   blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
                   height; or (g) weight;

           (ii)    the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (iii)   examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iv)    palpation of lymph nodes in neck, axillae, groin, and/or other location;

           (v)     examination of gait and station;

           (vi)    examination of joints, bones, muscles, and tendons in at least four of the
                   following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
                   extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
                   extremity;


                                                      170
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 171 of 230




           (vii)   inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (viii) coordination, deep tendon reflexes, and sensation; and

           (ix)    mental status, including orientation to time, place and person, as well as mood and
                   affect.

           596.    In the claims for initial examinations identified in Exhibit “3”, when Beacon,

    Herrera, and Formisano billed for the initial examinations under CPT code 99204, they falsely

    represented that Formisano performed “comprehensive” patient examinations on the Insureds he

    purported to treat during the initial examinations.

           597.    In fact, with respect to the claims for initial examinations under CPT code 99204

    that are identified in Exhibit “3”, Formisano never conducted a general examination of multiple

    patient organ systems, or conducted a complete examination of a single patient organ system.

           598.    For instance, in each of the claims under CPT code 99204 identified in Exhibit

    “3”, Formisano did not conduct any general examination of multiple patient organ systems,

    inasmuch as he did not document findings with respect to at least eight organ systems.

           599.    Furthermore, although Formisano often purported to provide a more in-depth

    examination of the Insureds’ musculoskeletal systems in the claims for initial examinations

    identified in Exhibit “3”, the musculoskeletal examinations did not qualify as “complete”,

    because they failed to document:

           (i)     the general appearance of the patient – e.g., development, nutrition, body habits,
                   deformities, and attention to grooming;

           (ii)    examination of the peripheral vascular system by observation (e.g., swelling,
                   varicosities) and palpation (e.g., pulses, temperature, edema, tenderness);

           (iii)   palpation of lymph nodes in neck, axillae, groin, and/or other location;


                                                    171
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 172 of 230




           (iv)    inspection and palpation of skin and subcutaneous tissue (e.g., scars, rashes,
                   lesions, café-au-lait spots, ulcers) in at least four of the following areas: (a) head
                   and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
                   lower extremity; (f) left lower extremity;

           (v)     coordination, deep tendon reflexes, and sensation; and/or

           (vi)    mental status, including orientation to time, place and person, as well as mood and
                   affect.

           600.    For example:

           (i)     On February 1, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT
                   code 99204 for an initial examination of an Insured named MB, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   MB. However, Formisano did not document findings with respect to at least eight
                   of MB’s organ systems, nor did he document a “complete” examination of MB’s
                   musculoskeletal system or any of MB’s other organ systems.

           (v)     On May 25, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT
                   code 99204 for an initial examination of an Insured named HF, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   HF. However, Formisano did not document findings with respect to at least eight
                   of HF’s organ systems, nor did he document a “complete” examination of HF’s
                   musculoskeletal system or any of HF’s other organ systems.

           (vi)    On June 5, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT code
                   99204 for an initial examination of an Insured named RA, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   RA. However, Formisano did not document findings with respect to at least eight
                   of RA’s organ systems, nor did he document a “complete” examination of RA’s
                   musculoskeletal system or any of RA’s other organ systems.

           (vii)   On June 5, 2017, Beacon, Herrera, and Formisano billed GEICO under CPT code
                   99204 for an initial examination of an Insured named DM, and thereby
                   represented that they had provided a “comprehensive” physical examination to
                   DM. However, Formisano did not document findings with respect to at least eight
                   of DM’s organ systems, nor did he document a “complete” examination of DM’s
                   musculoskeletal system or any of DM’s other organ systems.

           601.    In all of the claims for initial examinations under CPT code 99204 that are

    identified in Exhibit “3”, Beacon, Herrera, and Formisano falsely represented that they had

    provided “comprehensive” physical examinations. In fact, they had not provided comprehensive


                                                    172
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 173 of 230



    physical examinations because Formisano had not documented findings with respect to at least

    eight of the Insureds’ organ systems, nor had he documented “complete” examinations of the

    Insureds’ musculoskeletal systems or any of the Insureds’ other organ systems.

           602.   In the claims for initial examinations under CPT code 99204 that are identified in

    Exhibit “2”, Beacon, Herrera, and Formisano falsely represented that they had provided

    “comprehensive” physical examinations to the Insureds in order to create a false basis for their

    charges for the examinations under CPT code 99204, because examinations billable under CPT

    code 99204 are reimbursable at higher rates than examinations that do not require the examining

    physician to provide “comprehensive” physical examinations.

    d.     Misrepresentations Regarding the Extent of Medical Decision-Making

           603.   Pursuant to the CPT Assistant, the use of CPT code 99204 to bill for a patient

    examination represents that the physician who performed the examination engaged in “moderate

    complexity” medical decision-making.

           604.   As set forth above, pursuant to the CPT Assistant, the complexity of medical

    decision-making is measured by: (i) the number of diagnoses and/or the number of management

    options to be considered; (ii) the amount and/or complexity of medical records, diagnostic tests,

    and other information that must be retrieved, reviewed, and analyzed; and (iii) the risk of

    significant complications, morbidity, mortality, as well as co-morbidities associated with the

    patient’s presenting problems, the diagnostic procedures, and/or the possible management

    options.

           605.   As set forth above, and in Exhibit “3”, Beacon, Herrera, and Formisano billed for

    all of their putative initial patient examinations using CPT code 99204, and thereby represented




                                                  173
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 174 of 230



    that Formisano engaged in some genuine, moderate-complexity medical decision-making during

    the initial examinations.

           606.    In actuality, however, the purported initial examinations did not involve any

    legitimate medical decision-making at all.

           607.    First, in Beacon, Herrera, and Formisano’s claims for initial examinations

    identified in Exhibit “3”, the initial examinations did not involve the retrieval, review, or analysis

    of any medical records, diagnostic tests, or other information.

           608.    When the Insureds in the claims identified in Exhibit “3” presented to Beacon for

    “treatment”, they did not arrive with any medical records.

           609.    Furthermore, prior to the initial examinations, Beacon neither requested any

    medical records from any other providers, nor conducted any complex diagnostic tests beyond

    the basic range of motion and muscle strength testing that is attendant to any physical

    examination.

           610.    Second, in Beacon, Herrera, and Formisano’s claims for initial examinations

    identified in Exhibit “3”, there was no risk of significant complications or morbidity – much less

    mortality – from the Insureds’ minor soft-tissue injury complaints, to the extent that they ever

    had any complaints arising from automobile accidents at all.

           611.    Nor, by extension, was there any risk of significant complications, morbidity, or

    mortality from the diagnostic procedures or treatment options provided by the Beacon

    Defendants, to the extent that the Beacon Defendants provided any such diagnostic procedures or

    treatment options in the first instance.

           612.    In virtually every one of the claims identified in Exhibit “3”, any diagnostic

    procedures and “treatments” that the Beacon Defendants actually provided were limited to a



                                                     174
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 175 of 230



    series of medically unnecessary follow-up examinations and physical therapy treatments, none of

    which was health- or life-threatening if properly administered.

           613.    Third, in Beacon, Herrera, and Formisano’s claims for initial examinations

    identified in Exhibit “3”, Formisano did not consider any significant number of diagnoses or

    treatment options for Insureds during the initial examinations.

           614.    Rather, to the extent that the initial examinations were conducted in the first

    instance, Beacon and Formisano – at the direction of Herrera – provided a nearly identical, pre-

    determined “diagnosis” for every Insured, and prescribed a virtually identical course of treatment

    for every Insured.

           615.    Specifically, in the claims identified in Exhibit “3”, during the initial

    examinations the Insureds did not report any continuing medical problems that legitimately could

    be traced to an underlying automobile accident.

           616.    Even so, Beacon, Herrera, and Formisano prepared initial examination reports in

    which they provided phony, boilerplate sprain/strain “diagnoses” to virtually every Insured.

           617.    Then, based upon these phony “diagnoses”, Beacon, Herrera, and Formisano

    directed every Insured to return to Beacon five times each week for medically unnecessary

    physical therapy during the first three weeks of “treatment”.

           618.    As set forth above, there are a substantial number of variables that can affect

    whether, how, and to what extent an individual is injured in a given automobile accident.

           619.    An individual’s age, height, weight, general physical condition, location within

    the vehicle, and the location of the impact all will affect whether, how, and to what extent an

    individual is injured in a given automobile accident.




                                                   175
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 176 of 230



           620.    As set forth above, in the claims identified in Exhibit “3”, virtually all of the

    Insureds whom the Beacon Defendants purported to treat were involved in relatively minor

    accidents, to the extent that they were involved in any actual accidents at all.

           621.    It is extremely improbable that any two or more Insureds involved in any one of

    the minor automobile accidents in the claims identified in Exhibit “3” would suffer substantially

    identical injuries as the result of their accidents, or require a substantially identical course of

    treatment.

           622.    It likewise is improbable – to the point of impossibility – that any two or more

    Insureds involved in any one of the minor automobile accidents in the claims identified in

    Exhibit “3” would present for an initial examination with substantially identical symptoms, and

    receive substantially identical diagnoses, requiring a substantially identical course of treatment,

    on the exact same date after their underlying automobile accident.

           623.    Even so, in keeping with the fact that these putative “diagnoses” were phony, and

    in keeping with the fact that their putative initial examinations involved no actual medical

    decision-making at all, Beacon and Formisano – at the direction of Herrera –issued substantially

    identical, phony “diagnoses”, on the same date, to more than one Insured involved in a single

    accident, and recommended a substantially identical course of medically unnecessary

    “treatment” to the Insureds.

           624.    Specifically, on June 2, 2017, two Insureds – RA and DM – were involved in the

    same automobile accident. Thereafter – incredibly – both RA and DM presented at Beacon for

    initial examinations by Formisano on the exact same date, June 5, 2017.

           625.    RA and DM were different ages, in different physical conditions, located in

    different positions in the vehicle, and experienced the impact from different positions in the



                                                    176
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 177 of 230



    vehicle. To the extent that RA and DM suffered any injuries at all in their accident, the injuries

    were different.

           626.       Even so, at the conclusion of the purported initial examinations, Beacon and

    Formisano – at the direction of Herrera – provided RA and DM with substantially identical

    sprain/strain “diagnoses”, and recommended a substantially identical course of medically

    unnecessary physical therapy treatment to both of them.

           627.       What is more, and in keeping with the fact that the “diagnoses” and “treatment

    recommendations” that Beacon and Formisano provided to RA and DM were pre-determined

    and phony, Beacon and Formisano stopped treating RA and DM on the same date, September 29,

    2017. This, despite the fact that any injuries they actually did experience in their accident would

    have resolved differently over the four months when they purportedly were treating at Beacon.

           628.       Beacon, Herrera, and Formisano routinely inserted these false “diagnoses” in their

    initial examination reports in order to create the false impression that the initial examinations

    required some legitimate medical decision-making, and in order to create a false justification for

    the other Fraudulent Services that the Beacon Defendants purported to provide to the Insureds,

    including medically unnecessary follow-up examinations and physical therapy services.

           629.       In keeping with the fact that Beacon, Herrera, and Formisano routinely inserted

    false “diagnoses” in their initial examination reports in order to create the false impression that

    the initial examinations required some legitimate medical decision-making, for every one of the

    Insureds in the claims identified in Exhibit “3”, Beacon and Formisano – at the direction of

    Herrera – diagnosed the Insureds with virtually identical neck and back injuries, and inserted into

    virtually every initial examination report the following language: “[t]his is a medical emergency

    condition! The patient is experiencing excruciating pain and discomfort!”



                                                     177
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 178 of 230



           630.    It is extremely improbable that every one of the Insureds in the claims identified

    in Exhibit “3” would – during their initial examinations – report the same “excruciating” levels

    of accident-related pain in their neck, back, or extremities.

           631.    It is even more improbable – to the point of impossibility – that this would occur

    over and over again, in the context of minor automobile accidents that could not possibly have

    caused such severe levels of pain.

           632.    Beacon, Herrera, and Formisano inserted this false information in their initial

    examination reports despite the fact that the minor underlying accidents did not and could not

    possibly have caused such consistent, high levels of pain in the Insureds, much less to more than

    one Insured involved in a single accident.

           633.    For example:

           (i)     On January 25, 2017, an Insured named MB was involved in an automobile
                   accident. In keeping with the fact that MB was not seriously injured in the
                   accident, MB did not visit any hospital following the accident, and did not seek
                   any treatment of any kind for a week after the accident. To the extent that MB
                   suffered any health problems at all as the result of his accident, they were of low
                   severity. Even so, following a purported initial examination of MB by Formisano
                   on February 1, 2017, Beacon and Formisano – at Herrera’s direction – falsely
                   reported that MB was suffering from “excruciating pain and discomfort” and that
                   his condition constituted an “medical emergency condition”.

           (ii)    On May 19, 2017, an Insured named HF was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, that HF’s vehicle was functional following the
                   accident, and that no one was injured in the accident. In keeping with the fact that
                   HF was not seriously injured in the accident, HF did not visit any hospital
                   following the accident. To the extent that HF suffered any health problems at all
                   as the result of her minor accident, they were of low severity. Even so, following
                   a purported initial examination of HF by Formisano on May 25, 2017, Beacon
                   and Formisano – at Herrera’s direction – falsely reported that HF was suffering
                   from “excruciating pain and discomfort” and that her condition constituted an
                   “medical emergency condition”.

           (iii)   On June 2, 2017, an Insured named DM was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a


                                                    178
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 179 of 230



                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that DM was not seriously injured in the accident, DM did
                   not visit any hospital following the accident. To the extent that DM suffered any
                   health problems at all as the result of her minor accident, they were of low
                   severity. Even so, following a purported initial examination of DM by Formisano
                   on June 5, 2017, Beacon and Formisano – at Herrera’s direction – falsely reported
                   that DM was suffering from “excruciating pain and discomfort” and that her
                   condition constituted an “medical emergency condition”.

           (iv)    On June 2, 2017, an Insured named RA was involved in the same minor
                   automobile accident as DM. The contemporaneous police report indicated that the
                   accident was a low-speed, low-impact collision, and that no one was injured in the
                   accident. In keeping with the fact that RA was not seriously injured in the
                   accident, RA did not visit any hospital following the accident. To the extent that
                   RA suffered any health problems at all as the result of her minor accident, they
                   were of low severity. Even so, following a purported initial examination of RA by
                   Formisano on June 5, 2017, Beacon and Formisano – at Herrera’s direction –
                   falsely reported that RA, like DM, who was involved the same accident, was
                   suffering from “excruciating pain and discomfort” and that her condition
                   constituted an “medical emergency condition”.

           634.    In every claim for initial examinations identified in Exhibit “3”, Beacon, Herrera,

    and Formisano falsely reported that the Insureds suffered from the same severe pain in their

    neck, back, and extremities, that it was a “medical emergency condition!”, and that the Insureds

    were experiencing “excruciating pain and discomfort”.

           635.    Beacon, Herrera, and Formisano routinely inserted this false information in their

    initial examination reports in order to create the false impression that the initial examinations

    required some legitimate medical decision-making, and in order to create a false justification for

    the other Fraudulent Services that the Beacon Defendants purported to provide to the Insureds,

    including medically unnecessary follow-up examinations and physical therapy services.

           636.    To the extent that the Insureds in the claims identified in Exhibit “3” ever had any

    genuine medical problems at all as the result of their minor automobile accidents, the problems

    virtually always were limited to ordinary sprains or strains of the back, neck, or extremities.

           637.    The diagnosis and treatment of these ordinary sprains and strains did not require


                                                    179
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 180 of 230



    any “moderate complexity” medical decision-making on the part of Formisano or anyone else.

           638.    To the contrary, and as set forth above, Formisano did not engage in any

    legitimate medical decision-making at all in connection with the initial examinations in the

    claims identified in Exhibit “3”, because the purported “results” of the examinations were pre-

    determined, phony, and designed to provide a false justification for the laundry-list of other

    Fraudulent Services that the Beacon Defendants purported to provide.

           639.    In the claims for initial examinations identified in Exhibit “3”, Beacon, Herrera,

    and Formisano routinely falsely represented that the initial examinations involved medical

    decision-making of low complexity in order to provide a false basis to bill for the initial

    examinations under CPT code 99204, because CPT code 99204 is reimbursable at a higher rate

    than examinations that do not require moderate complexity medical decision-making.

           640.    In the claims for initial examinations identified in Exhibit “3”, Beacon, Herrera,

    and Formisano routinely fraudulently misrepresented that the examinations were lawfully

    provided and reimbursable, when in fact they were neither lawfully provided nor reimbursable,

    because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentment;

           (ii)    the charges for the putative examinations misrepresented the nature and extent of
                   the examinations; and

           (iii)   Beacon never was eligible to collect PIP Benefits in connection with the
                   examinations in the first instance, inasmuch as it unlawfully was operated without
                   a legitimate medical director.

           641.    In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at Beacon – did not, and could not have, “[c]onduct[ed] systematic reviews of



                                                  180
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 181 of 230



    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

            642.    Had Formisano actually fulfilled his statutory role as medical director at Beacon,

    he would have noted – among other things – that the Beacon Defendants routinely fraudulently

    represented in Beacon’s billing that the putative initial examinations were legitimately and

    lawfully performed.

            643.    Formisano failed to do so, because he never actually served as a legitimate

    medical director at Beacon in the first instance.

    (ii)    The Fraudulent Charges for Follow-Up Examinations at Beacon

            644.    In addition to their fraudulent initial examinations, Beacon, Herrera, and

    Formisano virtually always purported to subject each of the Insureds in the claims identified in

    Exhibit “3” to multiple, fraudulent follow-up examination(s) during the course of their fraudulent

    treatment and billing protocol.

            645.    Formisano purported to personally perform virtually all of the follow-up

    examinations in the claims identified in Exhibit “3”.

            646.    As set forth in Exhibit “3”, Beacon, Herrera, and Formisano then billed the

    follow-up examinations to GEICO under: (i) CPT code 99213, virtually always resulting in

    charges of $246.94 for each follow-up examination they purported to provide; or (ii) CPT code

    99214, virtually always resulting in charges of $380.00 for reach follow-up examination they

    purported to provide.

            647.    In the claims for follow-up examinations identified in Exhibit “3”, the charges for

    the follow-up examinations were fraudulent in that they misrepresented Beacon’s eligibility to

    collect PIP Benefits in the first instance.



                                                    181
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 182 of 230



           648.    In fact, and as set forth above, Beacon never was eligible to collect PIP Benefits,

    inasmuch as it was operated in violation of the licensing requirements set forth in the Clinic Act.

           649.    As set forth below, Beacon, Herrera, and Formisano’s charges for the follow-up

    examinations identified in Exhibit “3” also were fraudulent in that they misrepresented the nature

    and extent of the initial examinations.

    a.     Misrepresentations Regarding the Severity of the Insureds’ Presenting Problems

           650.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99214 to

    bill for a follow-up examination typically requires that the patient present with problems of

    moderate to high severity.

           651.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as moderately to highly severe, and thereby justify the use of CPT code

    99214 to bill for a follow-up patient examination.

           652.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might support the use of CPT code 99214 to bill for a follow-up patient

    examination:

           (i)     Office visit for a 68-year-old male with stable angina, two months post
                   myocardial infarction, who is not tolerating one of his medications. (Cardiology)

           (ii)    Office evaluation of 28-year-old patient with regional enteritis, diarrhea and low-
                   grade fever, established patient. (Family Medicine/Internal Medicine)

           (iii)   Weekly office visit for 5FU therapy for an ambulatory established patient with
                   metastatic   colon     cancer   and    increasing   shortness    of    breath.
                   (Hematology/Oncology)

           (iv)    Office visit with 50-year-old female, established patient, diabetic, blood sugar
                   controlled by diet. She now complains of frequency of urination and weight loss,
                   blood sugar of 320 and negative ketones on dipstick. (Internal Medicine)




                                                    182
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 183 of 230



            (v)     Follow-up visit for a 60-year-old male whose post-traumatic seizures have
                    disappeared on medication, and who now raises the question of stopping the
                    medication. (Neurology)

            (vi)    Follow-up office visit for a 45-year-old patient with rheumatoid arthritis on gold,
                    methotrexate, or immunosuppressive therapy. (Rheumatology)

            (vii)   Office evaluation on new onset RLQ pain in a 32-year-old woman, established
                    patient. (Urology/General Surgery/Internal Medicine/Family Medicine)

            (viii) Office visit with 63-year-old female, established patient, with familial polyposis,
                   after a previous colectomy and sphincter sparing procedure, now with tenesmus,
                   mucus, and increased stool frequency. (Colon and Rectal Surgery)

            653.    Accordingly, and as set forth above, pursuant to the CPT Assistant, the

    moderately to highly severe presenting problems that could support the use of CPT code 99214

    to bill for a follow-up patient examination typically are problems that pose a serious threat to the

    patient’s health, or even the patient’s life.

            654.    As set forth above, pursuant to the CPT Assistant, the use of CPT code 99213 to

    bill for a follow-up examination typically requires that the patient present with problems of low

    to moderate severity.

            655.    The CPT Assistant provides various clinical examples of the types of presenting

    problems that qualify as problems of low to moderate severity, and thereby justify the use of

    CPT code 99213 to bill for a follow-up patient examination.

            656.    For example, the CPT Assistant provides the following clinical examples of

    presenting problems that might qualify as problems of low to moderate severity, and therefore

    support the use of CPT code 99213 to bill for a follow-up patient examination:

            (i)     Follow-up visit with 55-year-old male for management of hypertension, mild
                    fatigue, on beta blocker/thiazide regimen. (Family Medicine/Internal Medicine)

            (ii)    Follow-up office visit for an established patient with stable cirrhosis of the liver.
                    (Gastroenterology)



                                                    183
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 184 of 230



            (iii)    Outpatient visit with 37-year-old male, established patient, who is 3 years post
                     total colectomy for chronic ulcerative colitis, presents for increased irritation at
                     his stoma. (General Surgery)

            (iv)     Routine, follow-up office evaluation at a three-month interval for a 77-year-old
                     female with nodular small cleaved-cell lymphoma. (Hematology/Oncology)

            (v)      Follow-up visit for a 70-year-old diabetic hypertensive patient with recent change
                     in insulin requirement. (Internal Medicine/Nephrology)

            (vi)     Quarterly follow-up office visit for a 45-year-old male, with stable chronic
                     asthma, on steroid and bronchodilator therapy. (Pulmonary Medicine)

            (vii)    Office visit with 80-year-old female established patient, for follow-up
                     osteoporosis, status-post compression fractures. (Rheumatology)

            657.     Accordingly, pursuant to the CPT Assistant, the low to moderate severity

    presenting problems that could support the use of CPT code 99213 to bill for a follow-up patient

    examination typically are problems that pose some ongoing, real threat to the patient’s health.

            658.     By contrast, and as set forth above, to the limited extent that the Insureds in the

    claims identified in Exhibit “3” suffered any injuries at all in their minor automobile accidents,

    the injuries were garden-variety soft tissue injuries such as sprains and strains, which were not

    severe at all.

            659.     In keeping with the fact that the Insureds in the claims identified in Exhibit “3”

    almost never suffered any injuries more serious than garden-variety soft tissue injuries such as

    sprains and strains, in the claims identified in Exhibit “3” the Insureds did not seek treatment at

    any hospital as the result of their accidents.

            660.     Furthermore, in the substantial majority of cases, contemporaneous police reports

    indicated that the underlying accidents involved low-speed, low-impact collisions, and that no

    one was seriously injured in the underlying accidents, or injured at all.




                                                     184
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 185 of 230



            661.    As set forth above, ordinary strains and sprains virtually always resolve after a

    short course of conservative treatment such as rest, ice, compression, and elevation, or no

    treatment at all.

            662.    By the time the Insureds in the claims identified in Exhibit “3” presented at

    Beacon for the putative follow-up examinations, the Insureds either did not have any genuine

    presenting problems at all as the result of their minor automobile accidents, or their presenting

    problems were minimal.

            663.    Even so, in the claims for follow-up examinations identified in Exhibit “3”,

    Beacon, Herrera, and Formisano routinely billed for their putative follow-up examinations under

    CPT codes 99213 and 99214, and thereby falsely represented that the Insureds continued to

    suffer from presenting problems of either low to moderate severity or moderate to high severity.

            664.    For example:

            (i)     On June 3, 2016, an Insured named FL was involved in a minor automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, that FL’s vehicle was functional following the
                    accident, and that no one was injured in the accident. In keeping with the fact that
                    FL was not seriously injured in the accident, FL did not visit any hospital
                    following the accident. To the extent that FL suffered any health problems at all
                    as the result of his minor accident, they were of low severity at the outset, and had
                    resolved within a few weeks of the accident. Even so, following purported follow-
                    up examinations of FL on June 28, 2016, July 19, 2016, and August 16, 2016,
                    Beacon, Herrera, and Formisano billed GEICO for the follow-up examinations
                    using CPT code 99213 and thereby falsely represented that FL presented with
                    problems of low to moderate severity. In keeping with the fact that FL had no
                    presenting problems of low to moderate severity, Beacon and Formisano actually
                    stopped treating FL after the purported August 16, 2016 follow-up examination.

            (ii)    On June 3, 2016, an Insured named AM was involved in a minor automobile
                    accident. The contemporaneous police report indicated that the accident was a
                    low-speed, low-impact collision, that AM’s vehicle was functional following the
                    accident, and that no one was injured in the accident. In keeping with the fact that
                    AM was not seriously injured in the accident, AM did not visit any hospital
                    following the accident. To the extent that AM suffered any health problems at all
                    as the result of her minor accident, they were of low severity at the outset, and had


                                                    185
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 186 of 230



                  resolved within a few weeks of the accident. Even so, following purported follow-
                  up examinations of AM on June 28, 2016, July 19, 2016, and August 16, 2016,
                  Beacon, Herrera, and Formisano billed GEICO for the follow-up examinations
                  using CPT code 99213 and thereby falsely represented that AM presented with
                  problems of low to moderate severity. In keeping with the fact that AM had no
                  presenting problems of low to moderate severity, Beacon and Formisano actually
                  stopped treating AM after the purported August 16, 2016 follow-up examination.

          (iii)   On January 25, 2017, an Insured named MB was involved in an automobile
                  accident. In keeping with the fact that MB was not seriously injured in the
                  accident, MB did not visit any hospital following the accident, and did not seek
                  any treatment of any kind for a week after the accident. To the extent that MB
                  suffered any health problems at all as the result of his accident, they were of low
                  severity at the outset, and had resolved within a few weeks of the accident. Even
                  so, following purported follow-up examinations of MB on February 27, 2017 and
                  April 20, 2017, Beacon, Herrera, and Formisano billed GEICO for the follow-up
                  examinations using CPT code 99214 and thereby falsely represented that MB
                  presented with problems of moderate to high severity. In keeping with the fact
                  that MB had no presenting problems of moderate to high severity, Beacon and
                  Formisano actually stopped treating MB after the purported April 20, 2017
                  follow-up examination.

          (iv)    On May 19, 2017, an Insured named HF was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, that HF’s vehicle was functional following the
                  accident, and that no one was injured in the accident. In keeping with the fact that
                  HF was not seriously injured in the accident, HF did not visit any hospital
                  following the accident. To the extent that HF suffered any health problems at all
                  as the result of her minor accident, they were of low severity at the outset, and had
                  resolved within a few weeks of the accident. Even so, following a purported
                  follow-up examination of HF on June 19, 2017, Beacon, Herrera, and Formisano
                  billed GEICO for the follow-up examination using CPT code 99213 and thereby
                  falsely represented that HF presented with problems of low to moderate severity.
                  Then, following a purported follow-up examination of HF on July 25, 2017,
                  Beacon, Herrera, and Formisano billed GEICO for the follow-up examination
                  using CPT code 99214 and thereby falsely represented that HF presented with
                  problems of moderate to high severity, despite the fact that they previously had
                  represented that HF’s presenting problems were of low to moderate severity, and
                  that her condition had improved over the course of treatment. In keeping with the
                  fact that HF had no presenting problems of low to moderate severity, or moderate
                  to high severity, Beacon and Formisano actually stopped treating HF after the
                  purported July 25, 2017 follow-up examination.

          (v)     On June 2, 2017, an Insured named DM was involved in a minor automobile
                  accident. The contemporaneous police report indicated that the accident was a
                  low-speed, low-impact collision, and that no one was injured in the accident. In


                                                  186
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 187 of 230



                   keeping with the fact that DM was not seriously injured in the accident, DM did
                   not visit any hospital following the accident. To the extent that DM suffered any
                   health problems at all as the result of her minor accident, they were of low
                   severity at the outset, and had resolved within a few weeks of the accident. Even
                   so, following purported follow-up examinations of DM on July 17, 2017 and
                   September 29, 2017, Beacon, Herrera, and Formisano billed GEICO for the
                   follow-up examinations using CPT code 99214 and thereby falsely represented
                   that DM presented with problems of moderate to high severity. In keeping with
                   the fact that DM had no presenting problems of moderate to high severity, Beacon
                   and Formisano actually stopped treating DM after the purported September 29,
                   2017 follow-up examination.

           (vi)    On June 2, 2017, an Insured named RA was involved in a minor automobile
                   accident. The contemporaneous police report indicated that the accident was a
                   low-speed, low-impact collision, and that no one was injured in the accident. In
                   keeping with the fact that RA was not seriously injured in the accident, RA did
                   not visit any hospital following the accident. To the extent that RA suffered any
                   health problems at all as the result of her minor accident, they were of low
                   severity at the outset, and had resolved within a few weeks of the accident. Even
                   so, following purported follow-up examinations of RA on July 17, 2017, August
                   17, 2017, and September 29, 2017, Beacon, Herrera, and Formisano billed
                   GEICO for the follow-up examinations using CPT code 99214 and thereby falsely
                   represented that RA presented with problems of moderate to high severity. In
                   keeping with the fact that RA had no presenting problems of moderate to high
                   severity, Beacon and Formisano actually stopped treating RA after the purported
                   September 29, 2017 follow-up examination.

           665.    In all of the claims for follow-up examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano falsely represented that the Insureds presented with problems of either

    low to moderate severity or moderate to high severity, when in fact the Insureds either did not

    have any genuine presenting problems at all as the result of their minor automobile accidents at

    the time of the follow-up examinations, or else their presenting problems were minimal.

           666.    In the claims for follow-up examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano routinely falsely represented that the Insureds presented with problems

    of either low to moderate severity or moderate to high severity in order to create a false basis for

    their charges for the examinations under CPT codes 99213 and 99214, because follow-up




                                                    187
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 188 of 230



    examinations billable under CPT codes 99213 and 99214 are reimbursable at higher rates than

    examinations involving presenting problems of minimal severity, or no severity.

           667.    In the claims for follow-up examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano also routinely falsely represented that the Insureds presented with

    problems of either low to moderate severity or moderate to high severity in order to create a false

    basis for the other Fraudulent Services that the Beacon Defendants purported to provide to the

    Insureds, including additional, medically unnecessary follow-up examinations and physical

    therapy.

    b.     Misrepresentations Regarding the Results of the Follow-Up Examinations

           668.    What is more, pursuant to the CPT Assistant, when Beacon, Herrera, and

    Formisano billed for their putative follow-up examinations under CPT code 99214, they

    represented that Formisano performed at least two of the following three components: (i) took a

    “detailed” patient history; (ii) conducted a “detailed” physical examination; and (iii) engaged in

    medical decision-making of “moderate complexity”.

           669.    Similarly, pursuant to the CPT Assistant, when Beacon, Herrera, and Formisano

    billed for their putative follow-up examinations under CPT code 99213, they represented that

    Formisano performed at least two of the following three components: (i) took an “expanded

    problem focused” patient history; (ii) conducted an “expanded problem focused physical

    examination”; and (iii) engaged in medical decision-making of “low complexity”.

           670.    In actuality, however, in the claims for follow-up examinations identified in

    Exhibit “3”, Formisano did not take any legitimate patient histories, conduct any legitimate

    physical examinations, or engage in any legitimate medical decision-making at all.

           671.    Rather, following their purported follow-up examinations, Beacon and Formisano



                                                   188
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 189 of 230



    – at the direction of Herrera – simply: (i) reiterated the false, boilerplate “diagnoses” they

    previously had provided to the Insureds; and either (ii) referred the Insureds back to Beacon for

    even more medically unnecessary physical therapy services, despite the fact that the Insureds

    purportedly already had received extensive physical therapy services from Beacon that

    supposedly had not been successful in resolving their purported pain symptoms; or (iii)

    discharged the Insureds from “treatment”, to the extent that their PIP Benefits had been

    exhausted.

           672.    In keeping with the fact that the purported “results” of the follow-up examinations

    were pre-determined, and had no legitimate connection to the Insureds’ true medical

    circumstances or presentment, Beacon and Formisano – at the direction of Herrera –

    recommended a substantially identical course of medically unnecessary “treatment” to virtually

    every one of the Insureds identified in Exhibit “3”, irrespective of the Insureds’ actual presenting

    problems, to the extent the Insureds suffered any legitimate injuries at all.

           673.    Specifically, Beacon and Formisano – at the direction of Herrera – directed

    virtually every Insured to receive two to four months of purported “physical therapy” treatments,

    typically consisting of daily physical therapy for the first three weeks of treatment, followed by

    physical therapy four times per week for the subsequent four weeks, followed by physical

    therapy three times a week for the final four weeks.

           674.    In addition, Beacon and Formisano – at the direction of Herrera – directed

    virtually every Insured to receive substantially identical types of physical therapy services,

    including: (i) cold/hot packs; (ii) therapeutic exercises and activities; (iii) mechanical traction;

    (iv) paraffin baths; (v) infrared treatment; (vi) contrast baths; (vii) ultrasound; (viii)

    neuromuscular reeducation; and (ix) manual therapy. See Exhibit “3”.



                                                     189
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 190 of 230



           675.    As set forth above, in a legitimate clinical setting, each individual patient’s

    physical therapy schedule, and the specific physical therapy modalities that will be used, must be

    tailored to the specific patient’s circumstances, symptomatology, and presentment.

           676.    In a legitimate clinical setting, the nature of, extent of, and schedule for physical

    therapy is constantly adjusted for each individual patient based on each patient’s treatment

    progress, as assessed during each patient’s follow-up examinations and on an ongoing basis as

    they receive the physical therapy.

           677.    By contrast, at Beacon, the nature and extent of the physical therapy that each

    Insured purportedly received was pre-determined, and had no legitimate connection to the

    Insureds’ individual circumstances, presentment, or progress through the Defendants’ fraudulent

    treatment and billing protocol.

           678.    The phony “follow-up examinations” that Beacon, Herrera, and Formisano

    purported to provide the Insureds in the claims identified in Exhibit “3” therefore were medically

    useless, and played no legitimate role in the treatment or care of the Insureds, because the

    putative “results” of the examinations were pre-determined to comport with the medically

    unnecessary treatment plan that was pre-determined for each Insured from the moment they

    walked into Beacon’s offices.

           679.    In the claims for follow-up examinations identified in Exhibit “3”, Beacon,

    Herrera, and Formisano routinely fraudulently misrepresented that the examinations were

    lawfully provided and reimbursable, when in fact they were neither lawfully provided nor

    reimbursable, because:

           (i)     the putative examinations were illusory, with outcomes that were pre-determined
                   to result in substantially-identical, phony “diagnoses” and treatment
                   recommendations, regardless of the Insureds’ true individual circumstances and
                   presentment;


                                                   190
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 191 of 230




            (ii)    the charges for the putative examinations misrepresented the nature and extent of
                    the examinations; and

            (iii)   Beacon never was eligible to collect PIP Benefits in connection with the
                    examinations in the first instance, inasmuch as it unlawfully was operated without
                    a legitimate medical director.

            680.    In this context, Formisano – who at all relevant times purported to serve as the

    “medical director” at Beacon – did not, and could not have, “[c]onduct[ed] systematic reviews of

    clinic billings to ensure that the billings are not fraudulent or unlawful.” See Fla. Stat. §

    400.9935(1).

            681.    Had Formisano actually fulfilled his statutory role as medical director at Beacon,

    he would have noted – among other things – that the Beacon Defendants routinely fraudulently

    represented in Beacon’s billing that the putative follow-up examinations were legitimately and

    lawfully performed and billed.

            682.    Formisano failed to do so, because he never actually served as a legitimate

    medical director at Beacon in the first instance.

    (iii)   The Fraudulent Charges for Physical Therapy at Beacon

            683.    In addition to the fraudulent initial examinations and follow-up examinations, the

    Beacon Defendants virtually always purported to subject each of the Insureds in the claims

    identified in Exhibit “3” to between two and four months of medically unnecessary physical

    therapy.

            684.    As set forth above, though Formisano falsely purported to personally perform

    virtually all of the physical therapy services in the claims identified in Exhibit “3”, the physical

    therapy services actually were performed by Guerra or other massage therapists associated with

    Beacon, including Fernandez and Ramirez, to the extent that they were even provided at all.



                                                    191
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 192 of 230



            685.      As set forth in Exhibit “3”, the Beacon Defendants then billed the purported

    physical therapy services to GEICO under:

            (i)       CPT code 97010 for putative hot/cold pack treatments, resulting in a charge of
                      $50.00 for each round of hot/cold pack treatments they purported to provide;

            (ii)      CPT code 97012, for putative mechanical traction therapy, resulting in a charge of
                      $75.00 for each round of mechanical traction therapy they purported to provide;

            (iii)     HCPCS code G0283, for putative electrical stimulation, resulting in a charge of
                      $55.00 for each round of electrical stimulation they purported to provide;

            (iv)      CPT code 97026, for putative infrared therapy, resulting in a charge of $38.34 for
                      each round of infrared therapy they purported to provide;

            (v)       CPT code 97034, for putative contrast bath therapy, resulting in a charge of
                      $55.00 for each round of contrast bath therapy they purported to provide;

            (vi)      CPT code 97035, for putative ultrasound, resulting in a charge of $55.00 for each
                      round of ultrasound they purported to provide;

            (vii)     CPT code 97039, for putative “vital wrap” treatments, resulting in a charge of
                      $55.00 for each round of “vital wrap” treatments they purported to provide;

            (viii) CPT code 97110, for putative therapeutic exercises, resulting in a charge of
                   $90.00 for each round of therapeutic exercises they purported to provide;

            (ix)      CPT code 97112, for putative neuromuscular reeducation, resulting in a charge of
                      $65.00 for each round of neuromuscular reeducation they purported to provide;
                      and

            (x)       CPT code 97140, for putative manual therapy, resulting in a charge of $80.00 for
                      each round of manual therapy they purported to provide.

            686.      In the claims for physical therapy services identified in Exhibit “3”, the charges

    for the physical therapy services were fraudulent in that they misrepresented Beacon’s eligibility

    to collect PIP Benefits in the first instance.

            687.      In fact, and as set forth above, Beacon never was eligible to collect PIP Benefits,

    inasmuch as it was operated in violation of the licensing and operating requirements set forth in

    the Clinic Act.


                                                      192
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 193 of 230



           688.    What is more, and as set forth above, in the claims for physical therapy services

    identified in Exhibit “3”, the Beacon Defendants falsely represented that the physical therapy

    services lawfully had been performed by Formisano, when in fact they were unlawfully

    performed by Guerra or other massage therapists associated with Beacon, including Fernandez

    and Ramirez, who are not and never have been licensed as physical therapists.

           689.    Additionally, neither Guerra, nor any of the other massage therapists associated

    with Beacon, were directly supervised by Formisano, or by any other licensed physician

    associated with Beacon, when performing the physical therapy services identified in Exhibit “3”.

           690.    As set forth above, prior to January 1, 2013, the No-Fault Law permitted health

    care services providers to collect PIP Benefits for massage therapy, so long as – among other

    things – the massage therapy was “provided, supervised, ordered, or prescribed” by a licensed

    physician, chiropractor, or dentist, or was provided in a properly licensed or accredited

    institutional setting. See 2012 Fla. ALS 197.

           691.    However – and again, as set forth above – in response to rampant PIP fraud

    involving massage therapists and massage, the No-Fault Law was amended, effective January 1,

    2013, to prohibit PIP reimbursement for massage or for services provided by massage therapists.

    See 2012 Fla. ALS 197; see also Fla. Stat. § 627.736(1)(a)(5).

           692.    What is more, pursuant to Florida law, massage therapists cannot lawfully

    perform physical therapy services unless they also are licensed as physical therapists. See Fla.

    Stat. § 486.028.

           693.    As a result, beginning in early 2017, the Beacon Defendants began to falsely list

    Formisano as the treating provider on almost every single bill for almost every single service that




                                                    193
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 194 of 230



    they purported to provide through Beacon, including almost every individual physical therapy

    service that was billed through Beacon to GEICO.

           694.    In fact, and as set forth above, Formisano did not perform any of the physical

    therapy services that were billed through Beacon to GEICO and other insurers, including but not

    limited to the services billed through Beacon between early 2017 and the present.

           695.    Formisano was approximately 72 years old in 2016, approximately 73 years old in

    2017, and was advanced in age during this period.

           696.    What is more, and as set forth above, during his putative service as the phony

    “medical director” at Beacon, Formisano simultaneously was purporting to serve as “medical

    director” at a host of other clinics, including DG Esthetic, Delta, DA Health, Alternative

    Medical, and Omega Therapy, and was purporting to treat patients at numerous other practices,

    as well.

           697.    Formisano could not physically have performed, or even supervised, the massive

    number of physical therapy services that were billed through Beacon to GEICO since early 2017.

           698.    Even so, the Beacon Defendants routinely falsely represented in the billing they

    submitted through DG Esthetic to GEICO for physical therapy services after late 2013 that

    Formisano personally performed the underlying physical therapy services, when in fact the

    services unlawfully had been performed by Mejias or other unsupervised massage therapists

    associated with DG Esthetic, to the extent that they were performed at all.

           699.    As set forth above, in order for a health care service to be eligible for PIP

    reimbursement, it must be “lawfully” provided. See Fla. Stat. § 627.736.

           700.    Pursuant to the No-Fault Law, “lawful” or “lawfully” means “in substantial

    compliance with all relevant applicable criminal, civil, and administrative requirements of state



                                                   194
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 195 of 230



    and federal law related to the provision of medical services or treatment.” See Fla. Stat. §

    627.732.

            701.   In each of the claims for physical therapy services identified in Exhibit “3”, the

    Beacon Defendants falsely represented that the services were lawfully provided and eligible for

    PIP reimbursement.

            702.   In fact, in the claims for physical therapy services identified in Exhibit “3”, the

    services were not lawfully provided, inasmuch as: (i) the putative physical therapy services were

    performed – to the extent that they were performed at all – by Guerra or other unsupervised

    massage therapists associated with Beacon, who were individuals who were not licensed to

    practice physical therapy; and (ii) the Beacon Defendants deliberately misrepresented the

    identities of the individuals who purported to perform the physical therapy services in their

    billing for the physical therapy services, in a calculated attempt to induce GEICO to pay the

    unreimbursable charges.

    (iv)    The Fraudulent Billing for Independent Contractor Services at Becon

            703.   As set forth above, under Florida law, a healthcare provider may not receiver PIP

    Benefits for services it does not render or for services rendered by an independent contractor on

    its behalf.

            704.   However, to the extent that Beacon’s billed-for services in the claims identified in

    Exhibit “1” were rendered in the first instance, they were rendered exclusively by independent

    contractors.

            705.   For instance, Guerra – who secretly and unlawfully rendered many of the physical

    therapy services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather than a

    W-2.



                                                   195
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 196 of 230



           706.    In keeping with the fact that Guerra was an independent contractor rather than an

    actual employee of Beacon, Beacon failed to withhold federal or city taxes on Guerra’s behalf,

    and paid no employee benefits to or for Guerra.

           707.    Moreover, neither Herrera, Formisano, nor any other individual associated with

    Beacon ever provided Guerra with any legitimate supervision or oversight in the course of

    Guerra’s purported duties at Beacon.

           708.    Similarly, Formisano – who fraudulently purported to have performed virtually all

    of the billed-for services in the claims identified in Exhibit “1” – was paid on a 1099 basis rather

    than a W-2.

           709.    In keeping with the fact that Formisano was an independent contractor rather than

    an actual employee of Beacon, Beacon failed to withhold federal or city taxes on Formisano’s

    behalf, and paid no employee benefits to or for Formisano.

            710.   Because neither Formisano, who falsely purported to render virtually all of the

    services at Beacon, nor Guerra – who secretly and unlawfully rendered many of the services at

    Beacon, to the extent they were rendered at all – was an employee of Beacon, Beacon never had

    any right to bill for or collect PIP Benefits in connection with their purported services.

           711.    All of the bills in the claims identified in Exhibit “1” falsely represented that the

    underlying services had been rendered by Beacon, inasmuch as they falsely represented that

    Formisano was an employee of Beacon.

           712.    In fact, neither Formisano nor Guerra were ever employees of Beacon, and

    Beacon was therefore ineligible to recover PIP benefits for services purportedly rendered by

    Formisano or Guerra.




                                                     196
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 197 of 230



    III.   The Fraudulent Claims the Defendants Submitted or Caused to be Submitted to
           GEICO

           713.    To support their fraudulent charges, the Defendants systematically submitted or

    caused to be submitted thousands of HCFA-1500 forms and treatment reports through the Clinic

    Defendants to GEICO, containing thousands of individual charges, seeking payment for the

    Fraudulent Services for which the Defendants were not entitled to receive payment.

           714.    The claims that the Defendants submitted or caused to be submitted to GEICO

    were false and misleading in the following, material respects:

           (i)     The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that the Clinic Defendants
                   were in compliance with the Clinic Act and eligible to collect PIP Benefits in the
                   first instance. In fact, the Clinic Defendants never were in compliance with the
                   Clinic Act, and never were eligible to collect PIP Benefits, because they were
                   operated without legitimate medical directors who legitimately fulfilled the
                   statutory requirements applicable to clinic medical directors.

           (ii)    The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that the Fraudulent
                   Services were lawfully provided and eligible for PIP reimbursement. In fact, the
                   Fraudulent Services were not lawfully provided, and were not eligible for PIP
                   reimbursement, because: (a) they were medically unnecessary and provided – to
                   the extent that they were provided at all – pursuant to pre-determined fraudulent
                   protocols designed solely to financially enrich the Defendants, rather than to treat
                   or otherwise benefit the Insureds who purportedly were subjected to them; and (b)
                   in the case of the physical therapy services, because they were provided by
                   unsupervised massage therapists in contravention of Florida law.

           (iii)   The HCFA-1500 forms and treatment reports submitted or caused to be submitted
                   by the Defendants uniformly misrepresented to GEICO that the Fraudulent
                   Services were medically necessary and, in many cases, misrepresented to GEICO
                   that the Fraudulent Services actually were performed. In fact, the Fraudulent
                   Services frequently were not performed at all and, to the extent that they were
                   performed, they were not medically necessary and were performed as part of a
                   pre-determined fraudulent treatment and billing protocol designed solely to
                   financially enrich the Defendants, not to benefit the Insureds who supposedly
                   were subjected to them.




                                                   197
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 198 of 230



            (iv)      The HCFA-1500 forms and treatment reports submitted by and on behalf of the
                      Defendants frequently misrepresented and exaggerated the level of the Fraudulent
                      Services and the nature of the Fraudulent Services that purportedly were provided.

    IV.     The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

            715.      The Defendants were legally and ethically obligated to act honestly and with

    integrity in connection with their performance of the Fraudulent Services and their submission of

    charges to GEICO.

            716.      To induce GEICO to promptly pay the fraudulent charges for the Fraudulent

    Services, the Defendants have systemically concealed their fraud and have gone to great lengths

    to accomplish this concealment.

            717.      For instance, the Defendants knowingly misrepresented and concealed facts

    related to the Clinic Defendants in an effort to prevent discovery that the Clinic Defendants

    lacked legitimate medical directors, and therefore were ineligible to collect PIP Benefits in the

    first instance.

            718.      What is more, the Defendants knowingly misrepresented and concealed facts

    related to the Fraudulent Services in an effort to prevent discovery that the Fraudulent Services

    were being provided – to the extent that they were provided at all – by unsupervised massage

    therapists in contravention of Florida law.

            719.      Furthermore, the Defendants knowingly misrepresented and concealed facts in

    order to prevent GEICO from discovering that the Fraudulent Services were medically

    unnecessary and were performed – to the extent that they were performed at all – pursuant to a

    fraudulent pre-determined protocol designed to maximize the charges that could be submitted,

    not to benefit the Insureds who supposedly were subjected to them.

            720.      Moreover, the Defendants knowingly misrepresented and concealed facts in order



                                                     198
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 199 of 230



    to prevent GEICO from discovering that the Fraudulent Services frequently never were

    performed in the first instance.

           721.    The Defendants have hired law firms to pursue collection of the fraudulent

    charges for the Fraudulent Services from GEICO and other insurers. These law firms routinely

    file expensive and time-consuming litigation against GEICO and other insurers if the charges are

    not promptly paid in full.

           722.    GEICO is under statutory and contractual obligations to promptly and fairly

    process claims within 30 days. The facially-valid documents submitted to GEICO in support of

    the fraudulent charges at issue, combined with the material misrepresentations and acts of

    concealment described above, were designed to and did cause GEICO to rely upon them. As a

    result, GEICO has incurred damages of more than $1,500,000.00.

           723.    Based upon the Defendants’ material misrepresentations and other affirmative

    acts to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

    discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                    FIRST CAUSE OF ACTION
                            Against DA Health, DG Esthetic, and Beacon
                          (Declaratory Judgment – 28 U.S.C. §§ 2201 and 2202)

           724.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-688 above.

           725.    There is an actual case in controversy between GEICO and the Clinic Defendants

    regarding more than $75,000.00 in pending fraudulent claims for the Fraudulent Services that

    have been submitted to GEICO.

           726.    The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because they unlawfully were operated in violation of the Clinic Act’s



                                                    199
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 200 of 230



    medical director and licensing requirements.

            727.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the underlying Fraudulent Services were not lawfully provided.

            728.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the underlying Fraudulent Services were not medically necessary

    and were provided – to the extent that they were provided at all – pursuant to pre-determined

    fraudulent protocols designed solely to financially enrich the Defendants, rather than to treat or

    otherwise benefit the Insureds who purportedly were subjected to them.

            729.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because, in many cases, the Fraudulent Services never were provided in the

    first instance.

            730.      The Clinic Defendants have no right to receive payment for any pending bills

    submitted to GEICO because the billing codes used for the underlying Fraudulent Services

    misrepresented and exaggerated the level of services that purportedly were provided in order to

    inflate the charges submitted to GEICO.

            731.      Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

    Act, 28 U.S.C. §§ 2201 and 2202, declaring that DA Health, DG Esthetic, and Beacon have no

    right to receive payment for any pending bills submitted to GEICO.

                                      SECOND CAUSE OF ACTION
                                      Against Alfonso and Formisano
                                    (Violation of RICO, 18 U.S.C. § 1962(c))

            732.      GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.




                                                     200
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 201 of 230



           733.    DA Health is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           734.    Alfonso and Formisano knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of DA Health’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

    the use of the United States mails to submit or cause to be submitted thousands of fraudulent

    charges on a continuous basis for over three years seeking payments that DA Health was not

    eligible to receive under the No-Fault Law because: (i) DA Health unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to pre-determined fraudulent protocols designed solely to financially enrich the DA

    Health Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) the Fraudulent Services were provided - to the extent they were provided

    at all – by independent contractors; (v) in many cases, the Fraudulent Services never were

    provided in the first instance; and (vi) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided in

    order to inflate the charges submitted to GEICO.

           735.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”.

           736.    DA Health’s business is racketeering activity, inasmuch as the enterprise exists

    for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are



                                                    201
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 202 of 230



    the regular way in which Alfonso and Formisano operated DA Health, inasmuch as DA Health

    was not engaged in a legitimate healthcare practice, and acts of mail fraud therefore were

    essential in order for DA Health to function. Furthermore, the intricate planning required to carry

    out and conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as

    does the fact that the DA Health Defendants continue to attempt collection on the fraudulent

    billing submitted through DA Health to the present day.

              737.   DA Health is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by DA Health in pursuit of inherently unlawful goals –

    namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

              738.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $790,000.00 pursuant to the fraudulent bills

    submitted through the DA Health enterprise.

              739.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                      THIRD CAUSE OF ACTION
                                 Against Alfonso, Formisano, and Mejias
                                 (Violation of RICO, 18 U.S.C. § 1962(d))

              740.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.

              741.   DA Health is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.




                                                     202
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 203 of 230



           742.    Alfonso, Formisano, and Mejias are employed by or associated with the DA

    Health enterprise.

           743.    Alfonso, Formisano, and Mejias knowingly have agreed, combined and conspired

    to conduct and/or participate, directly or indirectly, in the conduct of DA Health’s affairs through

    a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

    statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis for over three years seeking

    payments that DA Health was not eligible to receive under the No-Fault Law because: (i) DA

    Health unlawfully was operated in violation of the Clinic Act’s medical director and licensing

    requirements; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the DA Health Defendants, rather than to treat or otherwise benefit the

    Insureds who purportedly were subjected to them; (iv) the Fraudulent Services were provided -

    to the extent they were provided at all – by independent contractors; (v) in many cases, the

    Fraudulent Services never were provided in the first instance; and (vi) the billing codes used for

    the underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           744.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “1”. Each

    such mailing was made in furtherance of the mail fraud scheme.




                                                    203
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 204 of 230



              745.   Alfonso, Formisano, and Mejias knew of, agreed to and acted in furtherance of

    the common and overall objective (i.e., to defraud GEICO and other automobile insurers of

    money) by submitting or facilitating the submission of the fraudulent charges to GEICO.

              746.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $790,000.00 pursuant to the fraudulent bills

    submitted through the DA Health enterprise.

              747.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                     FOURTH CAUSE OF ACTION
                                    Against the DA Health Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

              748.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.

              749.   The DA Health Defendants are actively engaged in trade and commerce in the

    State of Florida.

              750.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

              751.   The DA Health Defendants engaged in unfair, deceptive, and unconscionable acts

    or trade practices in their trade or commerce in the pursuit and execution of their scheme to

    illegally obtain PIP Benefits from GEICO.

              752.   The bills and supporting documents submitted or caused to be submitted by the

    DA Health Defendants to GEICO were fraudulent in that they misrepresented: (i) DA Health’s

    eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were




                                                     204
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 205 of 230



    lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that the

    Fraudulent Services actually were performed in the first instance.

           753.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the DA Health Defendants has been

    materially injurious to GEICO and its Insureds.

           754.    The conduct of the DA Health Defendants was the actual and proximate cause of

    the damages sustained by GEICO.

           755.    The DA Health Defendants’ unfair and deceptive acts have caused GEICO to

    sustain damages of at least $790,000.00.

           756.    By reason of the DA Health Defendants’ conduct, GEICO is also entitled to

    recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                    FIFTH CAUSE OF ACTION
                               Against Alfonso, Formisano, and Mejias
                                  (Under Fla. Stat. 772.103 et. seq.)

           757.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.

           758.    In furtherance of the fraudulent scheme, Alfonso, Formisano, and Mejias

    submitted or caused to be submitted thousands of fraudulent charges through the DA Health

    enterprise to GEICO seeking payment pursuant under automobile insurance policies issued by

    GEICO to Florida Insureds.

           759.    When the billing was submitted, Alfonso, Formisano, and Mejias knew that the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) DA Health unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements, and therefore was not



                                                   205
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 206 of 230



    eligible to collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were not

    lawfully provided, and therefore were not eligible for PIP reimbursement in the first instance; (iii)

    the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the DA Health Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) the Fraudulent Services were provided

    - to the extent they were provided at all – by independent contractors; (v) in many cases, the

    Fraudulent Services never were provided in the first instance; and (vi) the billing codes used for

    the underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           760.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           761.    This pattern of criminal activity resulted in Alfonso, Formisano, and Mejias

    receiving more than $790,000.00 in PIP Benefits to which they were not entitled.

           762.    Alfonso, Formisano, and Mejias’s pattern of criminal activity has caused GEICO

    to sustain damages of at least $790,000.00.

           763.    By reason of Alfonso, Formisano, and Mejias’s conduct, GEICO is also entitled

    to recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and

    court costs pursuant to Fla. Stat. § 772.104.

                                      SIXTH CAUSE OF ACTION
                                    Against the DA Health Defendants
                                         (Common Law Fraud)

           764.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.



                                                     206
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 207 of 230



           765.    The DA Health Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, thousands of fraudulent charges through DA

    Health for the Fraudulent Services.

           341.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that DA Health was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact DA Health never was in compliance with the Clinic Act, and never was eligible to collect

    PIP Benefits, because it was operated without a legitimate medical director; (ii) in every claim,

    the representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, were provided

    by independent contractors, and were not eligible for PIP reimbursement; (iii) in every claim, the

    representation that the Fraudulent Services were medically necessary, when in fact they were not

    medically necessary; and (iv) in many claims, the representation that the Fraudulent Services

    actually were performed, when in many cases they were not actually performed.

           766.    The DA Health Defendants intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

    charges submitted through DA Health that were not reimbursable.

           767.    GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $790,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the DA Health Defendants

    through DA Health.



                                                   207
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 208 of 230



              768.   The DA Health Defendants’ extensive fraudulent conduct demonstrates a high

    degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              769.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                                   SEVENTH CAUSE OF ACTION
                                   Against the DA Health Defendants
                                         (Unjust Enrichment)

              770.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-71, 103-148, 241-245, 250-406, and 713-723, above.

              771.   As set forth above, the DA Health Defendants have engaged in improper,

    unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

              772.   When GEICO paid the bills and charges submitted or caused to be submitted by

    the DA Health Defendants through DA Health, it reasonably believed that it was legally

    obligated to make such payments based on the DA Health Defendants’ improper, unlawful,

    and/or unjust acts.

              773.   The DA Health Defendants have been enriched at GEICO’s expense by GEICO’s

    payments which constituted a benefit that the DA Health Defendants voluntarily accepted

    notwithstanding their improper, unlawful, and unjust billing scheme.

              774.   The DA Health Defendants’ retention of GEICO’s payments violates fundamental

    principles of justice, equity and good conscience.

              775.   By reason of the above, the DA Health Defendants have been unjustly enriched in

    an amount to be determined at trial, but in no event less than $790,000.00.



                                                   208
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 209 of 230



                                   EIGHTH CAUSE OF ACTION
                                    Against Lima and Formisano
                                 (Violation of RICO, 18 U.S.C. § 1962(c))

           776.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

           777.    DG Esthetic is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           778.    Lima and Formisano knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of DG Esthetic’s affairs through a pattern of racketeering activity

    consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon

    the use of the United States mails to submit or cause to be submitted thousands of fraudulent

    charges on a continuous basis for over three years seeking payments that DG Esthetic was not

    eligible to receive under the No-Fault Law because: (i) DG Esthetic unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements; (ii) the underlying

    Fraudulent Services were not lawfully provided; (iii) the underlying Fraudulent Services were

    not medically necessary and were provided – to the extent that they were provided at all –

    pursuant to pre-determined fraudulent protocols designed solely to financially enrich the DG

    Esthetic Defendants, rather than to treat or otherwise benefit the Insureds who purportedly were

    subjected to them; (iv) the Fraudulent Services were provided - to the extent they were provided

    at all – by independent contractors; (v) in many cases, the Fraudulent Services never were

    provided in the first instance; and (vi) the billing codes used for the underlying Fraudulent

    Services misrepresented and exaggerated the level of services that purportedly were provided in

    order to inflate the charges submitted to GEICO.




                                                    209
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 210 of 230



              779.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”.

              780.   DG Esthetic’s business is racketeering activity, inasmuch as the enterprise exists

    for the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are

    the regular way in which Lima and Formisano operated DG Esthetic, inasmuch as DG Esthetic

    was not engaged in a legitimate healthcare practice, and acts of mail fraud therefore were

    essential in order for DG Esthetic to function. Furthermore, the intricate planning required to

    carry out and conceal the predicate acts of mail fraud implies a threat of continued criminal

    activity, as does the fact that the DG Esthetic Defendants continue to attempt collection on the

    fraudulent billing submitted through DG Esthetic to the present day.

              781.   DG Esthetic is engaged in inherently unlawful acts, inasmuch as it continues to

    submit and attempt collection on fraudulent billing submitted to GEICO and other insurers.

    These inherently unlawful acts are taken by DG Esthetic in pursuit of inherently unlawful goals –

    namely, the theft of money from GEICO and other insurers through fraudulent no-fault billing.

              782.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $750,000.00 pursuant to the fraudulent bills

    submitted through the DG Esthetic enterprise.

              783.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.




                                                     210
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 211 of 230



                                    NINTH CAUSE OF ACTION
                                Against Lima, Formisano, and Mejias
                               (Violation of RICO, 18 U.S.C. § 1962(d))

           784.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

           785.    DG Esthetic is an ongoing “enterprise,” as that term is defined in 18 U.S.C. §

    1961(4), that engages in activities that affected interstate commerce.

           786.    Lima, Formisano, and Mejias are employed by or associated with the DG Esthetic

    enterprise.

           787.    Lima, Formisano, and Mejias knowingly have agreed, combined and conspired to

    conduct and/or participate, directly or indirectly, in the conduct of DG Esthetic’s affairs through

    a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

    statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted thousands of fraudulent charges on a continuous basis for over three years seeking

    payments that DG Esthetic was not eligible to receive under the No-Fault Law because: (i) DG

    Esthetic unlawfully was operated in violation of the Clinic Act’s medical director and licensing

    requirements; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the DG Esthetic Defendants, rather than to treat or otherwise benefit the

    Insureds who purportedly were subjected to them; (iv) the Fraudulent Services were provided -

    to the extent they were provided at all – by independent contractors; (v) in many cases, the

    Fraudulent Services never were provided in the first instance; and (vi) the billing codes used for

    the underlying Fraudulent Services misrepresented and exaggerated the level of services that



                                                    211
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 212 of 230



    purportedly were provided in order to inflate the charges submitted to GEICO.

              788.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “2”. Each

    such mailing was made in furtherance of the mail fraud scheme.

              789.   Lima, Formisano, and Mejias knew of, agreed to and acted in furtherance of the

    common and overall objective (i.e., to defraud GEICO and other automobile insurers of money)

    by submitting or facilitating the submission of the fraudulent charges to GEICO.

              790.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $750,000.00 pursuant to the fraudulent bills

    submitted through the DG Esthetic enterprise.

              791.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.

                                     TENTH CAUSE OF ACTION
                                   Against the DG Esthetic Defendants
                                    (Under Fla. Stat. 501.201 et. seq.)

              792.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

              793.   The DG Esthetic Defendants are actively engaged in trade and commerce in the

    State of Florida.

              794.   GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.




                                                     212
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 213 of 230



           795.    The DG Esthetic Defendants engaged in unfair, deceptive, and unconscionable

    acts or trade practices in their trade or commerce in the pursuit and execution of their scheme to

    illegally obtain PIP Benefits from GEICO.

           796.    The bills and supporting documents submitted or caused to be submitted by the

    DG Esthetic Defendants to GEICO were fraudulent in that they misrepresented: (i) DG

    Esthetic’s eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services

    were lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that

    the Fraudulent Services actually were performed in the first instance.

           797.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the DG Esthetic Defendants has been

    materially injurious to GEICO and its Insureds.

           798.    The conduct of the DG Esthetic Defendants was the actual and proximate cause of

    the damages sustained by GEICO.

           799.    The DG Esthetic Defendants’ unfair and deceptive acts have caused GEICO to

    sustain damages of at least $750,000.00.

           800.    By reason of the DG Esthetic Defendants’ conduct, GEICO is also entitled to

    recover costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                                   ELEVENTH CAUSE OF ACTION
                                  Against Lima, Formisano, and Mejias
                                    (Under Fla. Stat. 772.103 et. seq.)

           801.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

           802.    In furtherance of the fraudulent scheme, Lima, Formisano, and Mejias submitted

    or caused to be submitted thousands of fraudulent charges through the DG Esthetic enterprise to



                                                     213
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 214 of 230



    GEICO seeking payment pursuant under automobile insurance policies issued by GEICO to

    Florida Insureds.

           803.    When the billing was submitted, Lima, Formisano, and Mejias knew that the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) DG Esthetic unlawfully was operated in

    violation of the Clinic Act’s medical director and licensing requirements, and therefore was not

    eligible to collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were not

    lawfully provided, and therefore were not eligible for PIP reimbursement in the first instance; (iii)

    the underlying Fraudulent Services were not medically necessary and were provided – to the

    extent that they were provided at all – pursuant to pre-determined fraudulent protocols designed

    solely to financially enrich the DG Esthetic Defendants, rather than to treat or otherwise benefit

    the Insureds who purportedly were subjected to them; (iv) the Fraudulent Services were provided

    - to the extent they were provided at all – by independent contractors; (v) in many cases, the

    Fraudulent Services never were provided in the first instance; and (vi) the billing codes used for

    the underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           804.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           805.    This pattern of criminal activity resulted in Lima, Formisano, and Mejias receiving

    more than $750,000.00 in PIP Benefits to which they were not entitled.

           806.    Lima, Formisano, and Mejias’s pattern of criminal activity has caused GEICO to

    sustain damages of at least $750,000.00.




                                                     214
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 215 of 230



           807.    By reason of Lima, Formisano, and Mejias’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

    costs pursuant to Fla. Stat. § 772.104.

                                   TWELFTH CAUSE OF ACTION
                                  Against the DG Esthetic Defendants
                                        (Common Law Fraud)

           808.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

           809.    The DG Esthetic Defendants intentionally and knowingly made false and

    fraudulent statements of material fact to GEICO and concealed material facts from GEICO in the

    course of submitting, or causing to be submitted, thousands of fraudulent charges through DG

    Esthetic for the Fraudulent Services.

           341.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that DG Esthetic was in

    compliance with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in

    fact DG Esthetic never was in compliance with the Clinic Act, and never was eligible to collect

    PIP Benefits, because it was operated without a legitimate medical director; (ii) in every claim,

    the representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, were provided

    by independent contractors, and were not eligible for PIP reimbursement; (iii) in every claim, the

    representation that the Fraudulent Services were medically necessary, when in fact they were not

    medically necessary; and (iv) in many claims, the representation that the Fraudulent Services

    actually were performed, when in many cases they were not actually performed.




                                                   215
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 216 of 230



              810.   The DG Esthetic Defendants intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

    charges submitted through DG Esthetic that were not reimbursable.

              811.   GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $750,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the DG Esthetic Defendants

    through DG Esthetic.

              812.   The DG Esthetic Defendants’ extensive fraudulent conduct demonstrates a high

    degree of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive

    damages.

              813.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.

                                  THIRTEENTH CAUSE OF ACTION
                                   Against the DG Esthetic Defendants
                                          (Unjust Enrichment)

              814.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-49, 72-86, 103, 149-193, 241-256, 407-556, and 713-723, above.

              815.   As set forth above, the DG Esthetic Defendants have engaged in improper,

    unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

              816.   When GEICO paid the bills and charges submitted or caused to be submitted by

    the DG Esthetic Defendants through DG Esthetic, it reasonably believed that it was legally




                                                    216
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 217 of 230



    obligated to make such payments based on the DG Esthetic Defendants’ improper, unlawful,

    and/or unjust acts.

           817.    The DG Esthetic Defendants have been enriched at GEICO’s expense by

    GEICO’s payments which constituted a benefit that the DG Esthetic Defendants voluntarily

    accepted notwithstanding their improper, unlawful, and unjust billing scheme.

           818.    The DG Esthetic Defendants’ retention of GEICO’s payments violates

    fundamental principles of justice, equity and good conscience.

           819.    By reason of the above, the DG Esthetic Defendants have been unjustly enriched

    in an amount to be determined at trial, but in no event less than $750,000.00.

                                FOURTEENTH CAUSE OF ACTION
                                   Against Herrera and Formisano
                                 (Violation of RICO, 18 U.S.C. § 1962(c))

           820.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

           821.    Beacon is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

    that engages in activities that affected interstate commerce.

           822.    Herrera and Formisano knowingly have conducted and/or participated, directly or

    indirectly, in the conduct of Beacon’s affairs through a pattern of racketeering activity consisting

    of repeated violations of the federal mail fraud statute, 18 U.S.C. § 1341, based upon the use of

    the United States mails to submit or cause to be submitted hundreds of fraudulent charges on a

    continuous basis for over one and a half years seeking payments that Beacon was not eligible to

    receive under the No-Fault Law because: (i) Beacon unlawfully was operated in violation of the

    Clinic Act’s medical director and licensing requirements; (ii) the underlying Fraudulent Services

    were not lawfully provided; (iii) the underlying Fraudulent Services were not medically



                                                    217
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 218 of 230



    necessary and were provided – to the extent that they were provided at all – pursuant to pre-

    determined fraudulent protocols designed solely to financially enrich the Beacon Defendants,

    rather than to treat or otherwise benefit the Insureds who purportedly were subjected to them;

    (iv) the Fraudulent Services were provided - to the extent they were provided at all – by

    independent contractors; (v) in many cases, the Fraudulent Services never were provided in the

    first instance; and (vi) the billing codes used for the underlying Fraudulent Services

    misrepresented and exaggerated the level of services that purportedly were provided in order to

    inflate the charges submitted to GEICO.

           823.    A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”.

           824.    Beacon’s business is racketeering activity, inasmuch as the enterprise exists for

    the purpose of submitting fraudulent charges to insurers. The predicate acts of mail fraud are the

    regular way in which Herrera and Formisano operated Beacon, inasmuch as Beacon was not

    engaged in a legitimate healthcare practice, and acts of mail fraud therefore were essential in

    order for Beacon to function. Furthermore, the intricate planning required to carry out and

    conceal the predicate acts of mail fraud implies a threat of continued criminal activity, as does

    the fact that the Beacon Defendants continue to attempt collection on the fraudulent billing

    submitted through Beacon to the present day.

           825.    Beacon is engaged in inherently unlawful acts, inasmuch as it continues to submit

    and attempt collection on fraudulent billing submitted to GEICO and other insurers. These

    inherently unlawful acts are taken by Beacon in pursuit of inherently unlawful goals – namely,

    the theft of money from GEICO and other insurers through fraudulent no-fault billing.



                                                    218
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 219 of 230



              826.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $50,000.00 pursuant to the fraudulent bills submitted

    through the Beacon enterprise.

              827.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. § 1964(c), and any other relief the Court deems just and

    proper.

                                  FIFTEENTH CAUSE OF ACTION
                                Against Herrera, Formisano, and Guerra
                                (Violation of RICO, 18 U.S.C. § 1962(d))

              828.   GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

              829.   Beacon is an ongoing “enterprise,” as that term is defined in 18 U.S.C. § 1961(4),

    that engages in activities that affected interstate commerce.

              830.   Herrera, Formisano, and Guerra are employed by or associated with the Beacon

    enterprise.

              831.   Herrera, Formisano, and Guerra knowingly have agreed, combined and conspired

    to conduct and/or participate, directly or indirectly, in the conduct of Beacon’s affairs through a

    pattern of racketeering activity consisting of repeated violations of the federal mail fraud statute,

    18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

    submitted hundreds of fraudulent charges on a continuous basis for over one and a half years

    seeking payments that Beacon was not eligible to receive under the No-Fault Law because: (i)

    Beacon unlawfully was operated in violation of the Clinic Act’s medical director and licensing

    requirements; (ii) the underlying Fraudulent Services were not lawfully provided; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent



                                                     219
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 220 of 230



    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the Beacon Defendants, rather than to treat or otherwise benefit the Insureds

    who purportedly were subjected to them; (iv) the Fraudulent Services were provided - to the

    extent they were provided at all – by independent contractors; (v) in many cases, the Fraudulent

    Services never were provided in the first instance; and (vi) the billing codes used for the

    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

              832.   A representative sample of the fraudulent bills and corresponding mailings

    submitted to GEICO that comprise, in part, the pattern of racketeering activity identified through

    the date of this Complaint are described, in part, in the chart annexed hereto as Exhibit “3”. Each

    such mailing was made in furtherance of the mail fraud scheme.

              833.   Herrera, Formisano, and Guerra knew of, agreed to and acted in furtherance of the

    common and overall objective (i.e., to defraud GEICO and other automobile insurers of money)

    by submitting or facilitating the submission of the fraudulent charges to GEICO.

              834.   GEICO has been injured in its business and property by reason of the above-

    described conduct in that it has paid at least $50,000.00 pursuant to the fraudulent bills submitted

    through the Beacon enterprise.

              835.   By reason of its injury, GEICO is entitled to treble damages, costs, and reasonable

    attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deems just and

    proper.




                                                     220
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 221 of 230



                                  SIXTEENTH CAUSE OF ACTION
                                    Against the Beacon Defendants
                                   (Under Fla. Stat. 501.201 et. seq.)

           836.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

           837.    The Beacon Defendants are actively engaged in trade and commerce in the State

    of Florida.

           838.    GEICO and its Insureds are “consumers” as defined by Fla. Stat. 501.203.

           839.    The Beacon Defendants engaged in unfair, deceptive, and unconscionable acts or

    trade practices in their trade or commerce in the pursuit and execution of their scheme to illegally

    obtain PIP Benefits from GEICO.

           840.    The bills and supporting documents submitted or caused to be submitted by the

    Beacon Defendants to GEICO were fraudulent in that they misrepresented: (i) Beacon’s

    eligibility to collect PIP Benefits in the first instance; (ii) that the Fraudulent Services were

    lawfully provided; (iii) that the Fraudulent Services were medically necessary; and (iv) that the

    Fraudulent Services actually were performed in the first instance.

           841.    Such acts and practices offend public policy and are immoral, unethical,

    oppressive, and unscrupulous. Additionally, the conduct of the Beacon Defendants has been

    materially injurious to GEICO and its Insureds.

           842.    The conduct of the DA Health Defendants was the actual and proximate cause of

    the damages sustained by GEICO.

           843.    The Beacon Defendants’ unfair and deceptive acts have caused GEICO to sustain

    damages of at least $50,000.00.




                                                    221
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 222 of 230



           844.    By reason of the Beacon Defendants’ conduct, GEICO is also entitled to recover

    costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2).

                               SEVENTEENTH CAUSE OF ACTION
                               Against Herrera, Formisano, and Guerra
                                  (Under Fla. Stat. 772.103 et. seq.)

           845.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

           846.    In furtherance of the fraudulent scheme, Herrera, Formisano, and Guerra

    submitted or caused to be submitted hundreds of fraudulent charges through the Beacon

    enterprise to GEICO seeking payment pursuant under automobile insurance policies issued by

    GEICO to Florida Insureds.

           847.    When the billing was submitted, Herrera, Formisano, and Guerra knew that the

    billing contained false and misleading information concerning facts material to the claims for

    which reimbursement was being sought in that: (i) Beacon unlawfully was operated in violation

    of the Clinic Act’s medical director and licensing requirements, and therefore was not eligible to

    collect PIP Benefits in the first instance; (ii) the underlying Fraudulent Services were not lawfully

    provided, and therefore were not eligible for PIP reimbursement in the first instance; (iii) the

    underlying Fraudulent Services were not medically necessary and were provided – to the extent

    that they were provided at all – pursuant to pre-determined fraudulent protocols designed solely

    to financially enrich the Beacon Defendants, rather than to treat or otherwise benefit the Insureds

    who purportedly were subjected to them; (iv) the Fraudulent Services were provided - to the

    extent they were provided at all – by independent contractors; (v) in many cases, the Fraudulent

    Services never were provided in the first instance; and (v) the billing codes used for the




                                                    222
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 223 of 230



    underlying Fraudulent Services misrepresented and exaggerated the level of services that

    purportedly were provided in order to inflate the charges submitted to GEICO.

           848.    These knowing and intentional acts constitute a pattern of criminal activity, in that

    said acts constitute insurance fraud in violation of Fla. Stat. § 817.234(1)(a).

           849.    This pattern of criminal activity resulted in Herrera, Formisano, and Guerra

    receiving more than $50,000.00 in PIP Benefits to which they were not entitled.

           850.    Herrera, Formisano, and Guerra’s pattern of criminal activity has caused GEICO

    to sustain damages of at least $50,000.00.

           851.    By reason of Herrera, Formisano, and Guerra’s conduct, GEICO is also entitled to

    recover threefold the actual damages it actually sustained, reasonable attorney’s fees, and court

    costs pursuant to Fla. Stat. § 772.104.

                                 EIGHTEENTH CAUSE OF ACTION
                                    Against the Beacon Defendants
                                       (Common Law Fraud)

           852.    GEICO incorporates, as though fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

           853.    The Beacon Defendants intentionally and knowingly made false and fraudulent

    statements of material fact to GEICO and concealed material facts from GEICO in the course of

    submitting, or causing to be submitted, hundreds of fraudulent charges through Beacon for the

    Fraudulent Services.

           341.    The false and fraudulent statements of material fact and acts of fraudulent

    concealment include: (i) in every claim, the representation that that Beacon was in compliance

    with the Clinic Act and eligible to collect PIP Benefits in the first instance, when in fact Beacon

    never was in compliance with the Clinic Act, and never was eligible to collect PIP Benefits,



                                                     223
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 224 of 230



    because it was operated without a legitimate medical director; (ii) in every claim, the

    representation that the Fraudulent Services were lawfully provided and eligible for PIP

    reimbursement, when in fact the Fraudulent Services were not lawfully provided, were provided

    by independent contractors, and were not eligible for PIP reimbursement; (iii) in every claim, the

    representation that the Fraudulent Services were medically necessary, when in fact they were not

    medically necessary; and (iv) in many claims, the representation that the Fraudulent Services

    actually were performed, when in many cases they were not actually performed.

              854.   The Beacon Defendants intentionally made the above-described false and

    fraudulent statements and concealed material facts in a calculated effort to induce GEICO to pay

    charges submitted through Beacon that were not reimbursable.

              855.   GEICO justifiably relied on these false and fraudulent representations and acts of

    fraudulent concealment, and as a proximate result has been injured in its business and property

    by reason of the above-described conduct in that it has paid at least $50,000.00 pursuant to the

    fraudulent bills that were submitted or caused to be submitted by the Beacon Defendants through

    Beacon.

              856.   The Beacon Defendants’ extensive fraudulent conduct demonstrates a high degree

    of moral turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

              857.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

    punitive damages, together with interest and costs, and any other relief the Court deems just and

    proper.




                                                    224
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 225 of 230



                                NINETEENTH CAUSE OF ACTION
                                  Against the Beacon Defendants
                                      (Unjust Enrichment)

            858.   GEICO incorporates, as fully set forth herein, each and every allegation in

    paragraphs 1-49, 87-103, 194-245, 250-256, and 557-723, above.

            859.   As set forth above, the Beacon Defendants have engaged in improper, unlawful,

    and/or unjust acts, all to the harm and detriment of GEICO.

            860.   When GEICO paid the bills and charges submitted or caused to be submitted by

    the Beacon Defendants through Beacon, it reasonably believed that it was legally obligated to

    make such payments based on the Beacon Defendants’ improper, unlawful, and/or unjust acts.

            861.   The Beacon Defendants have been enriched at GEICO’s expense by GEICO’s

    payments which constituted a benefit that the Beacon Defendants voluntarily accepted

    notwithstanding their improper, unlawful, and unjust billing scheme.

            862.   The Beacon Defendants’ retention of GEICO’s payments violates fundamental

    principles of justice, equity and good conscience.

            863.   By reason of the above, the Beacon Defendants have been unjustly enriched in an

    amount to be determined at trial, but in no event less than $50,000.00.

                                            JURY DEMAND

            864.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by

    jury.

            WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

    Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

    entered in their favor:




                                                   225
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 226 of 230



           A.      On the First Cause of Action against DA Health, DG Esthetic, and Beacon, for a

    declaration pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that DA

    Health, DG Esthetic, and Beacon have no right to receive payment for any pending bills

    submitted to GEICO;

           B.      On the Second Cause of Action against Alfonso and Formisano, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $790,000.00,

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           C.      On the Third Cause of Action against Alfonso, Formisano, and Mejias,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $790,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

           D.      On the Fourth Cause of Action against DA Health, Alfonso, Formisano, and

    Mejias, compensatory damages in an amount to be determined at trial but in excess of

    $790,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           E.      On the Fifth Cause of Action against Alfonso, Formisano, and Mejias,

    compensatory damages in an amount to be determined at trial but in excess of $790,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           F.      On the Sixth Cause of Action against DA Health, Alfonso, Formisano, and

    Mejias, compensatory damages in an amount to be determined at trial but in excess of

    $790,000.00, together with punitive damages, costs, interest and such other and further relief as

    this Court deems just and proper;



                                                   226
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 227 of 230



           G.      On the Seventh Cause of Action against DA Health, Alfonso, Formisano, and

    Mejias, more than $790,000.00 in compensatory damages, plus costs and interest and such other

    and further relief as this Court deems just and proper;

           H.      On the Eighth Cause of Action against Lima and Formisano, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $750,000.00,

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           I.      On the Ninth Cause of Action against Lima, Formisano, and Mejias,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $750,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

           J.      On the Tenth Cause of Action against DG Esthetic, Lima, Formisano, and Mejias,

    compensatory damages in an amount to be determined at trial but in excess of $750,000.00,

    together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           K.      On the Eleventh Cause of Action against Lima, Formisano, and Mejias,

    compensatory damages in an amount to be determined at trial but in excess of $750,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           L.      On the Twelfth Cause of Action against DG Esthetic, Lima, Formisano, and

    Mejias, compensatory damages in an amount to be determined at trial but in excess of

    $750,000.00, together with punitive damages, costs, interest and such other and further relief as

    this Court deems just and proper;




                                                    227
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 228 of 230



           M.      On the Thirteenth Cause of Action against DG Esthetic, Lima, Formisano, and

    Mejias, more than $750,000.00 in compensatory damages, plus costs and interest and such other

    and further relief as this Court deems just and proper;

           N.      On the Fourteenth Cause of Action against Herrera and Formisano, compensatory

    damages in favor of GEICO in an amount to be determined at trial but in excess of $50,000.00,

    together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. §

    1964(c) plus interest;

           O.      On the Fifteenth Cause of Action against Herrera, Formisano, and Guerra,

    compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of

    $50,000.00, together with treble damages, costs, and reasonable attorneys’ fees pursuant to 18

    U.S.C. § 1964(c) plus interest;

           P.      On the Sixteenth Cause of Action against Beacon, Herrera, Formisano, and

    Guerra, compensatory damages in an amount to be determined at trial but in excess of

    $50,000.00, together with costs and reasonable attorneys’ fees pursuant to Fla. Stat. 501.211(2);

           Q.      On the Seventeenth Cause of Action against Herrera, Formisano, and Guerra,

    compensatory damages in an amount to be determined at trial but in excess of $50,000.00,

    together with treble damages, reasonable attorney’s fees, and court costs pursuant to Fla. Stat.

    772.104;

           R.      On the Eighteenth Cause of Action against Beacon, Herrera, Formisano, and

    Guerra, compensatory damages in an amount to be determined at trial but in excess of

    $50,000.00, together with punitive damages, costs, interest and such other and further relief as

    this Court deems just and proper; and




                                                    228
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 229 of 230



             S.     On the Nineteenth Cause of Action against Beacon, Herrera, Formisano, and

    Guerra, more than $50,000.00 in compensatory damages, plus costs and interest and such other

    and further relief as this Court deems just and proper.

    Dated:          November 20, 2018
                                                      /s/ John P. Marino
                                                      John P. Marino (FBN 814539)
                                                      Lindsey R. Trowell (FBN 678783)
                                                      Kristen Wenger (FBN 92136)
                                                      SMITH, GAMBRELL & RUSSELL, LLP
                                                      50 North Laura Street, Suite 2600
                                                      Jacksonville, Florida 32202
                                                      Phone: (904) 598-6100
                                                      Facsimile: (904) 598-6204
                                                      ltrowell@sgrlaw.com
                                                      jmarino@sgrlaw.com
                                                      kbracken @sgrlaw.com

                                                      /s/ Max Gershenoff
                                                      Barry I. Levy (admitted pro hac vice)
                                                      Max Gershenoff (admitted pro hac vice)
                                                      Michael Vanunu (admitted pro hac vice)
                                                      RIVKIN RADLER LLP
                                                      926 RXR Plaza
                                                      Uniondale, New York 11550
                                                      Phone: (516) 357-3000
                                                      Facsimile: (516) 357-3333
                                                      barry.levy@rivkin.com
                                                      max.gershenoff@rivkin.com
                                                      michael.vanunu@rivkin.com

                                                      Attorneys for Plaintiffs

                                      CERTIFICATE OF SERVICE

             I certify that on November 20, 2018, I electronically filed the foregoing document with the

    Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to the

    counsel of record on the attached service list.


                                                             /s/ John P. Marino
                                                             Attorney


                                                       229
Case 1:18-cv-20921-CMA Document 48 Entered on FLSD Docket 11/20/2018 Page 230 of 230



                                             SERVICE LIST

                               Case No.: 18-20921-CIV-ALTONAGA/Goodman


    Lindsey R. Trowell (FBN 678783)                     Christian Carrazana, Esq.
    John P. Marino (FBN 814539)                         CHRISTIAN CARRAZANA, P.A.
    Kristen W. Bracken (FBN 92136)                      100 NE 15 St., Suite 101B
    SMITH, GAMBRELL & RUSSELL, LLP                      Homestead, Florida 33030
    50 North Laura Street, Suite 2600                   Phone: (786) 226-8205
    Jacksonville, Florida 32202                         Facsimile: (786) 364-7477
    Phone: (904) 598-6100                               christian@carrazana-legal.com
    Facsimile: (904) 598-6204
    ltrowell@sgrlaw.com                                 Attorney for Defendants
    jmarino@sgrlaw.com
    kbracken @sgrlaw.com
                                                        Christian Carrazana, Esq.
    Attorneys for Plaintiffs                            CHRISTIAN CARRAZANA, P.A.
                                                        P.O. Box 900520
    Barry I. Levy (admitted pro hac vice)               Homestead, Florida 33090
    Michael Vanunu (admitted pro hac vice)              Phone: (786) 226-8205
                                                        Facsimile: (786) 364-7477
    Max Gershenoff (admitted pro hac vice)
                                                        christian@carrazana-legal.com
    RIVKIN RADLER LLP
    926 RXR Plaza                                       Attorney for Defendants
    Uniondale, New York 11550
    Phone: (516) 357-3000
    Facsimile: (516) 357-3333
    barry.levy@rivkin.com
    michael.vanunu@rivkin.com

    Attorneys for Plaintiffs




                                                 230
